UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-5628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 th Date of reporting period: December 31, 2011 Item 1: Schedule of Investments Vanguard Asset Allocation Fund Schedule of Investments As of December 31, 2011 Market Value Shares ($000) Common Stocks (59.4%) 1 Consumer Discretionary (6.9%) McDonald's Corp. 150,549 15,105 Walt Disney Co. 257,355 9,651 Home Depot Inc. 228,379 9,601 * Amazon.com Inc. 52,902 9,157 Comcast Corp. Class A 322,615 7,649 * Ford Motor Co. 516,589 5,559 Time Warner Inc. 152,289 5,504 News Corp. Class A 299,471 5,343 NIKE Inc. Class B 52,202 5,031 Starbucks Corp. 109,030 5,016 Target Corp. 93,784 4,804 Lowe's Cos. Inc. 184,474 4,682 * DIRECTV Class A 107,782 4,609 Yum! Brands Inc. 67,876 4,005 TJX Cos. Inc. 55,511 3,583 Viacom Inc. Class B 76,551 3,476 * priceline.com Inc. 7,245 3,389 Johnson Controls Inc. 99,597 3,113 Time Warner Cable Inc. 47,535 3,022 Coach Inc. 42,386 2,587 CBS Corp. Class B 91,582 2,486 * General Motors Co. 114,272 2,316 * Las Vegas Sands Corp. 53,364 2,280 Carnival Corp. 66,694 2,177 * Bed Bath & Beyond Inc. 36,422 2,111 Macy's Inc. 62,177 2,001 McGraw-Hill Cos. Inc. 44,157 1,986 Kohl's Corp. 38,829 1,916 Omnicom Group Inc. 41,019 1,829 Comcast Corp. 77,288 1,821 VF Corp. 12,885 1,636 Ross Stores Inc. 34,068 1,619 * O'Reilly Automotive Inc. 19,959 1,596 * Chipotle Mexican Grill Inc. Class A 4,597 1,553 Limited Brands Inc. 36,898 1,489 * Dollar Tree Inc. 17,693 1,470 Staples Inc. 103,717 1,441 Mattel Inc. 50,275 1,396 Genuine Parts Co. 22,754 1,393 Starwood Hotels & Resorts Worldwide Inc. 28,724 1,378 Harley-Davidson Inc. 34,795 1,352 * Liberty Interactive Corp. Class A 83,115 1,348 Wynn Resorts Ltd. 11,957 1,321 Nordstrom Inc. 25,232 1,254 Ralph Lauren Corp. Class A 9,052 1,250 * Liberty Media Corp. - Liberty Capital Class A 15,979 1,247 Marriott International Inc. Class A 41,437 1,209 * AutoZone Inc. 3,655 1,188 Tiffany & Co. 17,465 1,157 Best Buy Co. Inc. 46,901 1,096 Gap Inc. 56,787 1,053 * Dollar General Corp. 24,817 1,021 * BorgWarner Inc. 16,004 1,020 Family Dollar Stores Inc. 17,503 1,009 * Sirius XM Radio Inc. 553,185 1,007 * CarMax Inc. 33,015 1,006 * Apollo Group Inc. Class A 18,027 971 Virgin Media Inc. 43,240 924 Wyndham Worldwide Corp. 24,063 910 Darden Restaurants Inc. 19,424 885 * Liberty Global Inc. Class A 21,124 867 PetSmart Inc. 16,666 855 DISH Network Corp. Class A 29,990 854 * Discovery Communications Inc. Class A 20,335 833 JC Penney Co. Inc. 23,258 818 International Game Technology 43,828 754 Advance Auto Parts Inc. 10,797 752 H&R Block Inc. 44,416 725 Tractor Supply Co. 10,312 723 * Discovery Communications Inc. 18,648 703 Autoliv Inc. 13,092 700 Interpublic Group of Cos. Inc. 71,003 691 * Lululemon Athletica Inc. 14,689 685 Newell Rubbermaid Inc. 42,411 685 * Liberty Global Inc. 17,292 683 Garmin Ltd. 16,841 670 PVH Corp. 9,035 637 Abercrombie & Fitch Co. 12,661 618 Gentex Corp. 20,799 615 * Fossil Inc. 7,750 615 Lear Corp. 15,402 613 * LKQ Corp. 20,058 603 * Panera Bread Co. Class A 4,155 588 News Corp. Class B 31,185 567 Hasbro Inc. 17,720 565 Scripps Networks Interactive Inc. Class A 13,107 556 Signet Jewelers Ltd. 12,525 551 Whirlpool Corp. 11,369 539 * Netflix Inc. 7,758 538 Polaris Industries Inc. 9,485 531 DR Horton Inc. 42,041 530 Foot Locker Inc. 22,235 530 Dick's Sporting Goods Inc. 14,235 525 * Mohawk Industries Inc. 8,719 522 Williams-Sonoma Inc. 13,532 521 * MGM Resorts International 49,874 520 * Tempur-Pedic International Inc. 9,857 518 * Urban Outfitters Inc. 18,606 513 * TRW Automotive Holdings Corp. 15,700 512 Royal Caribbean Cruises Ltd. 20,623 511 * GameStop Corp. Class A 21,139 510 * NVR Inc. 737 506 * Goodyear Tire & Rubber Co. 35,580 504 Tupperware Brands Corp. 8,685 486 Leggett & Platt Inc. 20,453 471 * Ulta Salon Cosmetics & Fragrance Inc. 7,230 469 Gannett Co. Inc. 34,809 465 * Toll Brothers Inc. 21,665 442 Cablevision Systems Corp. Class A 30,595 435 * Deckers Outdoor Corp. 5,644 427 * Big Lots Inc. 11,273 426 Expedia Inc. 14,604 424 * GNC Holdings Inc. 14,303 414 American Eagle Outfitters Inc. 26,042 398 Lennar Corp. Class A 20,058 394 * Under Armour Inc. Class A 5,433 390 Jarden Corp. 12,998 388 Harman International Industries Inc. 10,126 385 * Penn National Gaming Inc. 10,002 381 * Sally Beauty Holdings Inc. 18,019 381 Service Corp. International 35,651 380 * TripAdvisor Inc. 14,604 368 * Charter Communications Inc. Class A 6,441 367 * Visteon Corp. 7,213 360 DeVry Inc. 9,324 359 Rent-A-Center Inc. 9,144 338 * PulteGroup Inc. 52,254 330 * Carter's Inc. 8,194 326 Brinker International Inc. 11,930 319 * Hanesbrands Inc. 14,499 317 * Warnaco Group Inc. 6,180 309 Guess? Inc. 9,854 294 John Wiley & Sons Inc. Class A 6,605 293 Sotheby's 10,251 292 Aaron's Inc. 10,805 288 * AMC Networks Inc. Class A 7,514 282 Chico's FAS Inc. 25,212 281 * Ascena Retail Group Inc. 9,427 280 Weight Watchers International Inc. 4,992 275 * Tenneco Inc. 9,154 273 * Dana Holding Corp. 22,175 269 * Life Time Fitness Inc. 5,755 269 Wolverine World Wide Inc. 7,501 267 Washington Post Co. Class B 705 266 * Lamar Advertising Co. Class A 9,367 258 Six Flags Entertainment Corp. 6,204 256 Cinemark Holdings Inc. 13,837 256 * Hyatt Hotels Corp. Class A 6,743 254 * Bally Technologies Inc. 6,377 252 Wendy's Co. 46,477 249 * AutoNation Inc. 6,720 248 * Madison Square Garden Co. Class A 8,482 243 * Cheesecake Factory Inc. 8,180 240 Brunswick Corp. 12,981 234 * Domino's Pizza Inc. 6,890 234 Dillard's Inc. Class A 5,118 230 HSN Inc. 6,320 229 Morningstar Inc. 3,773 224 Men's Wearhouse Inc. 6,918 224 * Express Inc. 11,177 223 * Genesco Inc. 3,578 221 Pool Corp. 7,190 216 Vail Resorts Inc. 5,066 215 Hillenbrand Inc. 9,464 211 * Pier 1 Imports Inc. 15,018 209 * JOS A Bank Clothiers Inc. 4,219 206 * Sears Holdings Corp. 6,449 205 * Dunkin' Brands Group Inc. 8,179 204 * Tesla Motors Inc. 7,127 204 * Steven Madden Ltd. 5,676 196 * ANN Inc. 7,897 196 * Childrens Place Retail Stores Inc. 3,612 192 Group 1 Automotive Inc. 3,685 191 * Buffalo Wild Wings Inc. 2,813 190 * Coinstar Inc. 4,088 187 * Hibbett Sports Inc. 4,034 182 Strayer Education Inc. 1,868 182 DSW Inc. Class A 4,075 180 * Iconix Brand Group Inc. 11,048 180 * Live Nation Entertainment Inc. 21,634 180 Buckle Inc. 4,373 179 * Crocs Inc. 12,039 178 * WMS Industries Inc. 8,628 177 * DreamWorks Animation SKG Inc. Class A 10,573 175 * Aeropostale Inc. 11,409 174 Monro Muffler Brake Inc. 4,480 174 * BJ's Restaurants Inc. 3,811 173 Choice Hotels International Inc. 4,513 172 * Saks Inc. 17,465 170 * Cabela's Inc. 6,672 170 Thor Industries Inc. 6,171 169 * 99 Cents Only Stores 7,674 168 Meredith Corp. 5,037 164 * ITT Educational Services Inc. 2,786 159 Cracker Barrel Old Country Store Inc. 3,144 158 RadioShack Corp. 16,182 157 Finish Line Inc. Class A 8,097 156 * Vitamin Shoppe Inc. 3,903 156 Bob Evans Farms Inc. 4,607 155 Regal Entertainment Group Class A 12,526 150 Texas Roadhouse Inc. Class A 9,924 148 * Jack in the Box Inc. 7,060 148 * Valassis Communications Inc. 7,615 146 * New York Times Co. Class A 18,798 145 Arbitron Inc. 4,208 145 Matthews International Corp. Class A 4,546 143 Jones Group Inc. 13,471 142 Regis Corp. 8,449 140 * Orient-Express Hotels Ltd. Class A 18,003 134 * Gaylord Entertainment Co. 5,551 134 * Select Comfort Corp. 6,139 133 * Education Management Corp. 4,756 133 * Liz Claiborne Inc. 15,048 130 * Collective Brands Inc. 8,786 126 * Papa John's International Inc. 3,252 123 * La-Z-Boy Inc. 9,710 116 Ethan Allen Interiors Inc. 4,869 115 * Scientific Games Corp. Class A 11,880 115 * Helen of Troy Ltd. 3,753 115 Cooper Tire & Rubber Co. 8,175 115 * American Public Education Inc. 2,602 113 Penske Automotive Group Inc. 5,841 112 * True Religion Apparel Inc. 3,212 111 CEC Entertainment Inc. 3,222 111 * Shuffle Master Inc. 9,248 108 Scholastic Corp. 3,614 108 * Pinnacle Entertainment Inc. 10,402 106 Sturm Ruger & Co. Inc. 3,111 104 * Peet's Coffee & Tea Inc. 1,601 100 International Speedway Corp. Class A 3,944 100 * Office Depot Inc. 46,116 99 PF Chang's China Bistro Inc. 3,174 98 * Shutterfly Inc. 4,305 98 * DineEquity Inc. 2,320 98 Ryland Group Inc. 6,102 96 * Career Education Corp. 11,884 95 * Charming Shoppes Inc. 19,103 94 MDC Holdings Inc. 5,235 92 National CineMedia Inc. 7,343 91 * Interval Leisure Group Inc. 6,497 88 Cato Corp. Class A 3,587 87 Fred's Inc. Class A 5,897 86 * iRobot Corp. 2,877 86 Sinclair Broadcast Group Inc. Class A 7,579 86 * Blue Nile Inc. 2,029 83 * Meritage Homes Corp. 3,556 82 * Quiksilver Inc. 22,831 82 Oxford Industries Inc. 1,825 82 * Lions Gate Entertainment Corp. 9,895 82 * Vera Bradley Inc. 2,512 81 Belo Corp. Class A 12,802 81 * Grand Canyon Education Inc. 5,010 80 * Zumiez Inc. 2,873 80 Stewart Enterprises Inc. Class A 13,715 79 PEP Boys-Manny Moe & Jack 7,158 79 Sonic Automotive Inc. Class A 5,278 78 * Ascent Capital Group Inc. Class A 1,541 78 * American Axle & Manufacturing Holdings Inc. 7,884 78 * Ruby Tuesday Inc. 11,237 78 * Knology Inc. 5,458 78 * Skechers U.S.A. Inc. Class A 6,337 77 * Biglari Holdings Inc. 205 76 KB Home 11,010 74 Superior Industries International Inc. 4,447 74 * Capella Education Co. 2,034 73 * Marriott Vacations Worldwide Corp. 4,233 73 * Steiner Leisure Ltd. 1,599 73 Stage Stores Inc. 5,185 72 Ameristar Casinos Inc. 4,119 71 * Krispy Kreme Doughnuts Inc. 10,849 71 * Asbury Automotive Group Inc. 3,289 71 American Greetings Corp. Class A 5,602 70 Lithia Motors Inc. Class A 3,204 70 * Drew Industries Inc. 2,840 70 Columbia Sportswear Co. 1,492 69 * Sonic Corp. 10,159 68 * K12 Inc. 3,659 66 * Bridgepoint Education Inc. 2,812 65 * Boyd Gaming Corp. 8,474 63 Churchill Downs Inc. 1,199 63 * Modine Manufacturing Co. 6,605 62 * Amerigon Inc. 4,322 62 * Barnes & Noble Inc. 4,254 62 * Standard Pacific Corp. 19,225 61 * Dorman Products Inc. 1,626 60 * Wet Seal Inc. Class A 18,233 59 * G-III Apparel Group Ltd. 2,291 57 * Maidenform Brands Inc. 3,016 55 HOT Topic Inc. 8,214 54 Jakks Pacific Inc. 3,782 53 * Red Robin Gourmet Burgers Inc. 1,921 53 Harte-Hanks Inc. 5,822 53 * OfficeMax Inc. 11,517 52 * Clear Channel Outdoor Holdings Inc. Class A 4,104 52 Brown Shoe Co. Inc. 5,770 51 Nutrisystem Inc. 3,857 50 Callaway Golf Co. 8,970 50 Movado Group Inc. 2,703 49 Standard Motor Products Inc. 2,363 47 * Federal-Mogul Corp. 3,205 47 * Rue21 Inc. 2,170 47 * Lumber Liquidators Holdings Inc. 2,625 46 * Denny's Corp. 12,326 46 Blyth Inc. 815 46 Marcus Corp. 3,659 46 * Cumulus Media Inc. Class A 13,749 46 * hhgregg Inc. 3,177 46 * Bravo Brio Restaurant Group Inc. 2,647 45 * Systemax Inc. 2,729 45 * Universal Technical Institute Inc. 3,466 44 * America's Car-Mart Inc. 1,119 44 * Universal Electronics Inc. 2,566 43 * West Marine Inc. 3,627 42 * Digital Generation Inc. 3,494 42 * Conn's Inc. 3,719 41 * Caribou Coffee Co. Inc. 2,926 41 Lennar Corp. Class B 2,570 40 * AFC Enterprises Inc. 2,652 39 * Arctic Cat Inc. 1,717 39 * Libbey Inc. 2,886 37 * Fuel Systems Solutions Inc. 2,129 35 * Exide Technologies 12,911 34 * Stein Mart Inc. 4,922 34 * EW Scripps Co. Class A 4,139 33 World Wrestling Entertainment Inc. Class A 3,553 33 * Leapfrog Enterprises Inc. 5,912 33 Core-Mark Holding Co. Inc. 806 32 * Rentrak Corp. 2,150 31 Destination Maternity Corp. 1,828 31 Haverty Furniture Cos. Inc. 2,647 29 * Winnebago Industries Inc. 3,936 29 * McClatchy Co. Class A 12,112 29 * Talbots Inc. 10,858 29 * Stoneridge Inc. 3,417 29 Speedway Motorsports Inc. 1,821 28 * Perry Ellis International Inc. 1,913 27 * Entercom Communications Corp. Class A 4,338 27 * Cavco Industries Inc. 652 26 * Kirkland's Inc. 1,932 26 * Journal Communications Inc. Class A 5,803 26 * Shoe Carnival Inc. 991 25 * Eastman Kodak Co. 38,680 25 * Steinway Musical Instruments Inc. 1,002 25 Carriage Services Inc. Class A 4,462 25 Mac-Gray Corp. 1,785 25 * Casual Male Retail Group Inc. 7,149 24 Bebe Stores Inc. 2,844 24 * Town Sports International Holdings Inc. 3,165 23 * Overstock.com Inc. 2,926 23 * Delta Apparel Inc. 1,200 23 * Great Wolf Resorts Inc. 7,685 22 * Midas Inc. 2,584 22 * Archipelago Learning Inc. 2,286 22 * Citi Trends Inc. 2,513 22 * Pacific Sunwear of California Inc. 12,700 22 National American University Holdings Inc. 2,855 22 * Zagg Inc. 3,028 21 Lincoln Educational Services Corp. 2,687 21 * Multimedia Games Holding Co. Inc. 2,666 21 * Corinthian Colleges Inc. 9,728 21 * Body Central Corp. 839 21 PetMed Express Inc. 2,001 21 Spartan Motors Inc. 4,299 21 CSS Industries Inc. 1,030 21 * Smith & Wesson Holding Corp. 4,633 20 Big 5 Sporting Goods Corp. 1,878 20 * Morgans Hotel Group Co. 3,272 19 * Monarch Casino & Resort Inc. 1,883 19 * Hovnanian Enterprises Inc. Class A 12,809 19 * Beazer Homes USA Inc. 7,274 18 * Vitacost.com Inc. 2,890 18 * Cost Plus Inc. 1,836 18 Outdoor Channel Holdings Inc. 2,394 18 * Benihana Inc. Class A 1,719 18 * MarineMax Inc. 2,661 17 * TravelCenters of America LLC 4,006 17 Weyco Group Inc. 670 16 * Fisher Communications Inc. 570 16 * M/I Homes Inc. 1,703 16 * Saga Communications Inc. Class A 436 16 * Tuesday Morning Corp. 4,721 16 * Zale Corp. 4,250 16 * Kid Brands Inc. 5,074 16 * Luby's Inc. 3,542 16 Bassett Furniture Industries Inc. 2,053 15 * Johnson Outdoors Inc. Class A 984 15 * Geeknet Inc. 873 15 * O'Charleys Inc. 2,700 15 * Bluegreen Corp. 5,266 15 Christopher & Banks Corp. 6,307 15 * Premier Exhibitions Inc. 5,980 15 * Valuevision Media Inc. Class A 7,754 15 AH Belo Corp. Class A 3,025 14 Collectors Universe 986 14 * K-Swiss Inc. Class A 4,829 14 Hooker Furniture Corp. 1,219 14 * Coldwater Creek Inc. 11,796 14 * US Auto Parts Network Inc. 3,160 14 Cherokee Inc. 1,165 14 Frisch's Restaurants Inc. 677 13 * Culp Inc. 1,539 13 * Nexstar Broadcasting Group Inc. Class A 1,663 13 * Gray Television Inc. 7,979 13 Flexsteel Industries Inc. 930 13 * Rick's Cabaret International Inc. 1,511 13 * Unifi Inc. 1,668 13 * Cambium Learning Group Inc. 4,188 13 * Marine Products Corp. 2,502 12 * Orbitz Worldwide Inc. 3,126 12 * Navarre Corp. 7,533 12 * Isle of Capri Casinos Inc. 2,476 12 * Rocky Brands Inc. 1,280 12 * Build-A-Bear Workshop Inc. 1,346 11 * Red Lion Hotels Corp. 1,533 11 * Heelys Inc. 5,728 11 * Black Diamond Inc. 1,414 11 * Tower International Inc. 935 10 * Shiloh Industries Inc. 1,172 10 * Ruth's Hospitality Group Inc. 1,915 10 * Stanley Furniture Co. Inc. 3,160 9 * Century Casinos Inc. 3,647 9 Winmark Corp. 163 9 * Gordmans Stores Inc. 729 9 * Carrols Restaurant Group Inc. 782 9 Lifetime Brands Inc. 725 9 Entravision Communications Corp. Class A 5,581 9 Ambassadors Group Inc. 1,925 9 * 1-800-Flowers.com Inc. Class A 3,846 8 * Kenneth Cole Productions Inc. Class A 773 8 * School Specialty Inc. 3,219 8 * New York & Co. Inc. 2,966 8 Martha Stewart Living Omnimedia Class A 1,723 8 * Morton's Restaurant Group Inc. 1,083 7 Superior Uniform Group Inc. 588 7 * Gaiam Inc. Class A 2,251 7 * ReachLocal Inc. 1,156 7 * Sealy Corp. 4,132 7 * VOXX International Corp. Class A 834 7 * Lakes Entertainment Inc. 3,672 7 * Duckwall-ALCO Stores Inc. 785 7 * Learning Tree International Inc. 925 7 * Furniture Brands International Inc. 5,018 6 * Dial Global Inc. 1,896 6 * American Apparel Inc. 7,780 6 Einstein Noah Restaurant Group Inc. 348 6 * dELiA*s Inc. 5,263 5 Books-A-Million Inc. 2,198 5 * Carmike Cinemas Inc. 741 5 * LodgeNet Interactive Corp. 2,112 5 * LIN TV Corp. Class A 1,187 5 * Cosi Inc. 6,903 5 * Reading International Inc. Class A 1,062 5 * UQM Technologies Inc. 3,238 4 * Motorcar Parts of America Inc. 586 4 * SuperMedia Inc. 1,545 4 * Jamba Inc. 3,076 4 * Nautilus Inc. 2,249 4 * Lee Enterprises Inc. 5,325 4 * Hollywood Media Corp. 2,230 3 CPI Corp. 1,498 3 Skyline Corp. 588 3 Bon-Ton Stores Inc. 744 3 * Sport Chalet Inc. Class A 1,442 2 * Orchard Supply Hardware Stores Corp. Class A 291 2 * Radio One Inc. 1,729 2 * Cache Inc. 256 2 * Radio One Inc. Class A 1,550 1 Escalade Inc. 301 1 * Canterbury Park Holding Corp. 100 1 * Harris Interactive Inc. 2,374 1 * Media General Inc. Class A 265 1 * Emerson Radio Corp. 662 1 * Famous Dave's Of America Inc. 100 1 * Dover Motorsports Inc. 700 1 * Empire Resorts Inc. 319 1 * Quantum Fuel Systems Technologies Worldwide Inc. 669 — Dover Downs Gaming & Entertainment Inc. 200 — Koss Corp. 39 — * Entertainment Gaming Asia Inc. 300 — * Orchard Supply Hardware Stores Corp. Pfd. 291 — Consumer Staples (6.0%) Procter & Gamble Co. 401,126 26,759 Coca-Cola Co. 301,688 21,109 Philip Morris International Inc. 256,439 20,125 Wal-Mart Stores Inc. 276,738 16,538 PepsiCo Inc. 231,023 15,328 Kraft Foods Inc. 244,901 9,150 Altria Group Inc. 302,379 8,966 CVS Caremark Corp. 196,297 8,005 Colgate-Palmolive Co. 71,100 6,569 Costco Wholesale Corp. 63,979 5,331 Walgreen Co. 132,463 4,379 Kimberly-Clark Corp. 57,321 4,217 General Mills Inc. 94,596 3,823 Archer-Daniels-Midland Co. 98,856 2,827 Sysco Corp. 86,633 2,541 HJ Heinz Co. 46,724 2,525 Lorillard Inc. 20,240 2,307 Reynolds American Inc. 51,111 2,117 Mead Johnson Nutrition Co. 29,845 2,051 Kroger Co. 84,113 2,037 Estee Lauder Cos. Inc. Class A 17,451 1,960 Kellogg Co. 36,998 1,871 ConAgra Foods Inc. 60,423 1,595 Sara Lee Corp. 82,103 1,553 Whole Foods Market Inc. 22,072 1,536 Hershey Co. 24,291 1,501 JM Smucker Co. 16,750 1,309 Clorox Co. 19,176 1,276 Dr Pepper Snapple Group Inc. 31,856 1,258 Bunge Ltd. 21,686 1,241 Coca-Cola Enterprises Inc. 46,755 1,205 Avon Products Inc. 63,252 1,105 Safeway Inc. 50,993 1,073 Beam Inc. 20,377 1,044 Molson Coors Brewing Co. Class B 23,824 1,037 * Hansen Natural Corp. 10,936 1,008 Brown-Forman Corp. Class B 12,295 990 Church & Dwight Co. Inc. 20,864 955 Campbell Soup Co. 28,211 938 Tyson Foods Inc. Class A 44,326 915 Herbalife Ltd. 17,290 893 McCormick & Co. Inc. 17,674 891 * Green Mountain Coffee Roasters Inc. 18,748 841 * Energizer Holdings Inc. 9,916 768 * Ralcorp Holdings Inc. 7,902 676 Hormel Foods Corp. 21,586 632 Corn Products International Inc. 11,427 601 * Constellation Brands Inc. Class A 28,360 586 * Smithfield Foods Inc. 21,845 530 Nu Skin Enterprises Inc. Class A 8,306 403 * TreeHouse Foods Inc. 5,037 329 Flowers Foods Inc. 17,244 327 Casey's General Stores Inc. 5,787 298 * Dean Foods Co. 26,130 293 Ruddick Corp. 6,689 285 SUPERVALU Inc. 32,171 261 * United Natural Foods Inc. 6,486 260 * Darling International Inc. 17,927 238 Pricesmart Inc. 2,763 192 * Hain Celestial Group Inc. 5,239 192 Lancaster Colony Corp. 2,693 187 * Fresh Market Inc. 4,334 173 B&G Foods Inc. Class A 6,759 163 Universal Corp. 3,490 160 Fresh Del Monte Produce Inc. 6,386 160 Sanderson Farms Inc. 3,037 152 Snyders-Lance Inc. 6,535 147 * Elizabeth Arden Inc. 3,633 135 * Boston Beer Co. Inc. Class A 1,169 127 J&J Snack Foods Corp. 2,356 126 Vector Group Ltd. 6,850 122 Andersons Inc. 2,689 117 * Heckmann Corp. 16,547 110 * Rite Aid Corp. 87,225 110 Diamond Foods Inc. 3,352 108 * Winn-Dixie Stores Inc. 10,207 96 * Spectrum Brands Holdings Inc. 3,361 92 Cal-Maine Foods Inc. 2,272 83 * Prestige Brands Holdings Inc. 7,221 81 WD-40 Co. 1,905 77 Tootsie Roll Industries Inc. 3,211 76 * Chiquita Brands International Inc. 7,040 59 Nash Finch Co. 1,996 59 Spartan Stores Inc. 2,989 55 Weis Markets Inc. 1,374 55 * Central Garden and Pet Co. Class A 6,313 53 * Central European Distribution Corp. 11,127 49 * Smart Balance Inc. 8,697 47 * Pilgrim's Pride Corp. 7,792 45 * Revlon Inc. Class A 2,838 42 * Dole Food Co. Inc. 4,599 40 * Pantry Inc. 3,308 40 * USANA Health Sciences Inc. 1,299 40 * Star Scientific Inc. 16,675 36 * Medifast Inc. 2,581 35 National Beverage Corp. 2,195 35 Ingles Markets Inc. Class A 2,209 33 * Alliance One International Inc. 11,889 32 Coca-Cola Bottling Co. Consolidated 539 32 Inter Parfums Inc. 2,019 31 Village Super Market Inc. Class A 1,084 31 * Nutraceutical International Corp. 2,419 27 Calavo Growers Inc. 1,025 26 Limoneira Co. 1,551 26 * Susser Holdings Corp. 1,141 26 Orchids Paper Products Co. 1,329 24 * Central Garden and Pet Co. 2,963 24 Oil-Dri Corp. of America 1,002 20 Female Health Co. 3,530 16 Alico Inc. 794 15 * Omega Protein Corp. 2,080 15 * Craft Brewers Alliance Inc. 2,154 13 * Seneca Foods Corp. Class A 493 13 Griffin Land & Nurseries Inc. 459 12 * John B Sanfilippo & Son Inc. 1,457 11 * Lifeway Foods Inc. 1,063 10 * Nature's Sunshine Products Inc. 643 10 MGP Ingredients Inc. 1,962 10 * Primo Water Corp. 2,836 9 * Schiff Nutrition International Inc. 746 8 Farmer Bros Co. 877 7 * Overhill Farms Inc. 1,767 7 * Parlux Fragrances Inc. 1,262 7 Imperial Sugar Co. 1,736 6 * Inventure Foods Inc. 1,121 4 * Physicians Formula Holdings Inc. 1,171 4 * Jones Soda Co. 1,030 — Energy (6.8%) Exxon Mobil Corp. 709,831 60,165 Chevron Corp. 292,388 31,110 ConocoPhillips 190,388 13,874 Schlumberger Ltd. 196,919 13,452 Occidental Petroleum Corp. 118,566 11,110 Anadarko Petroleum Corp. 72,780 5,555 Apache Corp. 56,079 5,080 Halliburton Co. 134,529 4,643 National Oilwell Varco Inc. 61,846 4,205 EOG Resources Inc. 39,137 3,855 Devon Energy Corp. 57,838 3,586 Baker Hughes Inc. 63,853 3,106 Marathon Oil Corp. 104,435 3,057 El Paso Corp. 112,708 2,995 Spectra Energy Corp. 95,277 2,930 Williams Cos. Inc. 86,218 2,847 Hess Corp. 44,757 2,542 Noble Energy Inc. 25,743 2,430 Chesapeake Energy Corp. 96,389 2,148 * FMC Technologies Inc. 35,044 1,830 * Cameron International Corp. 35,636 1,753 Valero Energy Corp. 83,256 1,753 Marathon Petroleum Corp. 51,829 1,725 * Southwestern Energy Co. 50,664 1,618 * Weatherford International Ltd. 110,167 1,613 Murphy Oil Corp. 26,743 1,491 Range Resources Corp. 23,688 1,467 Pioneer Natural Resources Co. 15,429 1,381 * Concho Resources Inc. 14,383 1,348 Peabody Energy Corp. 39,390 1,304 Consol Energy Inc. 33,398 1,226 Cabot Oil & Gas Corp. 15,358 1,166 EQT Corp. 20,894 1,145 Noble Corp. 37,842 1,144 * Kinder Morgan Management LLC 12,880 1,011 Helmerich & Payne Inc. 15,624 912 * Denbury Resources Inc. 59,020 891 * Whiting Petroleum Corp. 17,179 802 Cimarex Energy Co. 12,498 774 * Plains Exploration & Production Co. 20,781 763 QEP Resources Inc. 25,882 758 Core Laboratories NV 6,637 756 * Newfield Exploration Co. 19,757 745 Southern Union Co. 17,423 734 * Nabors Industries Ltd. 41,968 728 Oceaneering International Inc. 15,766 727 Sunoco Inc. 17,572 721 HollyFrontier Corp. 30,389 711 * Alpha Natural Resources Inc. 33,074 676 SM Energy Co. 9,191 672 * Ultra Petroleum Corp. 22,302 661 * Dresser-Rand Group Inc. 11,630 580 * Oil States International Inc. 7,360 562 * Rowan Cos. Inc. 18,338 556 Diamond Offshore Drilling Inc. 9,992 552 Energen Corp. 10,414 521 Kinder Morgan Inc. 15,920 512 * Tesoro Corp. 21,491 502 * SandRidge Energy Inc. 55,440 452 Patterson-UTI Energy Inc. 22,616 452 * Continental Resources Inc. 6,711 448 Arch Coal Inc. 30,711 446 World Fuel Services Corp. 10,585 444 * McDermott International Inc. 34,000 391 Tidewater Inc. 7,425 366 CARBO Ceramics Inc. 2,962 365 * Kodiak Oil & Gas Corp. 37,046 352 * Atwood Oceanics Inc. 8,697 346 * Rosetta Resources Inc. 7,576 330 * Superior Energy Services Inc. 11,408 324 * Complete Production Services Inc. 9,579 321 * Energy XXI Bermuda Ltd. 10,025 320 Lufkin Industries Inc. 4,586 309 * Key Energy Services Inc. 19,499 302 * Dril-Quip Inc. 4,574 301 Berry Petroleum Co. Class A 7,061 297 * Unit Corp. 6,182 287 * Cobalt International Energy Inc. 17,583 273 * SEACOR Holdings Inc. 2,865 255 * CVR Energy Inc. 13,136 246 Bristow Group Inc. 5,100 242 * Bill Barrett Corp. 6,709 229 * Helix Energy Solutions Group Inc. 14,308 226 * Forest Oil Corp. 16,395 222 * Oasis Petroleum Inc. 7,599 221 * McMoRan Exploration Co. 14,470 211 * Northern Oil and Gas Inc. 8,654 208 EXCO Resources Inc. 19,701 206 * Swift Energy Co. 6,551 195 * Gran Tierra Energy Inc. 39,845 191 * Gulfport Energy Corp. 6,420 189 * Cloud Peak Energy Inc. 9,425 182 * Stone Energy Corp. 6,709 177 * Enbridge Energy Management LLC 4,907 171 * Cheniere Energy Inc. 17,812 155 * Gulfmark Offshore Inc. 3,540 149 * Hornbeck Offshore Services Inc. 4,767 148 * SemGroup Corp. Class A 5,440 142 * Parker Drilling Co. 18,940 136 * Carrizo Oil & Gas Inc. 5,062 133 * Newpark Resources Inc. 13,871 132 RPC Inc. 6,972 127 * Petroleum Development Corp. 3,582 126 * Patriot Coal Corp. 13,978 118 Targa Resources Corp. 2,877 117 * Western Refining Inc. 8,285 110 * ION Geophysical Corp. 17,509 107 * Contango Oil & Gas Co. 1,821 106 * Comstock Resources Inc. 6,902 106 W&T Offshore Inc. 4,607 98 * Tetra Technologies Inc. 10,404 97 * Magnum Hunter Resources Corp. 18,016 97 * Quicksilver Resources Inc. 14,310 96 * Clean Energy Fuels Corp. 7,362 92 * Approach Resources Inc. 3,110 91 * Rex Energy Corp. 6,002 89 * Hercules Offshore Inc. 19,780 88 * Pioneer Drilling Co. 8,311 80 * Exterran Holdings Inc. 8,818 80 * Goodrich Petroleum Corp. 5,601 77 Crosstex Energy Inc. 5,880 74 * Basic Energy Services Inc. 3,515 69 * Lone Pine Resources Inc. 9,083 64 * Clayton Williams Energy Inc. 823 62 * Energy Partners Ltd. 4,230 62 * Hyperdynamics Corp. 24,517 60 * Resolute Energy Corp. 5,248 57 * ATP Oil & Gas Corp. 7,636 56 Gulf Island Fabrication Inc. 1,905 56 * Abraxas Petroleum Corp. 16,693 55 * GeoResources Inc. 1,792 53 * BPZ Resources Inc. 17,403 49 * Tesco Corp. 3,775 48 * Petroquest Energy Inc. 7,153 47 * Rentech Inc. 36,000 47 * PHI Inc. 1,840 46 Panhandle Oil and Gas Inc. Class A 1,393 46 Overseas Shipholding Group Inc. 3,955 43 * Dawson Geophysical Co. 1,085 43 * TransAtlantic Petroleum Ltd. 31,730 42 * James River Coal Co. 5,900 41 * Vaalco Energy Inc. 6,678 40 * Harvest Natural Resources Inc. 5,313 39 * Houston American Energy Corp. 3,195 39 * OYO Geospace Corp. 500 39 * Venoco Inc. 5,668 38 * FX Energy Inc. 7,981 38 * Matrix Service Co. 3,860 36 * Amyris Inc. 3,048 35 * Endeavour International Corp. 4,005 35 Penn Virginia Corp. 6,520 34 * Uranium Energy Corp. 11,216 34 * Triangle Petroleum Corp. 5,324 32 * Cal Dive International Inc. 13,885 31 * Natural Gas Services Group Inc. 2,011 29 * Toreador Resources Corp. 5,291 27 * Crimson Exploration Inc. 9,186 26 * RAM Energy Resources Inc. 8,105 25 * Vantage Drilling Co. 21,680 25 * Willbros Group Inc. 6,738 25 * Warren Resources Inc. 6,856 22 * Green Plains Renewable Energy Inc. 2,257 22 * Gastar Exploration Ltd. 6,659 21 * Uranium Resources Inc. 28,440 21 Adams Resources & Energy Inc. 682 20 * RigNet Inc. 1,160 19 * Mitcham Industries Inc. 889 19 * REX American Resources Corp. 861 19 * Uranerz Energy Corp. 10,365 19 * USEC Inc. 15,909 18 * Isramco Inc. 202 18 Bolt Technology Corp. 1,514 17 * Global Geophysical Services Inc. 2,413 16 * Callon Petroleum Co. 3,088 15 * Westmoreland Coal Co. 1,188 15 * Union Drilling Inc. 2,305 14 * Miller Energy Resources Inc. 4,543 13 Delek US Holdings Inc. 1,068 12 * Syntroleum Corp. 12,653 12 * Evolution Petroleum Corp. 1,328 11 * GMX Resources Inc. 8,198 10 * CAMAC Energy Inc. 10,111 10 * ENGlobal Corp. 4,152 9 Alon USA Energy Inc. 940 8 * Verenium Corp. 3,525 8 * Solazyme Inc. 600 7 * TGC Industries Inc. 960 7 * Double Eagle Petroleum Co. 924 6 * Gasco Energy Inc. 20,483 5 * PostRock Energy Corp. 1,491 4 * HKN Inc. 1,736 4 * PrimeEnergy Corp. 141 3 * CREDO Petroleum Corp. 294 3 * Oilsands Quest Inc. 60,984 3 Financials (8.6%) Wells Fargo & Co. 732,219 20,180 JPMorgan Chase & Co. 569,222 18,927 Citigroup Inc. 425,964 11,207 * Berkshire Hathaway Inc. Class B 132,409 10,103 Bank of America Corp. 1,479,580 8,226 US Bancorp 280,283 7,582 American Express Co. 156,722 7,393 Goldman Sachs Group Inc. 70,253 6,353 Simon Property Group Inc. 42,770 5,515 MetLife Inc. 154,702 4,824 PNC Financial Services Group Inc. 76,935 4,437 Travelers Cos. Inc. 61,125 3,617 Bank of New York Mellon Corp. 179,918 3,582 Prudential Financial Inc. 70,751 3,546 ACE Ltd. 49,273 3,455 Morgan Stanley 211,546 3,201 State Street Corp. 73,839 2,976 Aflac Inc. 68,113 2,947 Chubb Corp. 41,767 2,891 Public Storage 21,237 2,856 Capital One Financial Corp. 67,264 2,845 BB&T Corp. 101,987 2,567 Marsh & McLennan Cos. Inc. 79,141 2,502 Equity Residential 43,481 2,480 HCP Inc. 59,485 2,464 BlackRock Inc. 13,756 2,452 Annaly Capital Management Inc. 141,710 2,262 CME Group Inc. 9,238 2,251 Ventas Inc. 39,955 2,203 Franklin Resources Inc. 22,641 2,175 Boston Properties Inc. 21,524 2,144 T Rowe Price Group Inc. 37,348 2,127 Allstate Corp. 75,819 2,078 Aon Corp. 43,091 2,017 ProLogis Inc. 67,129 1,919 Discover Financial Services 79,726 1,913 Vornado Realty Trust 24,158 1,857 AvalonBay Communities Inc. 13,689 1,788 Loews Corp. 47,479 1,788 Charles Schwab Corp. 157,632 1,775 Progressive Corp. 88,376 1,724 Ameriprise Financial Inc. 34,414 1,708 Fifth Third Bancorp 134,139 1,706 American International Group Inc. 69,111 1,603 Host Hotels & Resorts Inc. 102,678 1,517 Health Care REIT Inc. 27,578 1,504 Weyerhaeuser Co. 78,184 1,460 SunTrust Banks Inc. 78,095 1,382 Invesco Ltd. 66,427 1,335 * IntercontinentalExchange Inc. 10,817 1,304 M&T Bank Corp. 16,555 1,264 Northern Trust Corp. 31,487 1,249 Principal Financial Group Inc. 46,018 1,132 KeyCorp 139,731 1,075 Moody's Corp. 30,062 1,012 SLM Corp. 75,450 1,011 Hartford Financial Services Group Inc. 62,202 1,011 NYSE Euronext 38,395 1,002 Digital Realty Trust Inc. 14,693 980 * CIT Group Inc. 27,804 970 Kimco Realty Corp. 59,654 969 Macerich Co. 19,101 967 General Growth Properties Inc. 64,186 964 Unum Group 44,205 931 Willis Group Holdings plc 23,818 924 American Capital Agency Corp. 32,284 907 Lincoln National Corp. 44,898 872 XL Group plc Class A 43,953 869 Plum Creek Timber Co. Inc. 23,666 865 SL Green Realty Corp. 12,644 843 Federal Realty Investment Trust 9,022 819 Rayonier Inc. 17,937 801 New York Community Bancorp Inc. 64,267 795 Regions Financial Corp. 183,522 789 UDR Inc. 31,243 784 Comerica Inc. 29,546 762 * Affiliated Managers Group Inc. 7,557 725 * Arch Capital Group Ltd. 19,460 724 People's United Financial Inc. 54,815 704 Essex Property Trust Inc. 4,988 701 Huntington Bancshares Inc. 126,973 697 Leucadia National Corp. 30,517 694 Cincinnati Financial Corp. 22,618 689 Realty Income Corp. 19,536 683 Torchmark Corp. 15,473 671 Everest Re Group Ltd. 7,827 658 * CBRE Group Inc. Class A 42,482 647 Alexandria Real Estate Equities Inc. 9,215 636 Camden Property Trust 10,130 630 PartnerRe Ltd. 9,583 615 WR Berkley Corp. 17,464 601 * MSCI Inc. Class A 17,961 591 Assurant Inc. 13,845 568 Axis Capital Holdings Ltd. 17,737 567 Reinsurance Group of America Inc. Class A 10,793 564 BRE Properties Inc. 10,990 555 RenaissanceRe Holdings Ltd. 7,438 553 Arthur J Gallagher & Co. 16,533 553 * Markel Corp. 1,332 552 Liberty Property Trust 17,256 533 Senior Housing Properties Trust 23,266 522 Taubman Centers Inc. 8,366 520 TD Ameritrade Holding Corp. 32,887 515 Fidelity National Financial Inc. Class A 31,689 505 Raymond James Financial Inc. 16,072 498 Transatlantic Holdings Inc. 9,057 496 Legg Mason Inc. 20,277 488 Regency Centers Corp. 12,858 484 Ares Capital Corp. 30,612 473 * Genworth Financial Inc. Class A 71,631 469 White Mountains Insurance Group Ltd. 1,029 467 * NASDAQ OMX Group Inc. 18,462 452 Zions Bancorporation 27,584 449 HCC Insurance Holdings Inc. 16,142 444 Hudson City Bancorp Inc. 70,995 444 East West Bancorp Inc. 22,357 442 First Niagara Financial Group Inc. 51,139 441 Piedmont Office Realty Trust Inc. Class A 25,892 441 Duke Realty Corp. 36,272 437 Cullen/Frost Bankers Inc. 8,251 437 American Campus Communities Inc. 10,168 427 Hospitality Properties Trust 18,506 425 Commerce Bancshares Inc. 11,089 423 BioMed Realty Trust Inc. 23,010 416 Brown & Brown Inc. 18,201 412 Home Properties Inc. 7,147 411 American Financial Group Inc. 11,006 406 * Signature Bank 6,762 406 National Retail Properties Inc. 15,254 402 DDR Corp. 33,054 402 Eaton Vance Corp. 16,935 400 Apartment Investment & Management Co. 17,353 398 Jones Lang LaSalle Inc. 6,408 393 Chimera Investment Corp. 154,503 388 Hancock Holding Co. 12,026 384 Weingarten Realty Investors 17,177 375 Equity Lifestyle Properties Inc. 5,523 368 SEI Investments Co. 21,068 366 Tanger Factory Outlet Centers 12,208 358 MFA Financial Inc. 53,254 358 Mack-Cali Realty Corp. 13,013 347 CBOE Holdings Inc. 13,358 345 Mid-America Apartment Communities Inc. 5,510 345 * American Capital Ltd. 51,030 343 Old Republic International Corp. 36,739 341 Erie Indemnity Co. Class A 4,245 332 ProAssurance Corp. 4,153 331 Extra Space Storage Inc. 13,534 328 Post Properties Inc. 7,480 327 Douglas Emmett Inc. 17,862 326 Allied World Assurance Co. Holdings AG 5,118 322 Kilroy Realty Corp. 8,418 320 * E*Trade Financial Corp. 40,136 319 CBL & Associates Properties Inc. 20,140 316 * SVB Financial Group 6,496 310 Assured Guaranty Ltd. 23,480 309 Highwoods Properties Inc. 10,350 307 Entertainment Properties Trust 7,025 307 Waddell & Reed Financial Inc. Class A 12,353 306 Valley National Bancorp 24,513 303 Delphi Financial Group Inc. 6,835 303 First Horizon National Corp. 37,812 302 Bank of Hawaii Corp. 6,767 301 City National Corp. 6,778 299 Fulton Financial Corp. 30,400 298 Associated Banc-Corp 26,395 295 Hatteras Financial Corp. 11,164 294 Capitol Federal Financial Inc. 25,396 293 CapitalSource Inc. 43,627 292 LaSalle Hotel Properties 12,041 292 Validus Holdings Ltd. 9,108 287 Aspen Insurance Holdings Ltd. 10,740 285 Omega Healthcare Investors Inc. 14,445 280 Washington REIT 10,075 276 Prosperity Bancshares Inc. 6,802 274 Protective Life Corp. 12,060 272 Alleghany Corp. 949 271 Alterra Capital Holdings Ltd. 11,327 268 * First Republic Bank 8,597 263 Jefferies Group Inc. 19,056 262 Colonial Properties Trust 12,201 255 FirstMerit Corp. 16,453 249 Invesco Mortgage Capital Inc. 17,670 248 StanCorp Financial Group Inc. 6,728 247 Starwood Property Trust Inc. 13,312 246 * MBIA Inc. 21,064 244 * CNO Financial Group Inc. 38,344 242 RLJ Lodging Trust 14,036 236 TCF Financial Corp. 22,696 234 Webster Financial Corp. 11,433 233 Kemper Corp. 7,845 229 * Stifel Financial Corp. 7,129 228 DiamondRock Hospitality Co. 23,638 228 BOK Financial Corp. 4,122 226 Hanover Insurance Group Inc. 6,392 223 DuPont Fabros Technology Inc. 9,204 223 * Forest City Enterprises Inc. Class A 18,660 221 FNB Corp. 19,305 218 * Popular Inc. 156,712 218 Washington Federal Inc. 15,552 218 Federated Investors Inc. Class B 14,253 216 * Ocwen Financial Corp. 14,832 215 Corporate Office Properties Trust 10,046 214 RLI Corp. 2,889 210 CommonWealth REIT 12,639 210 Healthcare Realty Trust Inc. 11,250 209 Trustmark Corp. 8,523 207 Cash America International Inc. 4,427 206 Umpqua Holdings Corp. 16,639 206 Iberiabank Corp. 4,179 206 Endurance Specialty Holdings Ltd. 5,315 203 First American Financial Corp. 15,819 200 United Bankshares Inc. 6,876 194 Potlatch Corp. 6,243 194 Apollo Investment Corp. 30,121 194 Brandywine Realty Trust 20,290 193 Susquehanna Bancshares Inc. 22,972 192 DCT Industrial Trust Inc. 37,572 192 Two Harbors Investment Corp. 20,700 191 Westamerica Bancorporation 4,355 191 Platinum Underwriters Holdings Ltd. 5,596 191 Mercury General Corp. 4,136 189 CubeSmart 17,485 186 Northwest Bancshares Inc. 14,857 185 EastGroup Properties Inc. 4,199 183 Sovran Self Storage Inc. 4,277 182 UMB Financial Corp. 4,849 181 * Portfolio Recovery Associates Inc. 2,642 178 * Ezcorp Inc. Class A 6,724 177 Janus Capital Group Inc. 27,962 176 * Howard Hughes Corp. 3,981 176 * Knight Capital Group Inc. Class A 14,730 174 Old National Bancorp 14,798 172 Medical Properties Trust Inc. 17,416 172 Montpelier Re Holdings Ltd. 9,680 172 Cathay General Bancorp 11,408 170 PS Business Parks Inc. 3,066 170 National Penn Bancshares Inc. 19,978 169 * Texas Capital Bancshares Inc. 5,416 166 Community Bank System Inc. 5,929 165 Equity One Inc. 9,596 163 CYS Investments Inc. 12,345 162 National Health Investors Inc. 3,654 161 * World Acceptance Corp. 2,183 160 LTC Properties Inc. 5,197 160 * St. Joe Co. 10,639 156 Prospect Capital Corp. 16,475 153 Synovus Financial Corp. 108,349 153 * First Cash Financial Services Inc. 4,343 152 Primerica Inc. 6,536 152 Wintrust Financial Corp. 5,376 151 Lexington Realty Trust 20,123 151 Capstead Mortgage Corp. 12,078 150 Greenhill & Co. Inc. 4,115 150 CVB Financial Corp. 14,618 147 * Enstar Group Ltd. 1,465 144 Argo Group International Holdings Ltd. 4,880 141 Pebblebrook Hotel Trust 7,166 137 First Financial Bancorp 8,234 137 International Bancshares Corp. 7,436 136 Glacier Bancorp Inc. 11,185 135 Bank of the Ozarks Inc. 4,494 133 * Sunstone Hotel Investors Inc. 16,255 132 Redwood Trust Inc. 12,949 132 MB Financial Inc. 7,668 131 Anworth Mortgage Asset Corp. 20,857 131 Selective Insurance Group Inc. 7,187 127 * Altisource Portfolio Solutions SA 2,528 127 * Strategic Hotels & Resorts Inc. 23,106 124 Provident Financial Services Inc. 9,240 124 Glimcher Realty Trust 13,391 123 Tower Group Inc. 6,095 123 NBT Bancorp Inc. 5,448 121 MarketAxess Holdings Inc. 3,955 119 * First Industrial Realty Trust Inc. 11,560 118 * DFC Global Corp. 6,547 118 First Financial Bankshares Inc. 3,536 118 Solar Capital Ltd. 5,278 117 * TFS Financial Corp. 12,948 116 * Credit Acceptance Corp. 1,409 116 Education Realty Trust Inc. 11,327 116 Employers Holdings Inc. 6,312 114 Franklin Street Properties Corp. 11,451 114 BancorpSouth Inc. 10,338 114 Oritani Financial Corp. 8,899 114 Infinity Property & Casualty Corp. 1,990 113 Fifth Street Finance Corp. 11,771 113 First Citizens BancShares Inc. Class A 642 112 Symetra Financial Corp. 12,264 111 Astoria Financial Corp. 13,034 111 Park National Corp. 1,696 110 Alexander's Inc. 298 110 * MGIC Investment Corp. 28,842 108 Amtrust Financial Services Inc. 4,521 107 Government Properties Income Trust 4,760 107 * Financial Engines Inc. 4,793 107 Acadia Realty Trust 5,279 106 * LPL Investment Holdings Inc. 3,380 103 Harleysville Group Inc. 1,813 103 * Navigators Group Inc. 2,133 102 * BBCN Bancorp Inc. 10,761 102 First Midwest Bancorp Inc. 9,883 100 * Pinnacle Financial Partners Inc. 6,184 100 CreXus Investment Corp. 9,582 99 Hersha Hospitality Trust Class A 20,234 99 Trustco Bank Corp. NY 17,457 98 BlackRock Kelso Capital Corp. 11,912 97 Boston Private Financial Holdings Inc. 12,233 97 Oriental Financial Group Inc. 8,007 97 * National Financial Partners Corp. 7,102 96 * Investors Bancorp Inc. 7,071 95 Cousins Properties Inc. 14,805 95 * Greenlight Capital Re Ltd. Class A 3,958 94 Horace Mann Educators Corp. 6,825 94 WesBanco Inc. 4,791 93 Sun Communities Inc. 2,541 93 * PHH Corp. 8,565 92 * Sterling Financial Corp. 5,434 91 Associated Estates Realty Corp. 5,678 91 Interactive Brokers Group Inc. 6,059 91 Inland Real Estate Corp. 11,848 90 * Western Alliance Bancorp 14,399 90 Chesapeake Lodging Trust 5,787 89 Meadowbrook Insurance Group Inc. 8,360 89 * Green Dot Corp. Class A 2,852 89 Columbia Banking System Inc. 4,619 89 City Holding Co. 2,626 89 American Equity Investment Life Holding Co. 8,516 89 PennantPark Investment Corp. 8,673 87 * Forestar Group Inc. 5,751 87 * Citizens Republic Bancorp Inc. 7,494 85 American National Insurance Co. 1,165 85 Nelnet Inc. Class A 3,447 84 PrivateBancorp Inc. Class A 7,479 82 First Commonwealth Financial Corp. 15,475 81 * iStar Financial Inc. 15,197 80 ARMOUR Residential REIT Inc. 11,155 79 First Potomac Realty Trust 5,983 78 Walter Investment Management Corp. 3,798 78 * AMERISAFE Inc. 3,325 77 1st Source Corp. 3,049 77 Home Bancshares Inc. 2,963 77 Saul Centers Inc. 2,165 77 FBL Financial Group Inc. Class A 2,246 76 Chemical Financial Corp. 3,583 76 Investors Real Estate Trust 10,418 76 * Citizens Inc. 7,754 75 PacWest Bancorp 3,951 75 Ashford Hospitality Trust Inc. 9,319 75 BankUnited Inc. 3,366 74 Evercore Partners Inc. Class A 2,771 74 S&T Bancorp Inc. 3,649 71 * Investment Technology Group Inc. 6,559 71 * Safeguard Scientifics Inc. 4,426 70 Cohen & Steers Inc. 2,378 69 BGC Partners Inc. Class A 11,381 68 Getty Realty Corp. 4,836 67 KBW Inc. 4,399 67 Brookline Bancorp Inc. 7,883 67 Universal Health Realty Income Trust 1,705 66 Advance America Cash Advance Centers Inc. 7,336 66 Community Trust Bancorp Inc. 2,223 65 Independent Bank Corp. 2,374 65 Flagstone Reinsurance Holdings SA 7,790 65 * Beneficial Mutual Bancorp Inc. 7,700 64 Newcastle Investment Corp. 13,517 63 * Piper Jaffray Cos. 3,096 63 * Ladenburg Thalmann Financial Services Inc. 25,186 62 MCG Capital Corp. 15,631 62 Dime Community Bancshares Inc. 4,943 62 Safety Insurance Group Inc. 1,533 62 Pennsylvania REIT 5,884 61 American Assets Trust Inc. 2,984 61 United Fire & Casualty Co. 3,022 61 Ramco-Gershenson Properties Trust 6,170 61 Northfield Bancorp Inc. 4,200 59 Hercules Technology Growth Capital Inc. 6,227 59 * Virtus Investment Partners Inc. 769 58 First Financial Corp. 1,725 57 * ICG Group Inc. 7,412 57 * Encore Capital Group Inc. 2,680 57 * Hilltop Holdings Inc. 6,713 57 * Wilshire Bancorp Inc. 15,431 56 Southside Bancshares Inc. 2,574 56 Cardinal Financial Corp. 5,191 56 ViewPoint Financial Group 4,280 56 NorthStar Realty Finance Corp. 11,668 56 Sandy Spring Bancorp Inc. 3,170 56 Simmons First National Corp. Class A 2,027 55 Colony Financial Inc. 3,506 55 Rockville Financial Inc. 5,276 55 Urstadt Biddle Properties Inc. Class A 3,005 54 SCBT Financial Corp. 1,871 54 Retail Opportunity Investments Corp. 4,568 54 * FelCor Lodging Trust Inc. 17,584 54 Resource Capital Corp. 9,452 53 Main Street Capital Corp. 2,472 52 Winthrop Realty Trust 5,048 51 * Intl. FCStone Inc. 2,155 51 Renasant Corp. 3,380 51 Campus Crest Communities Inc. 5,039 51 * Virginia Commerce Bancorp Inc. 6,554 51 Duff & Phelps Corp. Class A 3,471 50 Epoch Holding Corp. 2,262 50 * Central Pacific Financial Corp. 3,887 50 Hudson Valley Holding Corp. 2,366 50 Radian Group Inc. 21,213 50 Maiden Holdings Ltd. 5,607 49 * PICO Holdings Inc. 2,380 49 GFI Group Inc. 11,714 48 PennyMac Mortgage Investment Trust 2,893 48 Flushing Financial Corp. 3,767 48 Gladstone Commercial Corp. 2,698 47 * Cowen Group Inc. Class A 18,121 47 Westfield Financial Inc. 6,335 47 * Ameris Bancorp 4,504 46 Trico Bancshares 3,246 46 Sabra Health Care REIT Inc. 3,772 46 TowneBank 3,723 46 Lakeland Financial Corp. 1,739 45 * Netspend Holdings Inc. 5,525 45 * Tejon Ranch Co. 1,814 44 * State Bank Financial Corp. 2,845 43 * HFF Inc. Class A 3,956 41 Excel Trust Inc. 3,380 41 Tower Bancorp Inc. 1,414 40 * 1st United Bancorp Inc. 7,228 40 Triangle Capital Corp. 2,091 40 * West Coast Bancorp 2,547 40 StellarOne Corp. 3,472 40 * Hanmi Financial Corp. 5,319 39 * Walker & Dunlop Inc. 3,124 39 Berkshire Hills Bancorp Inc. 1,744 39 OneBeacon Insurance Group Ltd. Class A 2,432 37 Lakeland Bancorp Inc. 4,306 37 First Busey Corp. 7,350 37 TICC Capital Corp. 4,198 36 Bancfirst Corp. 960 36 Camden National Corp. 1,103 36 * Bancorp Inc. 4,910 35 * Taylor Capital Group Inc. 3,621 35 National Western Life Insurance Co. Class A 257 35 Suffolk Bancorp 3,243 35 Citizens & Northern Corp. 1,894 35 National Bankshares Inc. 1,252 35 Republic Bancorp Inc. Class A 1,521 35 First Bancorp 3,104 35 * United Community Banks Inc. 4,868 34 * NewStar Financial Inc. 3,343 34 Capital Southwest Corp. 415 34 Great Southern Bancorp Inc. 1,427 34 WSFS Financial Corp. 933 34 SY Bancorp Inc. 1,634 34 Tompkins Financial Corp. 857 33 Washington Trust Bancorp Inc. 1,380 33 * Eagle Bancorp Inc. 2,245 33 Union First Market Bankshares Corp. 2,404 32 * Metro Bancorp Inc. 3,804 32 Dynex Capital Inc. 3,417 31 * eHealth Inc. 2,100 31 Parkvale Financial Corp. 1,243 31 Coresite Realty Corp. 1,711 30 Univest Corp. of Pennsylvania 2,047 30 SWS Group Inc. 4,354 30 RAIT Financial Trust 6,285 30 CoBiz Financial Inc. 5,142 30 Oppenheimer Holdings Inc. Class A 1,842 30 Kennedy-Wilson Holdings Inc. 2,783 29 ESB Financial Corp. 2,090 29 CNB Financial Corp. 1,843 29 * Global Indemnity plc 1,460 29 Mission West Properties Inc. 3,206 29 * Heritage Commerce Corp. 6,067 29 Sterling Bancorp 3,320 29 Consolidated-Tomoka Land Co. 1,041 28 Heartland Financial USA Inc. 1,837 28 * Phoenix Cos. Inc. 16,717 28 GAMCO Investors Inc. 639 28 Cedar Realty Trust Inc. 6,406 28 CapLease Inc. 6,827 28 German American Bancorp Inc. 1,481 27 Kite Realty Group Trust 5,967 27 MainSource Financial Group Inc. 3,026 27 SeaBright Holdings Inc. 3,484 27 First Bancorp Inc. 1,734 27 Washington Banking Co. 2,149 26 Medallion Financial Corp. 2,220 25 First Financial Holdings Inc. 2,816 25 Heritage Financial Corp. 1,993 25 Calamos Asset Management Inc. Class A 1,989 25 MVC Capital Inc. 2,144 25 OceanFirst Financial Corp. 1,897 25 State Auto Financial Corp. 1,824 25 Diamond Hill Investment Group Inc. 334 25 Westwood Holdings Group Inc. 673 25 First Community Bancshares Inc. 1,967 25 One Liberty Properties Inc. 1,484 24 Enterprise Financial Services Corp. 1,646 24 Home Federal Bancorp Inc. 2,338 24 * Flagstar Bancorp Inc. 48,105 24 Cogdell Spencer Inc. 5,711 24 Monmouth Real Estate Investment Corp. Class A 2,624 24 First Merchants Corp. 2,811 24 Centerstate Banks Inc. 3,563 24 * FBR & Co. 11,406 23 Agree Realty Corp. 955 23 Financial Institutions Inc. 1,426 23 Banner Corp. 1,337 23 FXCM Inc. Class A 2,349 23 Territorial Bancorp Inc. 1,156 23 Provident New York Bancorp 3,400 23 First Interstate Bancsystem Inc. 1,725 22 West Bancorporation Inc. 2,331 22 * Doral Financial Corp. 23,334 22 Alliance Financial Corp. 720 22 Pacific Continental Corp. 2,492 22 Merchants Bancshares Inc. 752 22 Thomas Properties Group Inc. 6,540 22 Marlin Business Services Corp. 1,712 22 Gladstone Investment Corp. 2,988 22 Donegal Group Inc. Class A 1,491 21 Center Bancorp Inc. 2,160 21 Bar Harbor Bankshares 695 21 Edelman Financial Group Inc. 3,172 21 * Encore Bancshares Inc. 1,538 21 Ames National Corp. 1,058 21 United Financial Bancorp Inc. 1,279 21 Hudson Pacific Properties Inc. 1,432 20 Peoples Bancorp Inc. 1,343 20 Parkway Properties Inc. 1,988 20 NGP Capital Resources Co. 2,695 19 Nicholas Financial Inc. 1,498 19 Arlington Asset Investment Corp. Class A 893 19 * Southwest Bancorp Inc. 3,185 19 * Seacoast Banking Corp. of Florida 12,431 19 Century Bancorp Inc. Class A 667 19 * Gramercy Capital Corp. 7,492 19 American National Bankshares Inc. 956 19 Apollo Commercial Real Estate Finance Inc. 1,401 18 Bank of Kentucky Financial Corp. 912 18 Arrow Financial Corp. 765 18 First of Long Island Corp. 678 18 First Defiance Financial Corp. 1,212 18 Asta Funding Inc. 2,205 18 MidSouth Bancorp Inc. 1,341 17 Artio Global Investors Inc. Class A 3,545 17 * Sun Bancorp Inc. 7,110 17 National Interstate Corp. 686 17 First Pactrust Bancorp Inc. 1,647 17 Sierra Bancorp 1,907 17 * MPG Office Trust Inc. 8,409 17 Roma Financial Corp. 1,700 17 * Guaranty Bancorp 11,306 17 Federal Agricultural Mortgage Corp. 911 16 US Global Investors Inc. Class A 2,710 16 * Home Bancorp Inc. 1,033 16 Presidential Life Corp. 1,552 15 ESSA Bancorp Inc. 1,477 15 Kaiser Federal Financial Group Inc. 1,180 15 * Fortegra Financial Corp. 2,256 15 Chatham Lodging Trust 1,393 15 * OmniAmerican Bancorp Inc. 946 15 * Gleacher & Co. Inc. 8,796 15 State Bancorp Inc. 1,211 15 Penns Woods Bancorp Inc. 379 15 HF Financial Corp. 1,366 15 Fox Chase Bancorp Inc. 1,147 14 Peapack Gladstone Financial Corp. 1,344 14 Bryn Mawr Bank Corp. 736 14 Northrim BanCorp Inc. 804 14 Bridge Bancorp Inc. 702 14 * NewBridge Bancorp 3,583 14 Clifton Savings Bancorp Inc. 1,492 14 First Connecticut Bancorp Inc. 1,058 14 * BRT Realty Trust 2,106 13 Charter Financial Corp. 1,426 13 * Intervest Bancshares Corp. Class A 4,835 13 Provident Financial Holdings Inc. 1,406 13 * Harris & Harris Group Inc. 3,772 13 * Asset Acceptance Capital Corp. 3,298 13 * American Safety Insurance Holdings Ltd. 583 13 Orrstown Financial Services Inc. 1,523 13 * First Marblehead Corp. 10,642 12 Bank Mutual Corp. 3,891 12 JMP Group Inc. 1,591 11 Pulaski Financial Corp. 1,577 11 * Stratus Properties Inc. 1,396 11 VIST Financial Corp. 1,806 11 Gladstone Capital Corp. 1,430 11 BankFinancial Corp. 1,927 11 UMH Properties Inc. 1,141 11 Heritage Financial Group Inc. 955 11 Summit Hotel Properties Inc. 1,123 11 Golub Capital BDC Inc. 683 11 HopFed Bancorp Inc. 1,627 11 C&F Financial Corp. 395 10 Capital City Bank Group Inc. 1,099 10 Indiana Community Bancorp 711 10 * Preferred Bank 1,367 10 * MBT Financial Corp. 9,411 10 Middleburg Financial Corp. 698 10 Independence Holding Co. 1,203 10 * Cape Bancorp Inc. 1,235 10 * CIFC Corp. 1,762 10 * Bridge Capital Holdings 911 9 * Penson Worldwide Inc. 7,947 9 Baldwin & Lyons Inc. 422 9 * Macatawa Bank Corp. 4,029 9 Stewart Information Services Corp. 788 9 Resource America Inc. Class A 1,892 9 Gain Capital Holdings Inc. 1,338 9 * Tree.com Inc. 1,580 9 * First Financial Northwest Inc. 1,498 9 Hingham Institution for Savings 178 8 Crawford & Co. Class B 1,373 8 Life Partners Holdings Inc. 1,286 8 * Riverview Bancorp Inc. 3,447 8 * Avatar Holdings Inc. 1,134 8 Wayne Savings Bancshares Inc. 977 8 * BancTrust Financial Group Inc. 6,006 7 * First Acceptance Corp. 5,392 7 * Independent Bank Corp. 5,145 7 Meta Financial Group Inc. 422 7 Crawford & Co. Class A 1,640 7 Bank of Marin Bancorp 173 6 AG Mortgage Investment Trust Inc. 323 6 * Pacific Mercantile Bancorp 1,982 6 Oneida Financial Corp. 676 6 Peoples Bancorp of North Carolina Inc. 1,166 6 * Premier Financial Bancorp Inc. 1,406 6 * Arbor Realty Trust Inc. 1,771 6 CFS Bancorp Inc. 1,378 6 * NASB Financial Inc. 539 6 STAG Industrial Inc. 493 6 * Mercantile Bank Corp. 567 6 California First National Bancorp 342 5 * Hallmark Financial Services 730 5 * Unity Bancorp Inc. 794 5 Kohlberg Capital Corp. 734 5 Salisbury Bancorp Inc. 198 5 PMC Commercial Trust 648 5 * CompuCredit Holdings Corp. 1,199 4 New Hampshire Thrift Bancshares Inc. 390 4 North Central Bancshares Inc. 239 4 * Firstcity Financial Corp. 518 4 Central Bancorp Inc. 232 4 Shore Bancshares Inc. 751 4 * First South Bancorp Inc. 1,201 4 Pzena Investment Management Inc. Class A 877 4 SI Financial Group Inc. 369 4 Kansas City Life Insurance Co. 98 3 Bancorp Rhode Island Inc. 77 3 * United Community Financial Corp. 2,310 3 * Park Sterling Corp. 715 3 Hawthorn Bancshares Inc. 400 2 Commercial National Financial Corp. 100 2 Evans Bancorp Inc. 190 2 THL Credit Inc. 184 2 Fauquier Bankshares Inc. 200 2 Alliance Bancorp Inc. of Pennsylvania 200 2 * Maui Land & Pineapple Co. Inc. 499 2 MidWestOne Financial Group Inc. 142 2 Terreno Realty Corp. 136 2 * Capital Trust Inc. Class A 870 2 EMC Insurance Group Inc. 93 2 * Rurban Financial Corp. 700 2 * Southern Community Financial Corp. 1,540 2 * Community Bankers Trust Corp. 1,417 2 * Hampton Roads Bankshares Inc. 562 2 * Franklin Financial Corp. 100 1 * AmeriServ Financial Inc. 426 1 United Bancorp Inc. 87 1 * Jefferson Bancshares Inc. 300 1 * Consumer Portfolio Services Inc. 700 1 * United Security Bancshares 202 — * Yadkin Valley Financial Corp. 200 — Ameriana Bancorp 77 — * American Independence Corp. 57 — * Republic First Bancorp Inc. 100 — Eastern Insurance Holdings Inc. 6 — Peoples Financial Corp. 2 — Health Care (7.0%) Johnson & Johnson 400,044 26,235 Pfizer Inc. 1,139,078 24,650 Merck & Co. Inc. 449,796 16,957 Abbott Laboratories 227,245 12,778 Bristol-Myers Squibb Co. 248,956 8,773 UnitedHealth Group Inc. 157,059 7,960 Amgen Inc. 115,712 7,430 Eli Lilly & Co. 151,935 6,314 Medtronic Inc. 155,149 5,934 * Gilead Sciences Inc. 112,898 4,621 * Celgene Corp. 66,898 4,522 Baxter International Inc. 82,944 4,104 Allergan Inc. 44,981 3,947 * Biogen Idec Inc. 33,675 3,706 WellPoint Inc. 52,773 3,496 Covidien plc 72,199 3,250 * Medco Health Solutions Inc. 56,336 3,149 * Express Scripts Inc. 67,883 3,034 McKesson Corp. 36,000 2,805 * Intuitive Surgical Inc. 5,731 2,654 * Thermo Fisher Scientific Inc. 55,620 2,501 Becton Dickinson and Co. 31,866 2,381 Aetna Inc. 54,507 2,300 Humana Inc. 24,425 2,140 Stryker Corp. 42,508 2,113 Cardinal Health Inc. 50,277 2,042 * Alexion Pharmaceuticals Inc. 27,107 1,938 * Agilent Technologies Inc. 50,969 1,780 Cigna Corp. 41,552 1,745 St. Jude Medical Inc. 47,977 1,646 * Zimmer Holdings Inc. 27,834 1,487 AmerisourceBergen Corp. Class A 39,080 1,453 * Mylan Inc. 62,791 1,348 Quest Diagnostics Inc. 23,179 1,346 * Cerner Corp. 21,006 1,287 * Laboratory Corp. of America Holdings 14,699 1,264 * Pharmasset Inc. 9,823 1,259 * Forest Laboratories Inc. 40,477 1,225 * Boston Scientific Corp. 225,590 1,205 * Watson Pharmaceuticals Inc. 19,767 1,193 Perrigo Co. 12,190 1,186 * Edwards Lifesciences Corp. 16,761 1,185 * Varian Medical Systems Inc. 17,153 1,151 CR Bard Inc. 12,514 1,070 * DaVita Inc. 13,696 1,038 * Life Technologies Corp. 26,155 1,018 * Vertex Pharmaceuticals Inc. 30,155 1,001 * Waters Corp. 13,420 994 * Henry Schein Inc. 13,535 872 * CareFusion Corp. 32,599 828 * Hospira Inc. 24,412 741 DENTSPLY International Inc. 20,742 726 * Mettler-Toledo International Inc. 4,614 682 * Hologic Inc. 38,339 671 * Coventry Health Care Inc. 21,561 655 * IDEXX Laboratories Inc. 8,286 638 Omnicare Inc. 16,956 584 * Endo Pharmaceuticals Holdings Inc. 16,801 580 * Regeneron Pharmaceuticals Inc. 10,366 575 * BioMarin Pharmaceutical Inc. 16,632 572 * ResMed Inc. 21,992 559 * HCA Holdings Inc. 25,305 557 * Illumina Inc. 18,058 550 * Healthspring Inc. 9,639 526 Universal Health Services Inc. Class B 13,507 525 * Allscripts Healthcare Solutions Inc. 27,577 522 * Mednax Inc. 7,172 516 Cooper Cos. Inc. 6,874 485 * Gen-Probe Inc. 7,155 423 * AMERIGROUP Corp. 7,146 422 * Onyx Pharmaceuticals Inc. 9,436 415 Patterson Cos. Inc. 14,048 415 * Salix Pharmaceuticals Ltd. 8,401 402 * Covance Inc. 8,698 398 * HMS Holdings Corp. 12,277 393 * Health Net Inc. 12,883 392 * Sirona Dental Systems Inc. 8,399 370 * United Therapeutics Corp. 7,786 368 * Questcor Pharmaceuticals Inc. 8,775 365 * Tenet Healthcare Corp. 70,205 360 Teleflex Inc. 5,794 355 Lincare Holdings Inc. 13,615 350 * Catalyst Health Solutions Inc. 6,658 346 Techne Corp. 5,003 342 * Cubist Pharmaceuticals Inc. 8,564 339 * WellCare Health Plans Inc. 6,319 332 PerkinElmer Inc. 16,058 321 * Cepheid Inc. 9,333 321 Medicis Pharmaceutical Corp. Class A 9,255 308 * Warner Chilcott plc Class A 20,006 303 Hill-Rom Holdings Inc. 8,970 302 * Viropharma Inc. 10,880 298 * Centene Corp. 7,462 295 * Bio-Rad Laboratories Inc. Class A 2,949 283 * Ariad Pharmaceuticals Inc. 22,729 278 * LifePoint Hospitals Inc. 7,440 276 * Brookdale Senior Living Inc. Class A 15,762 274 * Thoratec Corp. 8,119 272 * Alere Inc. 11,617 268 * Health Management Associates Inc. Class A 36,353 268 * Myriad Genetics Inc. 12,775 268 * Incyte Corp. Ltd. 17,224 259 Owens & Minor Inc. 9,098 253 STERIS Corp. 8,401 251 * Alkermes plc 14,406 250 * VCA Antech Inc. 12,460 246 * athenahealth Inc. 4,926 242 * Seattle Genetics Inc. 14,428 241 * Haemonetics Corp. 3,928 240 * Theravance Inc. 10,880 240 * HealthSouth Corp. 13,432 237 * Community Health Systems Inc. 13,217 231 Quality Systems Inc. 6,229 230 * Medivation Inc. 4,939 228 * Align Technology Inc. 9,482 225 * Amylin Pharmaceuticals Inc. 19,731 225 * Human Genome Sciences Inc. 28,951 214 * Zoll Medical Corp. 3,364 213 * Magellan Health Services Inc. 4,281 212 West Pharmaceutical Services Inc. 5,171 196 * Volcano Corp. 8,112 193 * Impax Laboratories Inc. 9,410 190 * PAREXEL International Corp. 8,905 185 * PSS World Medical Inc. 7,496 181 * Par Pharmaceutical Cos. Inc. 5,519 181 * Charles River Laboratories International Inc. 6,566 179 Chemed Corp. 3,275 168 * Dendreon Corp. 22,050 168 * Auxilium Pharmaceuticals Inc. 7,971 159 * Masimo Corp. 8,166 153 * Medicines Co. 8,061 150 * Cyberonics Inc. 4,399 147 * Bruker Corp. 11,449 142 * Acorda Therapeutics Inc. 5,940 142 * Halozyme Therapeutics Inc. 14,518 138 * Vivus Inc. 13,820 135 * Air Methods Corp. 1,525 129 * CONMED Corp. 4,969 128 * Amsurg Corp. Class A 4,844 126 * Immunogen Inc. 10,860 126 * Isis Pharmaceuticals Inc. 16,892 122 * Akorn Inc. 10,883 121 * Momenta Pharmaceuticals Inc. 6,898 120 * Inhibitex Inc. 10,940 120 * Luminex Corp. 5,596 119 * Accretive Health Inc. 5,130 118 * NxStage Medical Inc. 6,422 114 * MAKO Surgical Corp. 4,495 113 * Pharmacyclics Inc. 7,635 113 * Nektar Therapeutics 20,127 113 * Arthrocare Corp. 3,450 109 PDL BioPharma Inc. 17,468 108 * Insulet Corp. 5,572 105 * InterMune Inc. 8,306 105 * ABIOMED Inc. 5,658 105 * Wright Medical Group Inc. 6,326 104 * Abaxis Inc. 3,757 104 Meridian Bioscience Inc. 5,437 102 Analogic Corp. 1,780 102 * Rigel Pharmaceuticals Inc. 12,747 101 * MWI Veterinary Supply Inc. 1,513 101 * Omnicell Inc. 5,902 98 * Jazz Pharmaceuticals Inc. 2,511 97 * Opko Health Inc. 19,483 95 * IPC The Hospitalist Co. Inc. 2,040 93 * Spectrum Pharmaceuticals Inc. 6,374 93 * HeartWare International Inc. 1,345 93 * Exelixis Inc. 19,515 92 * Kindred Healthcare Inc. 7,685 90 Computer Programs & Systems Inc. 1,757 90 * Integra LifeSciences Holdings Corp. 2,861 88 * NPS Pharmaceuticals Inc. 13,321 88 * DexCom Inc. 9,397 87 * Ironwood Pharmaceuticals Inc. 7,172 86 * Neogen Corp. 2,768 85 * SonoSite Inc. 1,543 83 * Greatbatch Inc. 3,699 82 * ICU Medical Inc. 1,806 81 * Optimer Pharmaceuticals Inc. 6,599 81 * Neurocrine Biosciences Inc. 9,408 80 * NuVasive Inc. 6,187 78 Landauer Inc. 1,499 77 * Orthofix International NV 2,169 76 * Endologix Inc. 6,629 76 * OraSure Technologies Inc. 8,189 75 * PharMerica Corp. 4,884 74 * Team Health Holdings Inc. 3,350 74 * Hanger Orthopedic Group Inc. 3,946 74 * Curis Inc. 15,748 74 Invacare Corp. 4,779 73 * AVEO Pharmaceuticals Inc. 4,239 73 * Idenix Pharmaceuticals Inc. 9,681 72 * Medidata Solutions Inc. 3,296 72 * Bio-Reference Labs Inc. 4,293 70 Universal American Corp. 5,471 70 * Molina Healthcare Inc. 3,079 69 * Corvel Corp. 1,321 68 * Sequenom Inc. 14,678 65 * Merit Medical Systems Inc. 4,880 65 * Quidel Corp. 4,312 65 * Select Medical Holdings Corp. 7,645 65 * AMAG Pharmaceuticals Inc. 3,326 63 * Emeritus Corp. 3,508 61 * Oncothyreon Inc. 8,016 61 * MedAssets Inc. 6,403 59 * Micromet Inc. 8,184 59 * Conceptus Inc. 4,627 58 * Emergent Biosolutions Inc. 3,439 58 * Exact Sciences Corp. 6,782 55 * Genomic Health Inc. 2,151 55 * Accuray Inc. 12,849 54 * Enzon Pharmaceuticals Inc. 8,064 54 * Sunrise Senior Living Inc. 8,334 54 * Staar Surgical Co. 5,112 54 * Lexicon Pharmaceuticals Inc. 40,638 52 * Triple-S Management Corp. Class B 2,609 52 * Hi-Tech Pharmacal Co. Inc. 1,318 51 * Ardea Biosciences Inc. 3,006 51 * Natus Medical Inc. 5,358 51 * Achillion Pharmaceuticals Inc. 6,579 50 * Arena Pharmaceuticals Inc. 26,713 50 * Affymax Inc. 7,545 50 * RTI Biologics Inc. 10,905 48 * Depomed Inc. 9,173 48 * AngioDynamics Inc. 3,187 47 * AVANIR Pharmaceuticals Inc. 22,873 47 Atrion Corp. 194 47 * Protalix BioTherapeutics Inc. 9,378 46 * Progenics Pharmaceuticals Inc. 5,321 45 * Amedisys Inc. 4,109 45 * Affymetrix Inc. 10,936 45 * Spectranetics Corp. 6,156 44 National Healthcare Corp. 1,058 44 * ZIOPHARM Oncology Inc. 10,007 44 * Dynavax Technologies Corp. 13,223 44 * Vical Inc. 9,905 44 US Physical Therapy Inc. 2,206 43 * ExamWorks Group Inc. 4,462 42 * Synovis Life Technologies Inc. 1,498 42 * Neoprobe Corp. 15,880 42 * Healthways Inc. 5,929 41 * Chelsea Therapeutics International Ltd. 7,616 39 * Arqule Inc. 6,731 38 Cantel Medical Corp. 1,358 38 * Ligand Pharmaceuticals Inc. Class B 3,152 37 * Merge Healthcare Inc. 7,685 37 * Immunomedics Inc. 11,095 37 * Symmetry Medical Inc. 4,605 37 * MannKind Corp. 14,709 37 * ISTA Pharmaceuticals Inc. 5,144 36 Ensign Group Inc. 1,478 36 * Cambrex Corp. 5,002 36 * American Dental Partners Inc. 1,905 36 Assisted Living Concepts Inc. Class A 2,335 35 * Metropolitan Health Networks Inc. 4,642 35 * Providence Service Corp. 2,454 34 * MAP Pharmaceuticals Inc. 2,543 33 * SurModics Inc. 2,251 33 * eResearchTechnology Inc. 6,984 33 * Cell Therapeutics Inc. 27,550 32 * Alnylam Pharmaceuticals Inc. 3,902 32 * IRIS International Inc. 3,339 31 * HealthStream Inc. 1,620 30 * PROLOR Biotech Inc. 6,993 30 * Savient Pharmaceuticals Inc. 13,386 30 * Cross Country Healthcare Inc. 5,307 29 * Geron Corp. 19,871 29 * Synta Pharmaceuticals Corp. 6,245 29 * Gentiva Health Services Inc. 4,247 29 * Sciclone Pharmaceuticals Inc. 6,526 28 * BioScrip Inc. 5,069 28 Young Innovations Inc. 931 28 * Pain Therapeutics Inc. 7,241 28 * LHC Group Inc. 2,133 27 * Unilife Corp. 8,442 26 * Vanguard Health Systems Inc. 2,566 26 * Obagi Medical Products Inc. 2,506 25 * OncoGenex Pharmaceutical Inc. 2,165 25 * Corcept Therapeutics Inc. 7,388 25 * Santarus Inc. 7,623 25 * Capital Senior Living Corp. 3,128 25 * Columbia Laboratories Inc. 9,683 24 * Biotime Inc. 4,085 24 * Anika Therapeutics Inc. 2,358 23 * Zalicus Inc. 19,030 23 * Exactech Inc. 1,389 23 * Keryx Biopharmaceuticals Inc. 9,039 23 * Repligen Corp. 6,509 23 * Furiex Pharmaceuticals Inc. 1,341 22 * Targacept Inc. 3,985 22 * Metabolix Inc. 4,849 22 * Alphatec Holdings Inc. 12,759 22 * Solta Medical Inc. 6,928 22 * Cadence Pharmaceuticals Inc. 5,448 22 * Infinity Pharmaceuticals Inc. 2,402 21 * Anthera Pharmaceuticals Inc. 3,433 21 * Sangamo Biosciences Inc. 7,362 21 * Lannett Co. Inc. 4,724 21 * Hansen Medical Inc. 7,960 21 * AMN Healthcare Services Inc. 4,601 20 * Synergetics USA Inc. 2,643 20 * Delcath Systems Inc. 6,329 19 * Almost Family Inc. 1,164 19 * AtriCure Inc. 1,729 19 * Transcend Services Inc. 807 19 * Kensey Nash Corp. 976 19 * Dyax Corp. 13,659 19 * Palomar Medical Technologies Inc. 1,983 18 * Sucampo Pharmaceuticals Inc. Class A 4,106 18 * Apricus Biosciences Inc. 3,488 18 * Sun Healthcare Group Inc. 4,621 18 Utah Medical Products Inc. 630 17 * Tornier NV 940 17 * Cumberland Pharmaceuticals Inc. 3,142 17 * Vanda Pharmaceuticals Inc. 3,547 17 National Research Corp. 427 17 * Osiris Therapeutics Inc. 3,069 16 * Amicus Therapeutics Inc. 4,729 16 * Cerus Corp. 5,802 16 * Maxygen Inc. 2,879 16 * GTx Inc. 4,824 16 * MedQuist Holdings Inc. 1,670 16 * Cynosure Inc. Class A 1,365 16 * Peregrine Pharmaceuticals Inc. 15,444 16 * Allos Therapeutics Inc. 11,148 16 * CryoLife Inc. 3,270 16 * Celldex Therapeutics Inc. 5,937 15 * Five Star Quality Care Inc. 5,112 15 * Cytokinetics Inc. 15,973 15 * Omeros Corp. 3,863 15 * Novavax Inc. 11,994 15 * Cardiovascular Systems Inc. 1,515 15 * XenoPort Inc. 3,898 15 * MELA Sciences Inc. 3,994 15 * Medtox Scientific Inc. 1,023 14 * Cytori Therapeutics Inc. 6,511 14 * Harvard Bioscience Inc. 3,668 14 * Durect Corp. 11,953 14 * SIGA Technologies Inc. 5,578 14 * Cleveland Biolabs Inc. 4,857 14 * AVI BioPharma Inc. 18,374 14 * RadNet Inc. 6,407 14 * Astex Pharmaceuticals 7,217 14 * Antares Pharma Inc. 6,200 14 * PDI Inc. 2,091 13 * Chindex International Inc. 1,582 13 * Anacor Pharmaceuticals Inc. 2,145 13 * Raptor Pharmaceutical Corp. 2,102 13 * Insmed Inc. 4,306 13 * Zogenix Inc. 5,749 13 * Pozen Inc. 3,216 13 * Fluidigm Corp. 963 13 * Biolase Technology Inc. 4,920 13 * Cardica Inc. 5,774 12 * Cutera Inc. 1,663 12 * Array Biopharma Inc. 5,575 12 * BioCryst Pharmaceuticals Inc. 4,835 12 * Aastrom Biosciences Inc. 6,335 12 * Sagent Pharmaceuticals Inc. 539 11 * Cornerstone Therapeutics Inc. 1,995 11 * Albany Molecular Research Inc. 3,680 11 * EnteroMedics Inc. 6,331 11 * BSD Medical Corp. 4,539 11 * BioMimetic Therapeutics Inc. 3,766 11 * Vascular Solutions Inc. 950 11 * Sharps Compliance Corp. 2,564 11 * Pacific Biosciences of California Inc. 3,721 10 * BioClinica Inc. 2,392 10 * Rochester Medical Corp. 1,219 10 * KV Pharmaceutical Co. Class A 7,195 10 * Codexis Inc. 1,895 10 * Biosante Pharmaceuticals Inc. 19,890 10 * Skilled Healthcare Group Inc. 1,829 10 * Enzo Biochem Inc. 4,186 9 * GenVec Inc. 3,715 9 * Acadia Pharmaceuticals Inc. 7,656 8 * Biospecifics Technologies Corp. 485 8 * Dusa Pharmaceuticals Inc. 1,822 8 * Alexza Pharmaceuticals Inc. 9,570 8 * Complete Genomics Inc. 2,684 8 * Vision Sciences Inc. 4,110 8 * CardioNet Inc. 3,173 8 * Medical Action Industries Inc. 1,406 7 * Aegerion Pharmaceuticals Inc. 427 7 * Mediware Information Systems 553 7 * Acura Pharmaceuticals Inc. 2,008 7 * Bovie Medical Corp. 3,273 7 * Orexigen Therapeutics Inc. 4,237 7 * Stereotaxis Inc. 6,636 5 * Endocyte Inc. 1,422 5 * Repros Therapeutics Inc. 1,081 5 * Nabi Biopharmaceuticals 2,521 5 * XOMA Ltd. 4,037 5 * Myrexis Inc. 1,572 4 * Digirad Corp. 2,106 4 * Alliance HealthCare Services Inc. 3,265 4 * Arrowhead Research Corp. 969 4 * CytRx Corp. 14,812 4 * Inovio Pharmaceuticals Inc. 9,197 4 * Hemispherx Biopharma Inc. 20,242 4 * Hooper Holmes Inc. 5,665 3 * Strategic Diagnostics Inc. 1,765 3 * TranS1 Inc. 1,691 3 * Agenus Inc. 1,555 3 * Adolor Corp. Rights Exp. 7/1/2019 5,153 3 Psychemedics Corp. 260 2 * Somaxon Pharmaceuticals Inc. 5,202 2 * Theragenics Corp. 1,303 2 * Discovery Laboratories Inc. 993 2 * LCA-Vision Inc. 437 1 * Galena Biopharma Inc. 2,300 1 * ThermoGenesis Corp. 1,157 1 * Telik Inc. 1,800 — * Icad Inc. 400 — * Alimera Sciences Inc. 178 — Industrials (6.6%) General Electric Co. 1,547,637 27,718 United Technologies Corp. 125,999 9,209 Caterpillar Inc. 94,240 8,538 3M Co. 98,297 8,034 United Parcel Service Inc. Class B 107,452 7,864 Union Pacific Corp. 71,374 7,561 Boeing Co. 102,664 7,530 Honeywell International Inc. 108,687 5,907 Emerson Electric Co. 108,821 5,070 Deere & Co. 60,342 4,667 Danaher Corp. 85,228 4,009 Norfolk Southern Corp. 50,862 3,706 FedEx Corp. 44,024 3,676 Precision Castparts Corp. 20,970 3,456 Lockheed Martin Corp. 41,755 3,378 CSX Corp. 159,873 3,367 Tyco International Ltd. 67,615 3,158 Illinois Tool Works Inc. 64,687 3,022 General Dynamics Corp. 44,973 2,987 Raytheon Co. 51,408 2,487 Cummins Inc. 26,935 2,371 Northrop Grumman Corp. 38,511 2,252 Goodrich Corp. 18,198 2,251 Waste Management Inc. 65,842 2,154 Eaton Corp. 47,415 2,064 PACCAR Inc. 48,008 1,799 Fastenal Co. 40,850 1,781 Parker Hannifin Corp. 22,603 1,724 CH Robinson Worldwide Inc. 24,020 1,676 WW Grainger Inc. 8,608 1,611 Dover Corp. 27,168 1,577 Stanley Black & Decker Inc. 23,251 1,572 Rockwell Automation Inc. 20,997 1,541 Ingersoll-Rand plc 48,201 1,469 Cooper Industries plc 24,097 1,305 Fluor Corp. 25,319 1,272 Expeditors International of Washington Inc. 30,859 1,264 Rockwell Collins Inc. 22,648 1,254 Roper Industries Inc. 14,052 1,221 Republic Services Inc. Class A 43,880 1,209 Joy Global Inc. 15,385 1,153 * Kansas City Southern 16,052 1,092 L-3 Communications Holdings Inc. 15,302 1,020 * Delta Air Lines Inc. 124,254 1,005 Southwest Airlines Co. 116,079 994 AMETEK Inc. 23,594 993 Pall Corp. 16,965 970 * Stericycle Inc. 11,936 930 * United Continental Holdings Inc. 48,579 917 Iron Mountain Inc. 26,376 812 Flowserve Corp. 8,134 808 * Jacobs Engineering Group Inc. 18,622 756 Textron Inc. 40,251 744 * Verisk Analytics Inc. Class A 18,451 740 Donaldson Co. Inc. 10,639 724 Equifax Inc. 18,040 699 * Quanta Services Inc. 30,668 661 * TransDigm Group Inc. 6,882 658 Xylem Inc. 25,551 656 JB Hunt Transport Services Inc. 14,022 632 KBR Inc. 22,262 620 Cintas Corp. 17,392 605 * AGCO Corp. 13,715 589 Gardner Denver Inc. 7,538 581 Robert Half International Inc. 20,126 573 Pitney Bowes Inc. 29,820 553 * BE Aerospace Inc. 14,276 553 Masco Corp. 51,845 543 Dun & Bradstreet Corp. 7,120 533 * IHS Inc. Class A 6,005 517 Waste Connections Inc. 15,477 513 Hubbell Inc. Class B 7,624 510 MSC Industrial Direct Co. Inc. Class A 7,000 501 Wabtec Corp. 7,017 491 Pentair Inc. 14,735 491 Towers Watson & Co. Class A 8,145 488 * Owens Corning 16,939 487 Timken Co. 12,460 482 * Kirby Corp. 7,202 474 * Hertz Global Holdings Inc. 39,305 461 * Clean Harbors Inc. 7,088 452 Lincoln Electric Holdings Inc. 11,412 446 SPX Corp. 7,336 442 IDEX Corp. 11,889 441 Manpower Inc. 12,300 440 Kennametal Inc. 11,642 425 * WABCO Holdings Inc. 9,709 421 Avery Dennison Corp. 14,659 420 Snap-on Inc. 8,280 419 * URS Corp. 11,735 412 * Thomas & Betts Corp. 7,442 406 * Copart Inc. 8,457 405 * Alaska Air Group Inc. 5,358 402 * Babcock & Wilcox Co. 16,636 402 RR Donnelley & Sons Co. 27,711 400 * Nielsen Holdings NV 13,414 398 Ryder System Inc. 7,371 392 * Navistar International Corp. 10,306 390 Carlisle Cos. Inc. 8,773 389 Graco Inc. 9,138 374 Triumph Group Inc. 6,271 367 Trinity Industries Inc. 12,066 363 Nordson Corp. 8,675 357 CLARCOR Inc. 7,130 356 * Hexcel Corp. 14,682 355 * Spirit Aerosystems Holdings Inc. Class A 16,960 352 * Genesee & Wyoming Inc. Class A 5,717 346 Woodward Inc. 8,412 344 * Foster Wheeler AG 17,903 343 * Fortune Brands Home & Security Inc. 19,938 340 * WESCO International Inc. 6,231 330 * Sensata Technologies Holding NV 12,513 329 * Corrections Corp. of America 16,107 328 Acuity Brands Inc. 6,185 328 Landstar System Inc. 6,818 327 Crane Co. 6,977 326 * AECOM Technology Corp. 15,381 316 Valmont Industries Inc. 3,414 310 Regal-Beloit Corp. 5,838 298 * Oshkosh Corp. 13,850 296 * Teledyne Technologies Inc. 5,303 291 * Dollar Thrifty Automotive Group Inc. 4,054 285 * United Rentals Inc. 9,498 281 Robbins & Myers Inc. 5,769 280 GATX Corp. 6,303 275 EMCOR Group Inc. 10,209 274 Alliant Techsystems Inc. 4,700 269 * FTI Consulting Inc. 6,277 266 * Moog Inc. Class A 6,048 266 Toro Co. 4,375 265 * Old Dominion Freight Line Inc. 6,532 265 * Esterline Technologies Corp. 4,641 260 Alexander & Baldwin Inc. 6,328 258 Covanta Holding Corp. 18,848 258 ITT Corp. 13,247 256 Watsco Inc. 3,877 255 * Shaw Group Inc. 9,425 254 Harsco Corp. 12,277 253 Con-way Inc. 8,377 244 * Air Lease Corp. 10,251 243 * GrafTech International Ltd. 17,752 242 * Acacia Research - Acacia Technologies 6,573 240 Belden Inc. 7,191 239 * Chart Industries Inc. 4,420 239 Exelis Inc. 26,386 239 Curtiss-Wright Corp. 6,694 237 Lennox International Inc. 6,886 232 AO Smith Corp. 5,750 231 * CoStar Group Inc. 3,457 231 * Middleby Corp. 2,453 231 Brady Corp. Class A 7,306 231 * Polypore International Inc. 5,156 227 * Terex Corp. 16,638 225 Actuant Corp. Class A 9,713 220 * Huntington Ingalls Industries Inc. 6,995 219 Applied Industrial Technologies Inc. 5,891 207 UTi Worldwide Inc. 15,558 207 * Tetra Tech Inc. 9,473 205 Corporate Executive Board Co. 5,353 204 Mueller Industries Inc. 5,252 202 United Stationers Inc. 6,184 201 Rollins Inc. 9,044 201 * EnerSys 7,631 198 * General Cable Corp. 7,904 198 * JetBlue Airways Corp. 37,692 196 Brink's Co. 7,057 190 Simpson Manufacturing Co. Inc. 5,573 188 * HUB Group Inc. Class A 5,550 180 * Advisory Board Co. 2,415 179 Manitowoc Co. Inc. 19,267 177 HNI Corp. 6,779 177 Deluxe Corp. 7,706 175 * Avis Budget Group Inc. 16,252 174 Barnes Group Inc. 7,129 172 Healthcare Services Group Inc. 9,694 172 Macquarie Infrastructure Co. LLC 6,097 170 * Geo Group Inc. 10,028 168 Werner Enterprises Inc. 6,792 164 Mine Safety Appliances Co. 4,714 156 * Atlas Air Worldwide Holdings Inc. 4,023 155 Kaydon Corp. 4,990 152 Herman Miller Inc. 8,224 152 * MasTec Inc. 8,594 149 ABM Industries Inc. 7,209 149 * II-VI Inc. 8,096 149 Raven Industries Inc. 2,385 148 Knight Transportation Inc. 9,407 147 Watts Water Technologies Inc. Class A 4,178 143 Forward Air Corp. 4,414 141 * RSC Holdings Inc. 7,444 138 Granite Construction Inc. 5,558 132 * Beacon Roofing Supply Inc. 6,362 129 * RBC Bearings Inc. 3,035 127 HEICO Corp. 2,149 126 * US Airways Group Inc. 24,762 126 Franklin Electric Co. Inc. 2,849 124 * USG Corp. 12,186 124 * Armstrong World Industries Inc. 2,760 121 HEICO Corp. Class A 3,071 121 Heartland Express Inc. 8,295 119 * Dycom Industries Inc. 5,504 115 * Orbital Sciences Corp. 7,890 115 * Generac Holdings Inc. 3,952 111 * Seaboard Corp. 54 110 AAR Corp. 5,716 110 Titan International Inc. 5,623 109 * Colfax Corp. 3,838 109 Aircastle Ltd. 8,576 109 * Huron Consulting Group Inc. 2,810 109 Briggs & Stratton Corp. 7,018 109 * Korn/Ferry International 6,291 107 ESCO Technologies Inc. 3,700 107 * SYKES Enterprises Inc. 6,733 105 Cubic Corp. 2,415 105 * EnPro Industries Inc. 3,155 104 Unifirst Corp. 1,818 103 Interface Inc. Class A 8,904 103 Knoll Inc. 6,846 102 * Allegiant Travel Co. Class A 1,879 100 * Mobile Mini Inc. 5,618 98 * TrueBlue Inc. 7,051 98 * Ceradyne Inc. 3,624 97 Kaman Corp. 3,540 97 * Blount International Inc. 6,592 96 Steelcase Inc. Class A 12,763 95 Insperity Inc. 3,744 95 * Wabash National Corp. 12,024 94 McGrath Rentcorp 3,227 94 American Science & Engineering Inc. 1,372 93 * DigitalGlobe Inc. 5,457 93 * Swift Transportation Co. 11,236 93 Amerco Inc. 1,046 92 Tennant Co. 2,372 92 Arkansas Best Corp. 4,647 90 SkyWest Inc. 7,088 89 * Altra Holdings Inc. 4,726 89 Lindsay Corp. 1,566 86 * Navigant Consulting Inc. 7,399 84 Universal Forest Products Inc. 2,726 84 * Interline Brands Inc. 5,385 84 TAL International Group Inc. 2,888 83 * Aegion Corp. Class A 5,397 83 * ACCO Brands Corp. 8,436 81 Albany International Corp. 3,437 79 * Astec Industries Inc. 2,467 79 Resources Connection Inc. 7,433 79 Griffon Corp. 8,564 78 * Rush Enterprises Inc. Class A 3,724 78 * KAR Auction Services Inc. 5,727 77 * H&E Equipment Services Inc. 5,703 77 * Exponent Inc. 1,659 76 * Meritor Inc. 14,226 76 AAON Inc. 3,693 76 Cascade Corp. 1,595 75 * Team Inc. 2,516 75 * Kforce Inc. 5,918 73 * Consolidated Graphics Inc. 1,494 72 Standex International Corp. 2,093 72 Quanex Building Products Corp. 4,743 71 * Tutor Perini Corp. 5,711 70 CIRCOR International Inc. 1,989 70 AZZ Inc. 1,482 67 * ICF International Inc. 2,685 67 * Aerovironment Inc. 2,111 66 Gorman-Rupp Co. 2,445 66 * Sauer-Danfoss Inc. 1,827 66 Sun Hydraulics Corp. 2,772 65 Encore Wire Corp. 2,400 62 G&K Services Inc. Class A 2,124 62 * Kadant Inc. 2,727 62 Comfort Systems USA Inc. 5,668 61 * Greenbrier Cos. Inc. 2,461 60 * On Assignment Inc. 5,214 58 * GeoEye Inc. 2,598 58 * Gibraltar Industries Inc. 4,117 57 John Bean Technologies Corp. 3,723 57 * FreightCar America Inc. 2,696 57 Apogee Enterprises Inc. 4,589 56 * Mistras Group Inc. 2,186 56 Mueller Water Products Inc. Class A 22,694 55 * Titan Machinery Inc. 2,483 54 * Layne Christensen Co. 2,215 54 * Pendrell Corp. 20,596 53 * MYR Group Inc. 2,666 51 National Presto Industries Inc. 542 51 * InnerWorkings Inc. 5,447 51 US Ecology Inc. 2,645 50 * EnergySolutions Inc. 15,960 49 Kelly Services Inc. Class A 3,556 49 * Global Power Equipment Group Inc. 2,026 48 * Capstone Turbine Corp. 40,940 48 NACCO Industries Inc. Class A 532 47 * CBIZ Inc. 7,762 47 * Astronics Corp. 1,324 47 * Trimas Corp. 2,562 46 Viad Corp. 2,609 46 * Taser International Inc. 8,673 44 Graham Corp. 1,937 43 Multi-Color Corp. 1,688 43 LB Foster Co. Class A 1,535 43 Great Lakes Dredge & Dock Corp. 7,708 43 Alamo Group Inc. 1,559 42 Federal Signal Corp. 9,977 41 * Accuride Corp. 5,675 40 Heidrick & Struggles International Inc. 1,860 40 * RailAmerica Inc. 2,688 40 Primoris Services Corp. 2,677 40 Quad/Graphics Inc. 2,676 38 * Air Transport Services Group Inc. 8,105 38 * American Railcar Industries Inc. 1,586 38 * PMFG Inc. 1,918 37 * Genco Shipping & Trading Ltd. 5,524 37 * Furmanite Corp. 5,906 37 Twin Disc Inc. 995 36 * Swisher Hygiene Inc. 9,630 36 * GenCorp Inc. 6,697 36 * Lydall Inc. 3,751 36 Dynamic Materials Corp. 1,784 35 Celadon Group Inc. 2,949 35 Houston Wire & Cable Co. 2,516 35 Ennis Inc. 2,594 35 * Columbus McKinnon Corp. 2,706 34 * GP Strategies Corp. 2,541 34 * Trex Co. Inc. 1,462 34 * Powell Industries Inc. 1,044 33 * Dolan Co. 3,830 33 * Spirit Airlines Inc. 2,054 32 Miller Industries Inc. 1,998 31 * Hawaiian Holdings Inc. 5,370 31 * Odyssey Marine Exploration Inc. 10,978 30 Vicor Corp. 3,777 30 * NCI Building Systems Inc. 2,706 29 * Pacer International Inc. 5,329 29 * Fuel Tech Inc. 4,233 28 Insteel Industries Inc. 2,534 28 Schawk Inc. Class A 2,470 28 * Commercial Vehicle Group Inc. 3,047 28 Marten Transport Ltd. 1,506 27 * Michael Baker Corp. 1,379 27 * Metalico Inc. 8,210 27 * EnerNOC Inc. 2,470 27 * A123 Systems Inc. 16,402 26 * Ameresco Inc. Class A 1,887 26 * TRC Cos. Inc. 4,285 26 Argan Inc. 1,665 25 * American Superconductor Corp. 6,831 25 Kimball International Inc. Class B 4,945 25 Courier Corp. 2,132 25 CDI Corp. 1,800 25 * CRA International Inc. 1,236 25 * Saia Inc. 1,954 24 * DXP Enterprises Inc. 756 24 * Quality Distribution Inc. 2,155 24 Preformed Line Products Co. 404 24 * Flow International Corp. 6,830 24 American Woodmark Corp. 1,739 24 SeaCube Container Leasing Ltd. 1,538 23 * Patriot Transportation Holding Inc. 1,041 23 * Northwest Pipe Co. 988 23 Aceto Corp. 3,259 23 * Cenveo Inc. 6,249 21 * Standard Parking Corp. 1,182 21 * CAI International Inc. 1,358 21 * Sterling Construction Co. Inc. 1,929 21 * Park-Ohio Holdings Corp. 1,129 20 * Hill International Inc. 3,822 20 * Franklin Covey Co. 2,286 19 * Orion Marine Group Inc. 2,911 19 * Kratos Defense & Security Solutions Inc. 3,234 19 * LMI Aerospace Inc. 1,087 19 Douglas Dynamics Inc. 1,304 19 * Hurco Cos. Inc. 892 19 LSI Industries Inc. 3,072 18 * Perma-Fix Environmental Services 11,870 18 * Heritage-Crystal Clean Inc. 1,092 18 * Republic Airways Holdings Inc. 5,228 18 * Roadrunner Transportation Systems Inc. 1,252 18 * American Reprographics Co. 3,678 17 Met-Pro Corp. 1,862 17 Intersections Inc. 1,483 16 * Casella Waste Systems Inc. Class A 2,535 16 VSE Corp. 653 16 * Energy Recovery Inc. 6,094 16 International Shipholding Corp. 841 16 * Hudson Highland Group Inc. 3,195 15 * Sparton Corp. 1,704 15 Ducommun Inc. 1,159 15 Ampco-Pittsburgh Corp. 763 15 * Key Technology Inc. 1,132 15 Baltic Trading Ltd. 3,081 15 * FuelCell Energy Inc. 16,203 14 * NN Inc. 2,302 14 * Valence Technology Inc. 13,725 13 * BlueLinx Holdings Inc. 8,923 13 * WCA Waste Corp. 2,021 13 * KEYW Holding Corp. 1,668 12 Lawson Products Inc. 790 12 * Builders FirstSource Inc. 5,919 12 Barrett Business Services Inc. 591 12 * Pike Electric Corp. 1,507 11 US Home Systems Inc. 1,619 11 * AT Cross Co. Class A 922 10 * Satcon Technology Corp. 17,210 10 * Covenant Transportation Group Inc. Class A 3,207 10 * Thermon Group Holdings Inc. 532 9 Hardinge Inc. 1,155 9 * Tecumseh Products Co. Class A 1,858 9 * Ultralife Corp. 2,150 9 * Willis Lease Finance Corp. 708 8 * Omega Flex Inc. 593 8 * Zipcar Inc. 600 8 * USA Truck Inc. 874 7 * PowerSecure International Inc. 1,323 7 * RPX Corp. 512 6 Ceco Environmental Corp. 1,146 6 * Xerium Technologies Inc. 988 6 * Orion Energy Systems Inc. 2,148 6 LS Starrett Co. Class A 450 6 * Plug Power Inc. 2,753 6 * Eagle Bulk Shipping Inc. 5,778 5 * Broadwind Energy Inc. 7,830 5 * Active Power Inc. 7,709 5 * Coleman Cable Inc. 464 4 * Hoku Corp. 6,693 4 * Pinnacle Airlines Corp. 4,615 4 * Lime Energy Co. 994 3 Eastern Co. 156 3 Standard Register Co. 1,032 2 * Altair Nanotechnologies Inc. 3,329 2 * Magnetek Inc. 218 2 * Frozen Food Express Industries 1,420 2 * SL Industries Inc. 100 2 * PGT Inc. 664 1 * PAM Transportation Services Inc. 61 1 Virco Manufacturing 95 — Information Technology (11.1%) * Apple Inc. 135,347 54,816 International Business Machines Corp. 174,276 32,046 Microsoft Corp. 1,100,906 28,580 * Google Inc. Class A 37,111 23,970 Intel Corp. 766,602 18,590 Oracle Corp. 590,798 15,154 Cisco Systems Inc. 803,019 14,519 Qualcomm Inc. 244,758 13,388 Hewlett-Packard Co. 302,753 7,799 Visa Inc. Class A 76,079 7,724 * EMC Corp. 301,207 6,488 Mastercard Inc. Class A 15,834 5,903 * eBay Inc. 169,656 5,146 Accenture plc Class A 94,217 5,015 Texas Instruments Inc. 168,861 4,916 Automatic Data Processing Inc. 71,638 3,869 * Dell Inc. 240,329 3,516 Corning Inc. 229,205 2,975 * Cognizant Technology Solutions Corp. Class A 44,191 2,842 * Yahoo! Inc. 175,558 2,832 Intuit Inc. 42,019 2,210 Motorola Solutions Inc. 45,087 2,087 Broadcom Corp. Class A 70,586 2,072 Applied Materials Inc. 193,123 2,068 * Adobe Systems Inc. 72,024 2,036 * NetApp Inc. 53,763 1,950 TE Connectivity Ltd. 63,151 1,946 * Salesforce.com Inc. 18,468 1,874 Altera Corp. 47,601 1,766 * SanDisk Corp. 35,146 1,730 * Symantec Corp. 107,990 1,690 Western Union Co. 92,159 1,683 * Citrix Systems Inc. 27,367 1,662 Xerox Corp. 204,627 1,629 * Motorola Mobility Holdings Inc. 41,413 1,607 * Juniper Networks Inc. 77,660 1,585 Analog Devices Inc. 43,602 1,560 Paychex Inc. 47,435 1,428 Xilinx Inc. 39,078 1,253 * F5 Networks Inc. 11,745 1,246 * NVIDIA Corp. 88,530 1,227 * Fiserv Inc. 20,714 1,217 CA Inc. 58,657 1,186 * Teradata Corp. 24,387 1,183 KLA-Tencor Corp. 24,198 1,168 * Red Hat Inc. 27,990 1,156 Amphenol Corp. Class A 25,041 1,137 Maxim Integrated Products Inc. 43,503 1,133 * Marvell Technology Group Ltd. 76,399 1,058 * Western Digital Corp. 33,974 1,051 * VMware Inc. Class A 12,615 1,049 Microchip Technology Inc. 27,615 1,012 Seagate Technology plc 61,585 1,010 * Autodesk Inc. 33,146 1,005 Linear Technology Corp. 33,459 1,005 * Electronic Arts Inc. 47,908 987 Fidelity National Information Services Inc. 35,795 952 Avago Technologies Ltd. 32,436 936 Activision Blizzard Inc. 75,408 929 * Nuance Communications Inc. 35,446 892 * Akamai Technologies Inc. 27,238 879 * BMC Software Inc. 25,918 850 * Micron Technology Inc. 132,082 831 VeriSign Inc. 23,244 830 * Trimble Navigation Ltd. 17,853 775 * ANSYS Inc. 13,495 773 * Alliance Data Systems Corp. 7,315 760 * Avnet Inc. 22,211 691 * Equinix Inc. 6,701 679 * Lam Research Corp. 18,331 679 * Rackspace Hosting Inc. 15,181 653 Harris Corp. 17,744 639 * Arrow Electronics Inc. 17,016 637 * Flextronics International Ltd. 107,425 608 FLIR Systems Inc. 23,065 578 * TIBCO Software Inc. 24,117 577 * Synopsys Inc. 21,051 573 Global Payments Inc. 11,977 567 * Informatica Corp. 15,344 567 Jabil Circuit Inc. 28,471 560 * VeriFone Systems Inc. 15,482 550 * MICROS Systems Inc. 11,741 547 Factset Research Systems Inc. 6,247 545 * Atmel Corp. 66,500 539 Computer Sciences Corp. 22,669 537 * ON Semiconductor Corp. 66,679 515 * LSI Corp. 84,427 502 * Riverbed Technology Inc. 21,144 497 IAC/InterActiveCorp 11,650 496 * SAIC Inc. 40,171 494 Total System Services Inc. 24,485 479 Solera Holdings Inc. 10,557 470 * Advanced Micro Devices Inc. 85,196 460 * Netlogic Microsystems Inc. 9,178 455 * Skyworks Solutions Inc. 27,234 442 * Gartner Inc. 12,483 434 * Polycom Inc. 26,428 431 * Novellus Systems Inc. 10,259 424 * Cadence Design Systems Inc. 40,259 419 * Ingram Micro Inc. 22,974 418 Broadridge Financial Solutions Inc. 18,483 417 Jack Henry & Associates Inc. 12,289 413 Molex Inc. 17,080 408 * Ariba Inc. 14,471 406 Cypress Semiconductor Corp. 23,978 405 * SuccessFactors Inc. 10,118 403 * Rovi Corp. 16,400 403 Lexmark International Inc. Class A 11,502 380 * Teradyne Inc. 27,828 379 * NCR Corp. 22,439 369 National Instruments Corp. 14,223 369 * Brocade Communications Systems Inc. 70,820 368 * JDS Uniphase Corp. 34,023 355 * Cree Inc. 15,825 349 MercadoLibre Inc. 4,310 343 * Concur Technologies Inc. 6,517 331 * NeuStar Inc. Class A 9,547 326 * Parametric Technology Corp. 17,255 315 * Tech Data Corp. 6,243 308 * WebMD Health Corp. 7,987 300 InterDigital Inc. 6,778 295 * Zebra Technologies Corp. 8,178 293 * First Solar Inc. 8,388 283 * Fortinet Inc. 12,969 283 * Wright Express Corp. 5,121 278 * Compuware Corp. 32,684 272 ADTRAN Inc. 8,853 267 Diebold Inc. 8,865 267 * QLIK Technologies Inc. 11,013 267 * Viasat Inc. 5,641 260 * Silicon Laboratories Inc. 5,990 260 * Acme Packet Inc. 8,293 256 * CommVault Systems Inc. 5,877 251 * Anixter International Inc. 4,110 245 * Semtech Corp. 9,852 245 * Taleo Corp. Class A 6,315 244 Plantronics Inc. 6,844 244 * CACI International Inc. Class A 4,350 243 * AOL Inc. 16,085 243 DST Systems Inc. 5,238 238 * FEI Co. 5,830 238 * Ultimate Software Group Inc. 3,641 237 * Aspen Technology Inc. 13,557 235 * Fairchild Semiconductor International Inc. Class A 19,461 234 * Convergys Corp. 18,224 233 * Finisar Corp. 13,702 229 * Dolby Laboratories Inc. Class A 7,449 227 * Cymer Inc. 4,470 222 * Microsemi Corp. 13,154 220 * Itron Inc. 6,141 220 * QLogic Corp. 14,603 219 * Aruba Networks Inc. 11,814 219 * SolarWinds Inc. 7,727 216 * Universal Display Corp. 5,854 215 * RF Micro Devices Inc. 39,641 214 MKS Instruments Inc. 7,615 212 Tellabs Inc. 52,330 211 * Hittite Microwave Corp. 4,259 210 Sapient Corp. 16,682 210 * JDA Software Group Inc. 6,356 206 * International Rectifier Corp. 10,542 205 MAXIMUS Inc. 4,897 202 Fair Isaac Corp. 5,549 199 * Coherent Inc. 3,770 197 * Mentor Graphics Corp. 14,510 197 Cognex Corp. 5,486 196 Lender Processing Services Inc. 12,991 196 * Cavium Inc. 6,878 196 Intersil Corp. Class A 18,644 195 * ValueClick Inc. 11,856 193 * Netgear Inc. 5,603 188 Blackbaud Inc. 6,773 188 * Vishay Intertechnology Inc. 20,618 185 * Progress Software Corp. 9,427 182 j2 Global Inc. 6,452 182 * Entegris Inc. 20,807 182 * PMC - Sierra Inc. 32,807 181 * VistaPrint NV 5,853 179 * Ciena Corp. 14,694 178 * Arris Group Inc. 16,398 177 * Quest Software Inc. 9,362 174 * CoreLogic Inc. 13,267 172 * LinkedIn Corp. Class A 2,700 170 * Cabot Microelectronics Corp. 3,600 170 * TiVo Inc. 18,493 166 * DealerTrack Holdings Inc. 6,058 165 * Blue Coat Systems Inc. 6,412 163 * Cirrus Logic Inc. 9,810 155 * Plexus Corp. 5,617 154 Littelfuse Inc. 3,526 152 * Take-Two Interactive Software Inc. 11,113 151 Power Integrations Inc. 4,510 150 * RightNow Technologies Inc. 3,495 149 * IPG Photonics Corp. 4,387 149 * Monster Worldwide Inc. 18,674 148 Ebix Inc. 6,541 145 * Cardtronics Inc. 5,239 142 * Acxiom Corp. 11,599 142 * Tyler Technologies Inc. 4,661 140 * Euronet Worldwide Inc. 7,540 139 * MEMC Electronic Materials Inc. 34,748 137 * GT Advanced Technologies Inc. 18,873 137 * VirnetX Holding Corp. 5,457 136 * Synaptics Inc. 4,496 136 * Integrated Device Technology Inc. 24,775 135 * Scansource Inc. 3,738 135 * OSI Systems Inc. 2,735 133 * Tessera Technologies Inc. 7,922 133 * Manhattan Associates Inc. 3,259 132 * MicroStrategy Inc. Class A 1,216 132 * ACI Worldwide Inc. 4,586 131 * Sourcefire Inc. 4,040 131 * Veeco Instruments Inc. 6,204 129 * RealPage Inc. 5,099 129 Heartland Payment Systems Inc. 5,286 129 * NetSuite Inc. 3,108 126 * Sanmina-SCI Corp. 13,500 126 * TriQuint Semiconductor Inc. 25,520 124 * Advent Software Inc. 5,033 123 Comtech Telecommunications Corp. 4,209 120 * Lattice Semiconductor Corp. 20,100 119 Syntel Inc. 2,538 119 Brooks Automation Inc. 11,306 116 * Unisys Corp. 5,868 116 * Benchmark Electronics Inc. 8,549 115 * Constant Contact Inc. 4,915 114 * Diodes Inc. 5,310 113 * Omnivision Technologies Inc. 9,179 112 * Rambus Inc. 14,798 112 * Electronics for Imaging Inc. 7,713 110 * FARO Technologies Inc. 2,377 109 * Brightpoint Inc. 10,085 109 * Synchronoss Technologies Inc. 3,587 108 * EchoStar Corp. Class A 5,155 108 * FleetCor Technologies Inc. 3,594 107 * Websense Inc. 5,656 106 * Bottomline Technologies Inc. 4,559 106 * ATMI Inc. 5,230 105 * Kenexa Corp. 3,916 105 * SYNNEX Corp. 3,428 104 * Bankrate Inc. 4,800 103 NIC Inc. 7,727 103 Mantech International Corp. Class A 3,270 102 * Tekelec 9,339 102 AVX Corp. 7,929 101 * Insight Enterprises Inc. 6,603 101 * OpenTable Inc. 2,558 100 * Ancestry.com Inc. 4,351 100 * Liquidity Services Inc. 2,694 99 * Rofin-Sinar Technologies Inc. 4,297 98 Earthlink Inc. 15,239 98 * Digital River Inc. 6,526 98 OPNET 2,633 97 * LogMeIn Inc. 2,421 93 * Stratasys Inc. 3,059 93 * LivePerson Inc. 7,356 92 * Rogers Corp. 2,500 92 * Zynga Inc. 9,758 92 * Ceva Inc. 2,991 91 * Higher One Holdings Inc. 4,907 90 * BroadSoft Inc. 2,983 90 * Infinera Corp. 14,299 90 * 3D Systems Corp. 6,231 90 * Magma Design Automation Inc. 12,481 90 * Forrester Research Inc. 2,622 89 * Quantum Corp. 35,872 86 * InfoSpace Inc. 7,696 85 * Loral Space & Communications Inc. 1,299 84 MTS Systems Corp. 2,068 84 * Checkpoint Systems Inc. 7,635 84 * Ultratech Inc. 3,396 83 * S1 Corp. 8,571 82 * Amkor Technology Inc. 18,812 82 * Standard Microsystems Corp. 3,110 80 * Freescale Semiconductor Holdings I Ltd. 6,326 80 * Kulicke & Soffa Industries Inc. 8,639 80 * CSG Systems International Inc. 5,407 80 * Harmonic Inc. 15,629 79 Black Box Corp. 2,800 79 * Volterra Semiconductor Corp. 3,057 78 * Applied Micro Circuits Corp. 11,642 78 * Fusion-io Inc. 3,200 77 * Monolithic Power Systems Inc. 5,138 77 * Emulex Corp. 11,280 77 * iGate Corp. 4,883 77 * comScore Inc. 3,578 76 * TNS Inc. 4,258 75 * Dice Holdings Inc. 9,022 75 * Spansion Inc. Class A 8,963 74 * Monotype Imaging Holdings Inc. 4,718 74 Micrel Inc. 7,146 72 * Maxwell Technologies Inc. 4,413 72 * Sonus Networks Inc. 29,742 71 * Electro Scientific Industries Inc. 4,869 71 * SS&C Technologies Holdings Inc. 3,811 69 Pegasystems Inc. 2,336 69 * TTM Technologies Inc. 6,252 69 * Netscout Systems Inc. 3,890 68 * Rudolph Technologies Inc. 7,333 68 * Super Micro Computer Inc. 4,253 67 * Power-One Inc. 16,911 66 * Accelrys Inc. 9,710 65 * KIT Digital Inc. 7,690 65 * Sycamore Networks Inc. 3,573 64 * ExlService Holdings Inc. 2,858 64 * Silicon Image Inc. 13,529 64 * DTS Inc. 2,287 62 * Silicon Graphics International Corp. 5,265 60 * Verint Systems Inc. 2,185 60 * Newport Corp. 4,403 60 Electro Rent Corp. 3,478 60 Park Electrochemical Corp. 2,305 59 * LoopNet Inc. 3,111 57 * Exar Corp. 8,735 57 * Ixia 5,263 55 * IXYS Corp. 5,057 55 * STEC Inc. 6,361 55 * Vocus Inc. 2,472 55 * PROS Holdings Inc. 3,664 55 * TeleTech Holdings Inc. 3,352 54 * Web.com Group Inc. 4,702 54 Badger Meter Inc. 1,825 54 United Online Inc. 9,863 54 * DemandTec Inc. 4,046 53 EPIQ Systems Inc. 4,431 53 CTS Corp. 5,755 53 * Oplink Communications Inc. 3,127 52 Molex Inc. Class A 2,603 51 * Intermec Inc. 7,348 50 * Entropic Communications Inc. 9,833 50 * Advanced Energy Industries Inc. 4,569 49 * Extreme Networks 16,476 48 * Fabrinet 3,501 48 * Avid Technology Inc. 5,471 47 Daktronics Inc. 4,863 47 * OCZ Technology Group Inc. 6,995 46 Cass Information Systems Inc. 1,260 46 * Perficient Inc. 4,544 45 * Nanometrics Inc. 2,429 45 * Net 1 UEPS Technologies Inc. 5,831 45 * Photronics Inc. 7,274 44 * LTX-Credence Corp. 8,114 43 * STR Holdings Inc. 5,271 43 * Formfactor Inc. 8,506 43 * Symmetricom Inc. 7,945 43 * RealD Inc. 5,354 43 * Kemet Corp. 6,013 42 * Interactive Intelligence Group Inc. 1,840 42 * Cornerstone OnDemand Inc. 2,297 42 Cohu Inc. 3,660 42 * Move Inc. 6,544 41 * Internap Network Services Corp. 6,888 41 * Measurement Specialties Inc. 1,458 41 * Zygo Corp. 2,289 40 Keynote Systems Inc. 1,948 40 * Mercury Computer Systems Inc. 2,976 40 * Zix Corp. 13,646 38 * Globecomm Systems Inc. 2,792 38 * CIBER Inc. 9,892 38 * Stamps.com Inc. 1,460 38 * Computer Task Group Inc. 2,680 38 * SunPower Corp. Class A 5,917 37 * QuinStreet Inc. 3,905 37 * Limelight Networks Inc. 12,203 36 * Digi International Inc. 3,176 35 * SPS Commerce Inc. 1,337 35 * Anaren Inc. 2,072 34 RealNetworks Inc. 4,501 34 * Envestnet Inc. 2,792 33 * Advanced Analogic Technologies Inc. 5,754 33 * SciQuest Inc. 2,320 33 * Integrated Silicon Solution Inc. 3,610 33 * Deltek Inc. 3,354 33 American Software Inc. Class A 3,398 32 * NVE Corp. 568 32 * ServiceSource International Inc. 2,000 31 * VASCO Data Security International Inc. 4,743 31 * IntraLinks Holdings Inc. 4,955 31 * X-Rite Inc. 6,656 31 * XO Group Inc. 3,685 31 Methode Electronics Inc. 3,687 31 ModusLink Global Solutions Inc. 5,613 30 Rimage Corp. 2,653 30 * Cray Inc. 4,567 30 Pulse Electronics Corp. 10,534 29 * Imation Corp. 5,146 29 * Saba Software Inc. 3,735 29 * Kopin Corp. 7,579 29 Telular Corp. 3,881 29 * Hackett Group Inc. 7,746 29 * Wave Systems Corp. Class A 13,330 29 * Inphi Corp. 2,359 28 * Global Cash Access Holdings Inc. 6,314 28 * Vishay Precision Group Inc. 1,744 28 * Aeroflex Holding Corp. 2,704 28 * Intevac Inc. 3,687 27 * MIPS Technologies Inc. Class A 6,049 27 * Actuate Corp. 4,519 26 * Virtusa Corp. 1,820 26 * Openwave Systems Inc. 16,108 25 * Pericom Semiconductor Corp. 3,291 25 * Ultra Clean Holdings 4,096 25 PC-Tel Inc. 3,635 25 * MoneyGram International Inc. 1,400 25 * ShoreTel Inc. 3,870 25 * Calix Inc. 3,774 24 * Oclaro Inc. 8,652 24 * Echelon Corp. 4,954 24 * Convio Inc. 2,122 23 * Multi-Fineline Electronix Inc. 1,131 23 * ePlus Inc. 820 23 * MoSys Inc. 5,482 23 * Callidus Software Inc. 3,470 22 * PLX Technology Inc. 7,608 22 * Glu Mobile Inc. 6,728 21 * Ipass Inc. 15,029 21 * GSI Group Inc. 2,038 21 Marchex Inc. Class B 3,314 21 * Agilysys Inc. 2,574 20 * support.com Inc. 9,024 20 Bel Fuse Inc. Class B 1,077 20 * Sigma Designs Inc. 3,365 20 * Westell Technologies Inc. Class A 9,082 20 * Seachange International Inc. 2,843 20 * Axcelis Technologies Inc. 14,839 20 * AuthenTec Inc. 6,075 20 * TeleNav Inc. 2,480 19 * Dynamics Research Corp. 1,691 19 * Mindspeed Technologies Inc. 4,052 19 * Datalink Corp. 2,243 19 * AXT Inc. 4,436 19 * PRGX Global Inc. 3,103 18 * Guidance Software Inc. 2,847 18 * Lionbridge Technologies Inc. 7,894 18 * Innodata Isogen Inc. 4,566 18 * Aviat Networks Inc. 9,772 18 * Novatel Wireless Inc. 5,660 18 * Numerex Corp. Class A 2,145 18 DDi Corp. 1,856 17 * PDF Solutions Inc. 2,473 17 * Rubicon Technology Inc. 1,806 17 * DSP Group Inc. 3,216 17 * Digimarc Corp. 696 17 * NCI Inc. Class A 1,378 16 * Immersion Corp. 3,090 16 * CalAmp Corp. 3,711 16 * Transact Technologies Inc. 2,128 15 * FalconStor Software Inc. 5,984 15 * TeleCommunication Systems Inc. Class A 6,496 15 * Rosetta Stone Inc. 1,986 15 TheStreet Inc. 8,530 14 * Radisys Corp. 2,815 14 * Echo Global Logistics Inc. 855 14 * Amtech Systems Inc. 1,616 14 * TechTarget Inc. 2,321 14 * Travelzoo Inc. 540 13 Evolving Systems Inc. 1,770 13 QAD Inc. Class A 1,245 13 * MaxLinear Inc. 2,694 13 * FSI International Inc. 3,494 13 * Pervasive Software Inc. 2,148 13 * QuickLogic Corp. 4,800 12 * PC Mall Inc. 1,986 12 * Dot Hill Systems Corp. 9,153 12 * Transwitch Corp. 3,801 12 * KVH Industries Inc. 1,526 12 * Emcore Corp. 13,423 12 * Anadigics Inc. 5,115 11 * Tier Technologies Inc. Class B 2,567 11 * Network Engines Inc. 11,545 11 PC Connection Inc. 977 11 Richardson Electronics Ltd. 881 11 * Identive Group Inc. 4,842 11 * Hutchinson Technology Inc. 7,140 11 * Research Frontiers Inc. 3,128 11 * Demand Media Inc. 1,561 10 * ORBCOMM Inc. 3,470 10 * Powerwave Technologies Inc. 4,977 10 * Reis Inc. 1,119 10 * Supertex Inc. 533 10 * GTSI Corp. 2,285 10 * THQ Inc. 12,458 9 * LoJack Corp. 3,075 9 * SRS Labs Inc. 1,548 9 * LeCroy Corp. 1,053 9 MOCON Inc. 551 9 * Frequency Electronics Inc. 1,137 9 * Viasystems Group Inc. 508 9 * Ramtron International Corp. 4,395 9 * LRAD Corp. 5,613 8 * Information Services Group Inc. 8,116 8 * Online Resources Corp. 3,333 8 * Mitel Networks Corp. 2,411 8 * Active Network Inc. 535 7 * Mattson Technology Inc. 5,220 7 * Looksmart Ltd. 5,332 7 * Motricity Inc. 7,573 7 * Network Equipment Technologies Inc. 5,520 6 * Cinedigm Digital Cinema Corp. Class A 4,483 6 * Concurrent Computer Corp. 1,613 6 * GSI Technology Inc. 1,275 6 * PAR Technology Corp. 1,513 6 * Meru Networks Inc. 1,298 5 * ID Systems Inc. 1,124 5 * NAPCO Security Technologies Inc. 1,948 5 * CyberOptics Corp. 593 5 * Microvision Inc. 12,406 4 * Smith Micro Software Inc. 3,689 4 * Autobytel Inc. 5,764 4 Crexendo Inc. 1,385 4 * Opnext Inc. 4,604 4 * BTU International Inc. 1,419 4 * Planar Systems Inc. 1,613 3 * Parkervision Inc. 3,645 3 * StarTek Inc. 1,600 3 * GSE Systems Inc. 1,364 3 * Zhone Technologies Inc. 2,987 3 * Alpha & Omega Semiconductor Ltd. 330 2 * Authentidate Holding Corp. 3,459 2 * Lantronix Inc. 900 2 * Ikanos Communications Inc. 2,519 2 * Edgewater Technology Inc. 727 2 * Document Security Systems Inc. 773 2 * iGO Inc. 2,257 2 * Spark Networks Inc. 400 2 * Ditech Networks Inc. 1,514 1 * Energy Conversion Devices Inc. 6,647 1 * Bsquare Corp. 375 1 * Aware Inc. 422 1 * Presstek Inc. 1,436 1 * Mattersight Corp. 91 — * Intellicheck Mobilisa Inc. 300 — Materials (2.4%) EI du Pont de Nemours & Co. 136,383 6,244 Monsanto Co. 78,176 5,478 Freeport-McMoRan Copper & Gold Inc. 138,647 5,101 Dow Chemical Co. 172,876 4,972 Praxair Inc. 44,156 4,720 Newmont Mining Corp. 72,214 4,334 Air Products & Chemicals Inc. 31,241 2,661 Ecolab Inc. 43,687 2,526 Mosaic Co. 44,821 2,260 PPG Industries Inc. 22,983 1,919 Nucor Corp. 46,153 1,826 International Paper Co. 60,695 1,797 CF Industries Holdings Inc. 10,516 1,525 LyondellBasell Industries NV Class A 41,916 1,362 Alcoa Inc. 154,546 1,337 Cliffs Natural Resources Inc. 21,373 1,333 Sherwin-Williams Co. 13,242 1,182 Sigma-Aldrich Corp. 17,793 1,111 Celanese Corp. Class A 22,883 1,013 FMC Corp. 10,530 906 Airgas Inc. 10,522 822 Ball Corp. 22,673 810 Eastman Chemical Co. 20,284 792 MeadWestvaco Corp. 24,863 745 * Crown Holdings Inc. 22,061 741 Vulcan Materials Co. 18,726 737 Allegheny Technologies Inc. 14,645 700 Ashland Inc. 11,597 663 Albemarle Corp. 12,775 658 International Flavors & Fragrances Inc. 11,783 618 Rock-Tenn Co. Class A 10,356 598 Walter Energy Inc. 9,304 563 United States Steel Corp. 20,942 554 Reliance Steel & Aluminum Co. 10,712 522 Royal Gold Inc. 7,704 519 Martin Marietta Materials Inc. 6,802 513 Valspar Corp. 12,992 506 Aptargroup Inc. 9,662 504 Temple-Inland Inc. 15,696 498 * WR Grace & Co. 10,650 489 RPM International Inc. 19,589 481 Sonoco Products Co. 14,273 470 * Owens-Illinois Inc. 23,883 463 Domtar Corp. 5,760 461 Bemis Co. Inc. 15,080 454 Sealed Air Corp. 25,424 438 Steel Dynamics Inc. 31,020 408 Packaging Corp. of America 15,295 386 * Rockwood Holdings Inc. 9,723 383 * Allied Nevada Gold Corp. 12,267 371 Compass Minerals International Inc. 4,927 339 NewMarket Corp. 1,673 331 Carpenter Technology Corp. 6,366 328 * Coeur d'Alene Mines Corp. 12,865 311 Scotts Miracle-Gro Co. Class A 6,517 304 * Solutia Inc. 17,419 301 Cabot Corp. 9,349 300 Cytec Industries Inc. 6,632 296 Silgan Holdings Inc. 7,345 284 Huntsman Corp. 27,618 276 Sensient Technologies Corp. 6,742 255 Olin Corp. 12,220 240 Commercial Metals Co. 16,315 226 Hecla Mining Co. 41,748 218 * AbitibiBowater Inc. 14,964 218 * Molycorp Inc. 8,831 212 Titanium Metals Corp. 13,588 204 * Stillwater Mining Co. 17,846 187 Buckeye Technologies Inc. 5,534 185 * Intrepid Potash Inc. 8,058 182 HB Fuller Co. 7,627 176 Balchem Corp. 4,320 175 Greif Inc. Class A 3,604 164 * Chemtura Corp. 14,316 162 Eagle Materials Inc. 6,275 161 * Louisiana-Pacific Corp. 19,803 160 Minerals Technologies Inc. 2,786 157 Schnitzer Steel Industries Inc. 3,704 157 PolyOne Corp. 13,557 157 Schweitzer-Mauduit International Inc. 2,339 155 Worthington Industries Inc. 8,959 147 AK Steel Holding Corp. 16,636 137 Innophos Holdings Inc. 2,829 137 * Calgon Carbon Corp. 8,706 137 Globe Specialty Metals Inc. 9,101 122 Westlake Chemical Corp. 2,865 115 * Georgia Gulf Corp. 5,810 113 * Clearwater Paper Corp. 3,132 112 Boise Inc. 15,330 109 PH Glatfelter Co. 7,324 103 * OM Group Inc. 4,536 102 * Kraton Performance Polymers Inc. 4,859 99 Koppers Holdings Inc. 2,843 98 Gold Resource Corp. 4,587 97 A Schulman Inc. 4,576 97 * RTI International Metals Inc. 4,108 95 * Innospec Inc. 3,307 93 AMCOL International Corp. 3,457 93 Texas Industries Inc. 2,972 91 Haynes International Inc. 1,639 89 Kaiser Aluminum Corp. 1,900 87 Deltic Timber Corp. 1,407 85 * KapStone Paper and Packaging Corp. 5,375 85 Stepan Co. 950 76 * Horsehead Holding Corp. 8,180 74 * Century Aluminum Co. 8,654 74 * Flotek Industries Inc. 7,366 73 * US Gold Corp. 20,056 67 Tredegar Corp. 3,010 67 * Materion Corp. 2,737 66 * Graphic Packaging Holding Co. 15,323 65 * Ferro Corp. 13,186 64 Neenah Paper Inc. 2,637 59 Wausau Paper Corp. 7,070 58 Kronos Worldwide Inc. 3,185 57 * LSB Industries Inc. 2,020 57 Quaker Chemical Corp. 1,339 52 Zep Inc. 3,627 51 Hawkins Inc. 1,222 45 * TPC Group Inc. 1,668 39 American Vanguard Corp. 2,745 37 Myers Industries Inc. 2,862 35 * Paramount Gold and Silver Corp. 16,271 35 Olympic Steel Inc. 1,419 33 * Universal Stainless & Alloy 837 31 * Zoltek Cos. Inc. 3,821 29 Noranda Aluminum Holding Corp. 3,448 28 * Spartech Corp. 5,375 25 * Golden Minerals Co. 4,248 25 * AM Castle & Co. 2,506 24 * Omnova Solutions Inc. 4,902 23 * Mercer International Inc. 3,696 23 * Landec Corp. 4,022 22 * General Moly Inc. 7,064 22 * ADA-ES Inc. 860 19 * Headwaters Inc. 8,623 19 * US Energy Corp. Wyoming 5,390 16 * Senomyx Inc. 4,354 15 * United States Lime & Minerals Inc. 237 14 KMG Chemicals Inc. 799 14 Chase Corp. 922 13 * Penford Corp. 2,061 10 * Metals USA Holdings Corp. 556 6 * Verso Paper Corp. 5,366 5 * Midway Gold Corp. 1,917 4 * Solitario Exploration & Royalty Corp. 2,817 4 * American Pacific Corp. 418 3 * Ampal American Israel Class A 2,707 1 * Nanophase Technologies Corp. 1,682 1 Telecommunication Services (1.7%) AT&T Inc. 865,171 26,163 Verizon Communications Inc. 413,319 16,582 American Tower Corp. Class A 57,766 3,467 CenturyLink Inc. 90,252 3,357 * Crown Castle International Corp. 41,701 1,868 * Sprint Nextel Corp. 441,372 1,033 Windstream Corp. 85,993 1,010 Frontier Communications Corp. 145,505 749 * SBA Communications Corp. Class A 16,540 711 * NII Holdings Inc. 25,440 542 * tw telecom inc Class A 21,525 417 * Level 3 Communications Inc. 22,534 383 * MetroPCS Communications Inc. 38,041 330 * AboveNet Inc. 3,337 217 Telephone & Data Systems Inc. 5,427 140 Telephone & Data Systems Inc. (Special Common Shares) 5,371 128 * Cogent Communications Group Inc. 6,579 111 * Cincinnati Bell Inc. 33,470 101 * United States Cellular Corp. 2,174 95 Consolidated Communications Holdings Inc. 4,384 84 * Leap Wireless International Inc. 8,808 82 Atlantic Tele-Network Inc. 2,012 79 * Clearwire Corp. Class A 38,377 74 * Premiere Global Services Inc. 8,488 72 * General Communication Inc. Class A 5,882 58 NTELOS Holdings Corp. 2,488 51 * Iridium Communications Inc. 6,547 50 * Vonage Holdings Corp. 20,477 50 * Neutral Tandem Inc. 4,244 45 Lumos Networks Corp. 2,600 40 * 8x8 Inc. 11,822 37 USA Mobility Inc. 2,582 36 HickoryTech Corp. 3,228 36 * Cbeyond Inc. 4,223 34 Shenandoah Telecommunications Co. 2,894 30 SureWest Communications 1,860 22 IDT Corp. Class B 2,290 21 * Globalstar Inc. 36,163 20 Warwick Valley Telephone Co. 1,457 19 * Towerstream Corp. 9,037 19 Alaska Communications Systems Group Inc. 5,496 17 * FiberTower Corp. 3,070 1 Utilities (2.3%) Southern Co. 125,431 5,806 Dominion Resources Inc. 83,216 4,417 Duke Energy Corp. 194,733 4,284 Exelon Corp. 96,868 4,201 NextEra Energy Inc. 58,392 3,555 American Electric Power Co. Inc. 70,539 2,914 FirstEnergy Corp. 61,286 2,715 Consolidated Edison Inc. 42,758 2,652 PPL Corp. 84,542 2,487 Public Service Enterprise Group Inc. 73,997 2,443 PG&E Corp. 58,829 2,425 Progress Energy Inc. 43,086 2,414 Xcel Energy Inc. 70,757 1,956 Entergy Corp. 25,953 1,896 Edison International 45,247 1,873 Sempra Energy 33,186 1,825 DTE Energy Co. 24,585 1,339 ONEOK Inc. 14,235 1,234 Wisconsin Energy Corp. 34,295 1,199 CenterPoint Energy Inc. 59,534 1,196 Ameren Corp. 35,441 1,174 * AES Corp. 97,856 1,159 Constellation Energy Group Inc. 27,973 1,110 NiSource Inc. 40,956 975 Northeast Utilities 25,857 933 CMS Energy Corp. 37,088 819 OGE Energy Corp. 14,430 818 American Water Works Co. Inc. 25,495 812 SCANA Corp. 17,748 800 Pinnacle West Capital Corp. 16,001 771 * Calpine Corp. 45,865 749 AGL Resources Inc. 17,193 727 Alliant Energy Corp. 16,277 718 NSTAR 15,183 713 Pepco Holdings Inc. 33,137 673 * NRG Energy Inc. 35,174 637 Integrys Energy Group Inc. 11,428 619 MDU Resources Group Inc. 27,611 592 ITC Holdings Corp. 7,617 578 TECO Energy Inc. 29,495 564 National Fuel Gas Co. 10,134 563 NV Energy Inc. 34,080 557 Questar Corp. 25,542 507 UGI Corp. 16,697 491 Westar Energy Inc. 16,986 489 Aqua America Inc. 20,755 458 Atmos Energy Corp. 13,543 452 Great Plains Energy Inc. 20,291 442 Hawaiian Electric Industries Inc. 14,249 377 Vectren Corp. 12,316 372 Piedmont Natural Gas Co. Inc. 10,315 350 Cleco Corp. 8,736 333 WGL Holdings Inc. 7,301 323 New Jersey Resources Corp. 6,273 309 IDACORP Inc. 7,078 300 * GenOn Energy Inc. 113,699 297 Portland General Electric Co. 11,470 290 UIL Holdings Corp. 7,667 271 Southwest Gas Corp. 6,134 261 South Jersey Industries Inc. 4,247 241 Avista Corp. 8,881 229 PNM Resources Inc. 12,448 227 Unisource Energy Corp. 5,637 208 NorthWestern Corp. 5,493 197 Black Hills Corp. 5,756 193 Northwest Natural Gas Co. 4,023 193 Allete Inc. 4,435 186 El Paso Electric Co. 5,203 180 MGE Energy Inc. 3,626 170 CH Energy Group Inc. 2,280 133 Laclede Group Inc. 3,032 123 California Water Service Group 6,206 113 Empire District Electric Co. 5,239 110 Otter Tail Corp. 4,938 109 American States Water Co. 2,752 96 Ormat Technologies Inc. 2,736 49 Central Vermont Public Service Corp. 1,370 48 SJW Corp. 1,983 47 Middlesex Water Co. 2,460 46 * Dynegy Inc. Class A 16,159 45 Chesapeake Utilities Corp. 959 41 Consolidated Water Co. Ltd. 4,463 38 York Water Co. 1,490 26 Unitil Corp. 912 26 Connecticut Water Service Inc. 767 21 Delta Natural Gas Co. Inc. 545 19 Genie Energy Ltd. Class B 2,322 18 * Cadiz Inc. 1,572 15 RGC Resources Inc. 773 14 * Purecycle Corp. 5,212 10 Pennichuck Corp. 159 5 * Synthesis Energy Systems Inc. 2,612 4 Artesian Resources Corp. Class A 202 4 * American DG Energy Inc. 1,259 2 Total Common Stocks (Cost $1,731,307) Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (28.2%) U.S. Government Securities (15.4%) United States Treasury Note/Bond 0.625% 12/31/12 78,255 78,609 United States Treasury Note/Bond 0.125% 9/30/13 65,800 65,677 United States Treasury Note/Bond 0.250% 10/31/13 1,755 1,755 United States Treasury Note/Bond 0.250% 11/30/13 4,000 4,001 United States Treasury Note/Bond 0.250% 9/15/14 75,440 75,275 United States Treasury Note/Bond 0.500% 10/15/14 27,715 27,832 United States Treasury Note/Bond 0.375% 11/15/14 1,200 1,201 United States Treasury Note/Bond 0.250% 12/15/14 2,000 1,994 United States Treasury Note/Bond 1.000% 9/30/16 76,750 77,566 United States Treasury Note/Bond 1.000% 10/31/16 10,430 10,533 United States Treasury Note/Bond 1.375% 9/30/18 29,250 29,410 United States Treasury Note/Bond 1.750% 10/31/18 35,930 36,980 United States Treasury Note/Bond 3.625% 2/15/21 1,200 1,393 United States Treasury Note/Bond 2.125% 8/15/21 19,795 20,290 United States Treasury Note/Bond 2.000% 11/15/21 3,845 3,887 United States Treasury Note/Bond 6.000% 2/15/26 10,440 15,042 United States Treasury Note/Bond 6.125% 8/15/29 4,145 6,278 United States Treasury Note/Bond 6.250% 5/15/30 6,815 10,535 United States Treasury Note/Bond 4.500% 2/15/36 18,230 23,836 United States Treasury Note/Bond 4.375% 2/15/38 632 816 United States Treasury Note/Bond 4.250% 11/15/40 1,635 2,081 United States Treasury Note/Bond 4.375% 5/15/41 4,650 6,048 United States Treasury Note/Bond 3.750% 8/15/41 21,365 25,081 United States Treasury Note/Bond 3.125% 11/15/41 3,089 3,230 Agency Bonds and Notes (1.8%) 2 Federal Farm Credit Bank 2.625% 4/17/14 815 854 2 Federal Home Loan Banks 3.875% 6/14/13 815 857 2 Federal Home Loan Banks 3.625% 10/18/13 1,630 1,725 2 Federal Home Loan Banks 0.375% 11/27/13 1,220 1,221 2 Federal Home Loan Banks 5.250% 6/18/14 1,835 2,047 2 Federal Home Loan Banks 5.500% 8/13/14 1,500 1,692 2 Federal Home Loan Banks 4.750% 12/16/16 1,220 1,434 2 Federal Home Loan Banks 4.875% 9/8/17 405 481 2 Federal Home Loan Banks 4.125% 3/13/20 325 373 2 Federal Home Loan Banks 5.375% 8/15/24 815 1,039 3 Federal Home Loan Mortgage Corp. 0.750% 3/28/13 2,035 2,047 3 Federal Home Loan Mortgage Corp. 0.375% 10/30/13 3,260 3,261 3 Federal Home Loan Mortgage Corp. 0.375% 11/27/13 1,630 1,630 3 Federal Home Loan Mortgage Corp. 4.500% 1/15/14 1,630 1,763 3 Federal Home Loan Mortgage Corp. 1.000% 8/20/14 1,220 1,233 3 Federal Home Loan Mortgage Corp. 0.625% 12/29/14 2,000 2,001 3 Federal Home Loan Mortgage Corp. 2.875% 2/9/15 1,630 1,740 3 Federal Home Loan Mortgage Corp. 4.375% 7/17/15 1,220 1,372 3 Federal Home Loan Mortgage Corp. 2.000% 8/25/16 1,630 1,696 3 Federal Home Loan Mortgage Corp. 5.125% 10/18/16 3,000 3,563 3 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 1,220 1,471 3 Federal Home Loan Mortgage Corp. 6.250% 7/15/32 405 588 3 Federal National Mortgage Assn. 4.375% 3/15/13 2,035 2,135 3 Federal National Mortgage Assn. 1.500% 6/26/13 2,035 2,072 3 Federal National Mortgage Assn. 0.500% 8/9/13 1,630 1,635 3 Federal National Mortgage Assn. 0.750% 12/18/13 1,630 1,641 3 Federal National Mortgage Assn. 1.250% 2/27/14 1,630 1,657 3 Federal National Mortgage Assn. 2.750% 3/13/14 1,630 1,710 3 Federal National Mortgage Assn. 2.500% 5/15/14 1,630 1,706 3 Federal National Mortgage Assn. 0.875% 8/28/14 800 806 3 Federal National Mortgage Assn. 0.625% 10/30/14 1,630 1,631 3 Federal National Mortgage Assn. 2.625% 11/20/14 930 984 3 Federal National Mortgage Assn. 0.750% 12/19/14 1,500 1,507 3 Federal National Mortgage Assn. 2.000% 9/21/15 405 421 3 Federal National Mortgage Assn. 1.625% 10/26/15 1,020 1,049 3 Federal National Mortgage Assn. 1.250% 9/28/16 1,630 1,639 3 Federal National Mortgage Assn. 1.375% 11/15/16 1,630 1,648 3 Federal National Mortgage Assn. 0.000% 10/9/19 610 463 3 Federal National Mortgage Assn. 7.125% 1/15/30 405 622 3 Federal National Mortgage Assn. 7.250% 5/15/30 325 507 3 Federal National Mortgage Assn. 6.625% 11/15/30 405 599 2 Tennessee Valley Authority 4.500% 4/1/18 205 241 2 Tennessee Valley Authority 3.875% 2/15/21 405 461 2 Tennessee Valley Authority 5.880% 4/1/36 285 388 2 Tennessee Valley Authority 5.375% 4/1/56 205 277 2 Tennessee Valley Authority 4.625% 9/15/60 195 230 Conventional Mortgage-Backed Securities (10.8%) Fannie Mae Pool 3.000% 1/1/27 3,200 3,304 Fannie Mae Pool 3.500% 9/1/25–1/1/42 13,096 13,640 Fannie Mae Pool 4.000% 12/1/24–1/1/42 30,952 32,592 Fannie Mae Pool 4.500% 3/1/18–1/1/42 31,642 33,757 Fannie Mae Pool 5.000% 6/1/18–7/1/40 31,419 33,993 Fannie Mae Pool 5.500% 8/1/19–1/1/42 22,953 25,116 Fannie Mae Pool 6.000% 6/1/22–1/1/42 16,119 17,805 Fannie Mae Pool 6.500% 7/1/36–10/1/39 7,141 7,968 Fannie Mae Pool 7.000% 4/1/37–11/1/37 968 1,104 Freddie Mac Gold Pool 3.000% 1/1/27 2,275 2,348 Freddie Mac Gold Pool 3.500% 1/1/26–1/1/42 7,183 7,466 Freddie Mac Gold Pool 4.000% 7/1/24–1/1/42 20,216 21,241 Freddie Mac Gold Pool 4.500% 9/1/20–5/1/41 18,836 19,984 Freddie Mac Gold Pool 5.000% 6/1/20–4/1/39 19,875 21,394 Freddie Mac Gold Pool 5.500% 8/1/19–8/1/40 17,354 18,863 Freddie Mac Gold Pool 6.000% 5/1/17–1/1/42 12,427 13,670 Freddie Mac Gold Pool 6.500% 10/1/37–3/1/39 3,414 3,817 Freddie Mac Gold Pool 7.000% 2/1/37 118 136 Ginnie Mae I Pool 3.500% 1/1/42 1,325 1,384 Ginnie Mae I Pool 4.000% 9/15/41–1/1/42 6,165 6,620 Ginnie Mae I Pool 4.500% 3/15/39–1/1/42 13,330 14,548 4 Ginnie Mae I Pool 5.000% 5/15/33–5/15/39 8,534 9,469 4 Ginnie Mae I Pool 5.500% 4/15/33–6/15/41 3,223 3,624 4 Ginnie Mae I Pool 6.000% 12/15/38–12/15/40 5,766 6,530 Ginnie Mae I Pool 6.500% 12/15/36–10/1/41 2,287 2,603 Ginnie Mae II Pool 3.500% 1/1/42 675 703 Ginnie Mae II Pool 4.000% 8/20/41–1/1/42 10,123 10,842 Ginnie Mae II Pool 4.500% 9/20/40–1/1/42 16,188 17,672 4 Ginnie Mae II Pool 5.000% 6/20/33–6/20/41 11,763 13,022 4 Ginnie Mae II Pool 5.500% 11/20/34–6/20/41 4,777 5,355 4 Ginnie Mae II Pool 6.000% 11/20/37–1/20/39 812 918 Nonconventional Mortgage-Backed Securities (0.2%) 3,4 Fannie Mae Pool 3.347% 1/1/40 299 312 3,4 Fannie Mae Pool 3.451% 12/1/39 525 548 3,4 Fannie Mae Pool 3.538% 10/1/39 100 104 3,4 Fannie Mae Pool 3.633% 7/1/39 216 226 3,4 Fannie Mae Pool 3.767% 2/1/40 345 366 3,4 Fannie Mae Pool 4.919% 10/1/38 550 588 3,4 Freddie Mac Non Gold Pool 3.977% 3/1/40 276 290 3,4 Freddie Mac Non Gold Pool 5.788% 9/1/37 1,908 2,064 4 Ginnie Mae II Pool 2.500% 11/20/41 244 252 4 Ginnie Mae II Pool 4.000% 12/20/39 492 523 Total U.S. Government and Agency Obligations (Cost $959,643) Asset-Backed/Commercial Mortgage-Backed Securities (0.9%) 4,6 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.544% 6/10/39 184 197 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 4.877% 7/10/42 510 538 4,6 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.066% 11/10/42 165 169 4,6 Banc of America Merrill Lynch Commercial Mortgage Inc. 4.857% 7/10/43 150 162 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.731% 5/10/45 345 387 4,6 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.421% 9/10/45 40 41 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.115% 10/10/45 410 452 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.634% 7/10/46 205 228 4,6 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.193% 9/10/47 145 157 4 Banc of America Merrill Lynch Commercial Mortgage Inc. 5.414% 9/10/47 80 86 4 Bear Stearns Commercial Mortgage Securities 5.441% 3/11/39 410 456 4 Bear Stearns Commercial Mortgage Securities 4.740% 3/13/40 410 421 4 Bear Stearns Commercial Mortgage Securities 5.405% 12/11/40 205 227 4,6 Bear Stearns Commercial Mortgage Securities 5.200% 1/12/41 210 222 4 Bear Stearns Commercial Mortgage Securities 4.825% 11/11/41 190 204 4 Bear Stearns Commercial Mortgage Securities 4.933% 2/13/42 100 108 4 Bear Stearns Commercial Mortgage Securities 5.742% 9/11/42 870 995 4 Bear Stearns Commercial Mortgage Securities 5.613% 6/11/50 369 378 4 Bear Stearns Commercial Mortgage Securities 5.694% 6/11/50 470 520 4 Citibank Credit Card Issuance Trust 5.650% 9/20/19 70 84 4,6 Citigroup Commercial Mortgage Trust 5.728% 3/15/49 550 607 4 Citigroup Commercial Mortgage Trust 5.431% 10/15/49 75 84 4,6 Citigroup Commercial Mortgage Trust 6.072% 12/10/49 410 458 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.886% 11/15/44 155 171 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.322% 12/11/49 305 322 4 Commercial Mortgage Pass Through Certificates 5.116% 6/10/44 695 764 4 Commercial Mortgage Pass Through Certificates 5.750% 6/10/46 285 317 4,6 Credit Suisse First Boston Mortgage Securities Corp. 5.014% 2/15/38 445 482 4 Credit Suisse First Boston Mortgage Securities Corp. 3.936% 5/15/38 305 312 4 Credit Suisse Mortgage Capital Certificates 5.419% 2/15/39 120 133 4,6 Credit Suisse Mortgage Capital Certificates 5.713% 6/15/39 355 370 4 Credit Suisse Mortgage Capital Certificates 5.311% 12/15/39 260 279 4 Credit Suisse Mortgage Capital Certificates 5.383% 2/15/40 189 192 4 GE Capital Commercial Mortgage Corp. 4.996% 12/10/37 372 380 4 GE Capital Commercial Mortgage Corp. 4.974% 7/10/45 315 345 4 GE Capital Commercial Mortgage Corp. 5.543% 12/10/49 450 470 4 GMAC Commercial Mortgage Securities Inc. 4.864% 12/10/41 305 323 4 GMAC Commercial Mortgage Securities Inc. 4.754% 5/10/43 100 106 4 Greenwich Capital Commercial Funding Corp. 5.224% 4/10/37 410 439 4 Greenwich Capital Commercial Funding Corp. 5.882% 7/10/38 285 317 4,6 GS Mortgage Securities Corp. II 5.553% 4/10/38 445 484 4 GS Mortgage Securities Corp. II 5.396% 8/10/38 255 271 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 4.879% 1/12/38 546 573 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.404% 1/12/39 300 314 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.579% 6/12/41 439 473 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.780% 7/15/42 75 79 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.874% 4/15/45 245 274 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.447% 5/15/45 510 524 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.440% 6/12/47 380 407 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.816% 6/15/49 365 389 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.794% 2/12/51 410 452 4,6 JP Morgan Chase Commercial Mortgage Securities Corp. 5.882% 2/15/51 320 352 4,6 LB-UBS Commercial Mortgage Trust 5.150% 4/15/30 315 346 4 LB-UBS Commercial Mortgage Trust 5.197% 11/15/30 610 674 4,6 LB-UBS Commercial Mortgage Trust 4.685% 7/15/32 75 78 4,6 LB-UBS Commercial Mortgage Trust 5.124% 11/15/32 550 577 4 LB-UBS Commercial Mortgage Trust 4.931% 9/15/35 315 326 4,6 LB-UBS Commercial Mortgage Trust 5.661% 3/15/39 370 413 4 LB-UBS Commercial Mortgage Trust 5.372% 9/15/39 750 833 4 LB-UBS Commercial Mortgage Trust 5.424% 2/15/40 315 342 4 LB-UBS Commercial Mortgage Trust 5.430% 2/15/40 305 325 4,6 LB-UBS Commercial Mortgage Trust 6.145% 4/15/41 325 366 4 LB-UBS Commercial Mortgage Trust 5.866% 9/15/45 205 224 4 Merrill Lynch Mortgage Trust 5.236% 11/12/35 365 380 4 Merrill Lynch Mortgage Trust 5.665% 5/12/39 410 463 4,6 Merrill Lynch Mortgage Trust 4.747% 6/12/43 610 663 4,6 Merrill Lynch Mortgage Trust 5.291% 1/12/44 335 371 4,6 Merrill Lynch Mortgage Trust 5.834% 6/12/50 345 372 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.378% 8/12/48 110 115 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.700% 9/12/49 205 217 4 Morgan Stanley Capital I 4.970% 4/14/40 340 358 4 Morgan Stanley Capital I 5.328% 11/12/41 490 540 4,6 Morgan Stanley Capital I 5.638% 6/11/42 345 393 4 Morgan Stanley Capital I 4.989% 8/13/42 365 397 4 Morgan Stanley Capital I 5.230% 9/15/42 380 422 4 Morgan Stanley Capital I 5.727% 10/15/42 305 340 4 Morgan Stanley Capital I 6.278% 1/11/43 635 747 4 Morgan Stanley Capital I 5.332% 12/15/43 325 360 4 Morgan Stanley Capital I 4.660% 9/13/45 325 340 4,6 Morgan Stanley Capital I 5.654% 4/15/49 75 80 4,6 Morgan Stanley Capital I 5.692% 4/15/49 375 397 4 Morgan Stanley Capital I 5.809% 12/12/49 815 902 4 Wachovia Bank Commercial Mortgage Trust 5.118% 7/15/42 385 422 4,6 Wachovia Bank Commercial Mortgage Trust 5.204% 10/15/44 185 203 4,6 Wachovia Bank Commercial Mortgage Trust 5.269% 12/15/44 410 453 4 Wachovia Bank Commercial Mortgage Trust 5.679% 10/15/48 205 219 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $30,706) Corporate Bonds (8.4%) Finance (2.8%) Banking (1.9%) Abbey National Treasury Services plc 2.875% 4/25/14 125 116 Abbey National Treasury Services plc 4.000% 4/27/16 515 463 American Express Co. 6.150% 8/28/17 310 354 American Express Co. 7.000% 3/19/18 175 211 American Express Co. 8.125% 5/20/19 155 200 American Express Co. 8.150% 3/19/38 90 134 American Express Credit Corp. 5.875% 5/2/13 410 431 American Express Credit Corp. 5.125% 8/25/14 410 441 American Express Credit Corp. 2.750% 9/15/15 410 412 American Express Credit Corp. 2.800% 9/19/16 425 430 Bank of America Corp. 4.875% 1/15/13 350 352 Bank of America Corp. 4.900% 5/1/13 350 350 Bank of America Corp. 5.125% 11/15/14 665 661 Bank of America Corp. 4.500% 4/1/15 330 319 Bank of America Corp. 3.700% 9/1/15 330 307 Bank of America Corp. 3.750% 7/12/16 330 306 Bank of America Corp. 6.500% 8/1/16 330 332 Bank of America Corp. 5.750% 12/1/17 495 472 Bank of America Corp. 5.650% 5/1/18 700 665 Bank of America Corp. 7.625% 6/1/19 205 213 Bank of America Corp. 5.625% 7/1/20 285 263 Bank of America Corp. 5.875% 1/5/21 145 137 Bank of America Corp. 5.000% 5/13/21 205 187 Bank of Montreal 2.125% 6/28/13 535 544 Bank of New York Mellon Corp. 4.300% 5/15/14 205 219 Bank of New York Mellon Corp. 2.300% 7/28/16 205 207 Bank of New York Mellon Corp. 2.400% 1/17/17 300 301 Bank of New York Mellon Corp. 3.550% 9/23/21 225 230 Bank of Nova Scotia 2.250% 1/22/13 545 552 Bank of Nova Scotia 3.400% 1/22/15 185 195 Bank of Nova Scotia 2.900% 3/29/16 105 109 Bank of Nova Scotia 4.375% 1/13/21 105 114 Barclays Bank plc 2.500% 1/23/13 195 194 Barclays Bank plc 5.200% 7/10/14 330 340 Barclays Bank plc 3.900% 4/7/15 105 106 Barclays Bank plc 5.000% 9/22/16 185 191 Barclays Bank plc 6.750% 5/22/19 185 205 Barclays Bank plc 5.125% 1/8/20 285 292 Barclays Bank plc 5.140% 10/14/20 105 91 BB&T Corp. 2.050% 4/28/14 155 157 BB&T Corp. 5.200% 12/23/15 205 221 BB&T Corp. 3.200% 3/15/16 185 193 Bear Stearns Cos. LLC 7.250% 2/1/18 420 491 BNP Paribas SA 3.250% 3/11/15 595 564 BNP Paribas SA 3.600% 2/23/16 205 192 BNP Paribas SA 5.000% 1/15/21 310 297 Canadian Imperial Bank of Commerce 1.450% 9/13/13 410 410 Capital One Bank USA NA 8.800% 7/15/19 300 348 4 Capital One Capital III 7.686% 8/1/66 80 79 Capital One Capital IV 6.745% 2/17/37 330 323 Capital One Capital V 10.250% 8/15/39 80 83 Capital One Capital VI 8.875% 5/15/40 80 82 Capital One Financial Corp. 7.375% 5/23/14 105 115 Capital One Financial Corp. 2.125% 7/15/14 105 104 Capital One Financial Corp. 3.150% 7/15/16 105 105 Capital One Financial Corp. 6.150% 9/1/16 125 130 Capital One Financial Corp. 6.750% 9/15/17 105 118 Capital One Financial Corp. 4.750% 7/15/21 105 109 4 Citigroup Capital XXI 8.300% 12/21/57 205 207 Citigroup Inc. 5.500% 4/11/13 555 567 Citigroup Inc. 6.500% 8/19/13 555 577 Citigroup Inc. 6.375% 8/12/14 265 278 Citigroup Inc. 5.000% 9/15/14 430 426 Citigroup Inc. 5.500% 10/15/14 265 274 Citigroup Inc. 6.010% 1/15/15 265 278 Citigroup Inc. 4.750% 5/19/15 265 269 Citigroup Inc. 4.587% 12/15/15 460 463 Citigroup Inc. 3.953% 6/15/16 185 184 Citigroup Inc. 5.850% 8/2/16 185 196 Citigroup Inc. 5.500% 2/15/17 115 116 Citigroup Inc. 6.125% 11/21/17 515 550 Citigroup Inc. 6.125% 5/15/18 330 351 Citigroup Inc. 8.500% 5/22/19 225 267 Citigroup Inc. 5.375% 8/9/20 185 190 Citigroup Inc. 5.875% 2/22/33 320 269 Citigroup Inc. 5.850% 12/11/34 245 243 Citigroup Inc. 6.125% 8/25/36 215 188 Citigroup Inc. 6.875% 3/5/38 390 436 Citigroup Inc. 8.125% 7/15/39 125 153 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.125% 10/13/15 245 240 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 4.500% 1/11/21 135 140 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 5.250% 5/24/41 135 132 Credit Suisse 5.000% 5/15/13 450 463 Credit Suisse 5.500% 5/1/14 410 429 Credit Suisse 3.500% 3/23/15 515 515 Credit Suisse 6.000% 2/15/18 185 183 Credit Suisse 5.300% 8/13/19 175 180 Credit Suisse 5.400% 1/14/20 225 211 Credit Suisse 4.375% 8/5/20 450 441 4 Credit Suisse AG 5.860% 5/29/49 105 86 Credit Suisse USA Inc. 5.375% 3/2/16 145 154 Credit Suisse USA Inc. 7.125% 7/15/32 90 107 Deutsche Bank AG 2.375% 1/11/13 555 553 Deutsche Bank AG 4.875% 5/20/13 410 419 Deutsche Bank AG 3.875% 8/18/14 105 108 Deutsche Bank AG 3.450% 3/30/15 125 127 Deutsche Bank AG 3.250% 1/11/16 155 157 Deutsche Bank AG 6.000% 9/1/17 285 318 Fifth Third Bancorp 6.250% 5/1/13 410 432 Fifth Third Bancorp 8.250% 3/1/38 310 384 First Horizon National Corp. 5.375% 12/15/15 275 281 First Niagara Financial Group Inc. 7.250% 12/15/21 25 25 Goldman Sachs Capital I 6.345% 2/15/34 275 235 Goldman Sachs Group Inc. 5.250% 10/15/13 515 527 Goldman Sachs Group Inc. 6.000% 5/1/14 555 580 Goldman Sachs Group Inc. 5.125% 1/15/15 410 418 Goldman Sachs Group Inc. 3.700% 8/1/15 390 382 Goldman Sachs Group Inc. 3.625% 2/7/16 390 376 Goldman Sachs Group Inc. 5.750% 10/1/16 370 387 Goldman Sachs Group Inc. 5.625% 1/15/17 205 201 Goldman Sachs Group Inc. 6.250% 9/1/17 245 256 Goldman Sachs Group Inc. 5.950% 1/18/18 310 317 Goldman Sachs Group Inc. 7.500% 2/15/19 245 272 Goldman Sachs Group Inc. 5.375% 3/15/20 410 403 Goldman Sachs Group Inc. 5.250% 7/27/21 350 342 Goldman Sachs Group Inc. 5.950% 1/15/27 105 97 Goldman Sachs Group Inc. 6.125% 2/15/33 205 201 Goldman Sachs Group Inc. 6.750% 10/1/37 770 720 Goldman Sachs Group Inc. 6.250% 2/1/41 440 431 HSBC Bank USA NA 4.625% 4/1/14 105 108 HSBC Bank USA NA 4.875% 8/24/20 400 377 HSBC Bank USA NA 5.875% 11/1/34 375 363 HSBC Bank USA NA 7.000% 1/15/39 300 324 HSBC Holdings plc 5.100% 4/5/21 215 228 HSBC Holdings plc 6.500% 5/2/36 285 291 HSBC Holdings plc 6.500% 9/15/37 285 288 HSBC USA Inc. 5.000% 9/27/20 145 138 4 JP Morgan Chase Capital XXII 6.450% 1/15/87 245 244 JP Morgan Chase Capital XXV 6.800% 10/1/37 460 464 JPMorgan Chase & Co. 5.750% 1/2/13 205 213 JPMorgan Chase & Co. 4.750% 5/1/13 265 277 JPMorgan Chase & Co. 4.650% 6/1/14 535 563 JPMorgan Chase & Co. 5.125% 9/15/14 225 237 JPMorgan Chase & Co. 3.400% 6/24/15 595 606 JPMorgan Chase & Co. 5.150% 10/1/15 205 217 JPMorgan Chase & Co. 3.450% 3/1/16 595 603 JPMorgan Chase & Co. 3.150% 7/5/16 605 608 JPMorgan Chase & Co. 6.000% 1/15/18 690 773 JPMorgan Chase & Co. 6.300% 4/23/19 235 266 JPMorgan Chase & Co. 4.400% 7/22/20 605 605 JPMorgan Chase & Co. 4.625% 5/10/21 185 191 JPMorgan Chase & Co. 4.350% 8/15/21 135 137 JPMorgan Chase & Co. 6.400% 5/15/38 310 359 JPMorgan Chase & Co. 5.600% 7/15/41 300 322 JPMorgan Chase & Co. 5.400% 1/6/42 100 103 JPMorgan Chase Bank NA 6.000% 10/1/17 460 491 KeyCorp 5.100% 3/24/21 410 427 Lloyds TSB Bank plc 4.875% 1/21/16 205 198 Lloyds TSB Bank plc 6.375% 1/21/21 225 226 Merrill Lynch & Co. Inc. 5.450% 7/15/14 185 184 Merrill Lynch & Co. Inc. 6.050% 5/16/16 495 467 Merrill Lynch & Co. Inc. 5.700% 5/2/17 590 537 Merrill Lynch & Co. Inc. 6.400% 8/28/17 370 359 Merrill Lynch & Co. Inc. 6.875% 4/25/18 330 325 Merrill Lynch & Co. Inc. 6.220% 9/15/26 245 202 Merrill Lynch & Co. Inc. 6.110% 1/29/37 310 237 Merrill Lynch & Co. Inc. 7.750% 5/14/38 165 157 Morgan Stanley 5.300% 3/1/13 265 268 Morgan Stanley 4.750% 4/1/14 370 365 Morgan Stanley 4.200% 11/20/14 725 699 Morgan Stanley 6.000% 4/28/15 515 516 Morgan Stanley 5.375% 10/15/15 515 503 Morgan Stanley 3.800% 4/29/16 410 378 Morgan Stanley 5.450% 1/9/17 410 395 Morgan Stanley 5.950% 12/28/17 410 392 Morgan Stanley 6.625% 4/1/18 410 405 Morgan Stanley 7.300% 5/13/19 265 270 Morgan Stanley 5.625% 9/23/19 265 244 Morgan Stanley 5.500% 7/24/20 350 319 Morgan Stanley 5.750% 1/25/21 410 380 Morgan Stanley 7.250% 4/1/32 205 209 National City Corp. 6.875% 5/15/19 310 348 PNC Funding Corp. 3.000% 5/19/14 105 109 PNC Funding Corp. 3.625% 2/8/15 165 174 PNC Funding Corp. 5.250% 11/15/15 125 136 PNC Funding Corp. 2.700% 9/19/16 105 107 PNC Funding Corp. 4.375% 8/11/20 350 379 Royal Bank of Canada 1.450% 10/30/14 115 116 Royal Bank of Canada 2.300% 7/20/16 645 656 Royal Bank of Scotland Group plc 6.400% 10/21/19 145 135 Royal Bank of Scotland plc 3.400% 8/23/13 205 199 Royal Bank of Scotland plc 4.875% 3/16/15 185 176 Royal Bank of Scotland plc 3.950% 9/21/15 205 191 Royal Bank of Scotland plc 4.375% 3/16/16 145 138 Royal Bank of Scotland plc 5.625% 8/24/20 145 139 Royal Bank of Scotland plc 6.125% 1/11/21 145 144 State Street Corp. 2.875% 3/7/16 165 170 State Street Corp. 4.375% 3/7/21 165 181 SunTrust Banks Inc. 3.600% 4/15/16 265 270 SunTrust Banks Inc. 3.500% 1/20/17 80 80 Toronto-Dominion Bank 2.375% 10/19/16 255 260 UBS AG 2.250% 8/12/13 335 332 UBS AG 3.875% 1/15/15 410 408 UBS AG 5.875% 7/15/16 205 207 UBS AG 5.875% 12/20/17 265 275 UBS AG 5.750% 4/25/18 185 192 UBS AG 4.875% 8/4/20 250 247 4 UBS Preferred Funding Trust V 6.243% 5/29/49 105 88 US Bancorp 2.000% 6/14/13 255 259 US Bancorp 4.200% 5/15/14 125 134 US Bancorp 2.450% 7/27/15 145 149 US Bancorp 3.442% 2/1/16 105 108 US Bancorp 4.125% 5/24/21 255 281 US Bank NA 4.950% 10/30/14 250 271 Wachovia Bank NA 6.000% 11/15/17 250 276 Wachovia Bank NA 6.600% 1/15/38 605 681 Wachovia Corp. 5.250% 8/1/14 410 433 Wachovia Corp. 5.750% 2/1/18 310 352 Wells Fargo & Co. 4.375% 1/31/13 615 635 Wells Fargo & Co. 4.950% 10/16/13 105 110 Wells Fargo & Co. 3.750% 10/1/14 205 216 Wells Fargo & Co. 3.676% 6/15/16 330 347 Wells Fargo & Co. 5.125% 9/15/16 740 800 Wells Fargo & Co. 5.625% 12/11/17 310 352 Wells Fargo & Co. 4.600% 4/1/21 310 337 Wells Fargo Bank NA 4.750% 2/9/15 285 298 Westpac Banking Corp. 1.850% 12/9/13 185 185 Westpac Banking Corp. 3.000% 12/9/15 515 517 Westpac Banking Corp. 4.875% 11/19/19 205 219 Brokerage (0.0%) BlackRock Inc. 5.000% 12/10/19 185 201 Jefferies Group Inc. 3.875% 11/9/15 125 110 Jefferies Group Inc. 5.125% 4/13/18 125 110 Jefferies Group Inc. 8.500% 7/15/19 105 106 Jefferies Group Inc. 6.875% 4/15/21 105 94 Jefferies Group Inc. 6.250% 1/15/36 245 197 Nomura Holdings Inc. 6.700% 3/4/20 125 132 Finance Companies (0.3%) General Electric Capital Corp. 4.800% 5/1/13 1,435 1,508 General Electric Capital Corp. 2.250% 11/9/15 1,230 1,232 General Electric Capital Corp. 5.625% 9/15/17 1,435 1,589 General Electric Capital Corp. 5.300% 2/11/21 820 870 General Electric Capital Corp. 4.650% 10/17/21 60 62 General Electric Capital Corp. 6.750% 3/15/32 615 718 General Electric Capital Corp. 5.875% 1/14/38 410 433 General Electric Capital Corp. 6.875% 1/10/39 710 846 4 General Electric Capital Corp. 6.375% 11/15/67 165 163 4 HSBC Finance Capital Trust IX 5.911% 11/30/35 125 103 HSBC Finance Corp. 4.750% 7/15/13 185 188 HSBC Finance Corp. 5.250% 4/15/15 150 153 HSBC Finance Corp. 5.000% 6/30/15 205 208 HSBC Finance Corp. 5.500% 1/19/16 275 284 HSBC Finance Corp. 6.676% 1/15/21 265 273 SLM Corp. 5.000% 10/1/13 205 206 SLM Corp. 6.250% 1/25/16 265 259 SLM Corp. 8.450% 6/15/18 105 109 SLM Corp. 8.000% 3/25/20 105 106 SLM Corp. 5.625% 8/1/33 105 80 Insurance (0.5%) ACE INA Holdings Inc. 2.600% 11/23/15 165 168 ACE INA Holdings Inc. 5.900% 6/15/19 165 196 Aetna Inc. 6.000% 6/15/16 125 144 Aetna Inc. 4.125% 6/1/21 145 151 Aetna Inc. 6.750% 12/15/37 125 157 Aflac Inc. 8.500% 5/15/19 225 276 Allstate Corp. 6.200% 5/16/14 105 117 Allstate Corp. 7.450% 5/16/19 310 380 Allstate Corp. 5.550% 5/9/35 105 112 Allstate Life Global Funding Trusts 5.375% 4/30/13 185 195 American International Group Inc. 4.250% 9/15/14 310 301 American International Group Inc. 5.450% 5/18/17 410 393 American International Group Inc. 8.250% 8/15/18 820 870 4 American International Group Inc. 8.175% 5/15/68 410 370 Aon Corp. 5.000% 9/30/20 265 292 Arch Capital Group Ltd. 7.350% 5/1/34 125 147 Assurant Inc. 6.750% 2/15/34 150 156 AXA SA 8.600% 12/15/30 255 251 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 105 122 Berkshire Hathaway Finance Corp. 4.250% 1/15/21 105 114 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 105 124 Berkshire Hathaway Inc. 2.125% 2/11/13 515 523 Berkshire Hathaway Inc. 2.200% 8/15/16 680 701 Chubb Corp. 5.750% 5/15/18 135 159 4 Chubb Corp. 6.375% 3/29/67 285 281 Cigna Corp. 2.750% 11/15/16 70 70 Cigna Corp. 4.500% 3/15/21 135 138 Cigna Corp. 4.000% 2/15/22 40 40 Cigna Corp. 5.875% 3/15/41 135 143 Cigna Corp. 5.375% 2/15/42 40 40 CNA Financial Corp. 7.350% 11/15/19 135 150 CNA Financial Corp. 5.875% 8/15/20 145 150 Coventry Health Care Inc. 5.450% 6/15/21 265 293 Genworth Financial Inc. 7.700% 6/15/20 215 203 Hartford Financial Services Group Inc. 5.500% 3/30/20 205 205 Lincoln National Corp. 6.250% 2/15/20 255 275 Lincoln National Corp. 7.000% 6/15/40 265 298 Marsh & McLennan Cos. Inc. 4.800% 7/15/21 265 290 MetLife Inc. 2.375% 2/6/14 205 208 MetLife Inc. 5.000% 6/15/15 105 114 MetLife Inc. 6.750% 6/1/16 105 121 MetLife Inc. 6.817% 8/15/18 105 125 MetLife Inc. 7.717% 2/15/19 105 131 MetLife Inc. 4.750% 2/8/21 105 113 MetLife Inc. 6.375% 6/15/34 205 242 MetLife Inc. 6.400% 12/15/66 165 156 MetLife Inc. 5.875% 2/6/41 105 121 Principal Financial Group Inc. 8.875% 5/15/19 410 509 Progressive Corp. 3.750% 8/23/21 145 151 Prudential Financial Inc. 2.750% 1/14/13 105 107 Prudential Financial Inc. 5.150% 1/15/13 145 150 Prudential Financial Inc. 5.100% 9/20/14 145 156 Prudential Financial Inc. 7.375% 6/15/19 205 244 Prudential Financial Inc. 5.375% 6/21/20 105 112 Prudential Financial Inc. 5.750% 7/15/33 370 371 Prudential Financial Inc. 5.700% 12/14/36 105 104 Prudential Financial Inc. 5.625% 5/12/41 105 101 Travelers Cos. Inc. 5.800% 5/15/18 135 159 Travelers Cos. Inc. 3.900% 11/1/20 105 111 Travelers Cos. Inc. 6.250% 6/15/37 145 183 Travelers Cos. Inc. 5.350% 11/1/40 105 122 UnitedHealth Group Inc. 1.875% 11/15/16 225 226 UnitedHealth Group Inc. 6.000% 2/15/18 410 486 UnitedHealth Group Inc. 4.700% 2/15/21 165 185 UnitedHealth Group Inc. 3.375% 11/15/21 105 109 UnitedHealth Group Inc. 6.875% 2/15/38 105 142 UnitedHealth Group Inc. 4.625% 11/15/41 50 52 WellPoint Inc. 5.250% 1/15/16 165 185 WellPoint Inc. 7.000% 2/15/19 145 176 WellPoint Inc. 3.700% 8/15/21 145 148 WellPoint Inc. 6.375% 6/15/37 205 257 Willis Group Holdings plc 5.750% 3/15/21 265 283 XLIT Ltd. 5.750% 10/1/21 795 842 Other Finance (0.0%) NASDAQ OMX Group Inc. 5.550% 1/15/20 275 281 ORIX Corp. 4.710% 4/27/15 350 361 Real Estate Investment Trusts (0.1%) Boston Properties LP 4.125% 5/15/21 265 267 Brandywine Operating Partnership LP 4.950% 4/15/18 275 271 Digital Realty Trust LP 5.250% 3/15/21 410 411 ERP Operating LP 4.750% 7/15/20 265 274 HCP Inc. 2.700% 2/1/14 145 145 HCP Inc. 3.750% 2/1/16 145 148 HCP Inc. 5.375% 2/1/21 285 298 Health Care REIT Inc. 3.625% 3/15/16 125 123 Health Care REIT Inc. 5.250% 1/15/22 125 122 Health Care REIT Inc. 6.500% 3/15/41 125 125 Healthcare Realty Trust Inc. 5.750% 1/15/21 145 147 Kimco Realty Corp. 5.700% 5/1/17 150 162 Realty Income Corp. 6.750% 8/15/19 410 467 Simon Property Group LP 4.200% 2/1/15 135 143 Simon Property Group LP 5.250% 12/1/16 135 149 Simon Property Group LP 6.125% 5/30/18 125 144 Simon Property Group LP 5.650% 2/1/20 575 657 Simon Property Group LP 4.375% 3/1/21 105 111 Industrial (4.6%) Basic Industry (0.4%) Air Products & Chemicals Inc. 3.000% 11/3/21 115 117 Alcoa Inc. 5.550% 2/1/17 410 438 Alcoa Inc. 6.150% 8/15/20 410 424 Alcoa Inc. 5.950% 2/1/37 310 292 AngloGold Ashanti Holdings plc 5.375% 4/15/20 165 163 ArcelorMittal 9.000% 2/15/15 1,025 1,132 ArcelorMittal 6.750% 3/1/41 410 367 Barrick Gold Corp. 2.900% 5/30/16 70 72 Barrick North America Finance LLC 4.400% 5/30/21 690 746 BHP Billiton Finance USA Ltd. 1.125% 11/21/14 625 627 BHP Billiton Finance USA Ltd. 1.875% 11/21/16 75 76 BHP Billiton Finance USA Ltd. 3.250% 11/21/21 25 26 Cliffs Natural Resources Inc. 4.875% 4/1/21 360 363 Dow Chemical Co. 8.550% 5/15/19 410 534 Dow Chemical Co. 4.125% 11/15/21 185 191 Dow Chemical Co. 9.400% 5/15/39 410 613 Dow Chemical Co. 5.250% 11/15/41 125 132 Ecolab Inc. 2.375% 12/8/14 25 25 Ecolab Inc. 5.500% 12/8/41 25 28 EI du Pont de Nemours & Co. 3.250% 1/15/15 295 316 EI du Pont de Nemours & Co. 3.625% 1/15/21 820 892 FMC Corp. 3.950% 2/1/22 25 25 International Paper Co. 7.950% 6/15/18 410 498 International Paper Co. 7.500% 8/15/21 410 506 International Paper Co. 7.300% 11/15/39 205 247 Mosaic Co. 4.875% 11/15/41 30 31 Nucor Corp. 5.750% 12/1/17 285 335 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 585 670 Praxair Inc. 4.625% 3/30/15 615 678 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 800 935 Rio Tinto Finance USA Ltd. 2.500% 5/20/16 105 107 Rio Tinto Finance USA Ltd. 3.500% 11/2/20 310 319 Rio Tinto Finance USA Ltd. 5.200% 11/2/40 340 389 Southern Copper Corp. 7.500% 7/27/35 225 244 Teck Resources Ltd. 6.250% 7/15/41 370 424 Vale Overseas Ltd. 6.250% 1/11/16 410 457 Vale Overseas Ltd. 4.625% 9/15/20 615 636 Vale Overseas Ltd. 6.875% 11/21/36 205 233 Vale Overseas Ltd. 6.875% 11/10/39 185 212 Capital Goods (0.5%) 3M Co. 1.375% 9/29/16 245 248 3M Co. 5.700% 3/15/37 105 141 Boeing Capital Corp. 2.125% 8/15/16 115 118 Boeing Capital Corp. 4.700% 10/27/19 125 142 Boeing Co. 5.125% 2/15/13 115 121 Boeing Co. 5.000% 3/15/14 115 126 Boeing Co. 3.500% 2/15/15 115 124 Boeing Co. 4.875% 2/15/20 125 145 Boeing Co. 5.875% 2/15/40 145 187 Caterpillar Financial Services Corp. 2.000% 4/5/13 225 229 Caterpillar Financial Services Corp. 1.550% 12/20/13 330 335 Caterpillar Financial Services Corp. 1.375% 5/20/14 370 375 Caterpillar Financial Services Corp. 2.050% 8/1/16 470 485 Caterpillar Financial Services Corp. 7.150% 2/15/19 310 396 Caterpillar Inc. 3.900% 5/27/21 145 159 Caterpillar Inc. 6.050% 8/15/36 145 188 Caterpillar Inc. 5.200% 5/27/41 165 198 CRH America Inc. 5.750% 1/15/21 410 418 Deere & Co. 5.375% 10/16/29 105 132 Dover Corp. 4.300% 3/1/21 145 163 Dover Corp. 5.375% 3/1/41 105 129 Emerson Electric Co. 5.250% 11/15/39 135 164 General Electric Co. 5.000% 2/1/13 410 429 General Electric Co. 5.250% 12/6/17 410 471 Goodrich Corp. 3.600% 2/1/21 410 427 Honeywell International Inc. 3.875% 2/15/14 125 133 Honeywell International Inc. 5.400% 3/15/16 245 286 Honeywell International Inc. 5.000% 2/15/19 105 122 Honeywell International Inc. 4.250% 3/1/21 105 118 Honeywell International Inc. 5.700% 3/15/37 105 130 Honeywell International Inc. 5.375% 3/1/41 105 128 Illinois Tool Works Inc. 5.150% 4/1/14 105 115 Illinois Tool Works Inc. 3.375% 9/15/21 105 110 Illinois Tool Works Inc. 4.875% 9/15/41 105 120 John Deere Capital Corp. 1.875% 6/17/13 235 239 John Deere Capital Corp. 1.250% 12/2/14 75 76 John Deere Capital Corp. 1.850% 9/15/16 185 186 John Deere Capital Corp. 2.000% 1/13/17 75 76 John Deere Capital Corp. 5.750% 9/10/18 205 248 John Deere Capital Corp. 3.900% 7/12/21 125 136 John Deere Capital Corp. 3.150% 10/15/21 105 108 L-3 Communications Corp. 5.200% 10/15/19 125 127 L-3 Communications Corp. 4.950% 2/15/21 125 124 Lockheed Martin Corp. 2.125% 9/15/16 245 246 Lockheed Martin Corp. 4.250% 11/15/19 80 85 Lockheed Martin Corp. 3.350% 9/15/21 80 79 Lockheed Martin Corp. 6.150% 9/1/36 115 132 Lockheed Martin Corp. 5.500% 11/15/39 155 168 Northrop Grumman Corp. 1.850% 11/15/15 125 125 Northrop Grumman Corp. 3.500% 3/15/21 125 127 Northrop Grumman Corp. 5.050% 11/15/40 125 137 Owens Corning 6.500% 12/1/16 430 466 Raytheon Co. 1.625% 10/15/15 105 105 Raytheon Co. 3.125% 10/15/20 225 227 Raytheon Co. 4.875% 10/15/40 125 131 Republic Services Inc. 3.800% 5/15/18 185 193 Republic Services Inc. 5.000% 3/1/20 125 139 Republic Services Inc. 5.250% 11/15/21 125 141 Republic Services Inc. 5.700% 5/15/41 125 145 Rockwell Collins Inc. 3.100% 11/15/21 50 51 Roper Industries Inc. 6.250% 9/1/19 625 738 Sonoco Products Co. 4.375% 11/1/21 40 41 Sonoco Products Co. 5.750% 11/1/40 40 43 Stanley Black & Decker Inc. 3.400% 12/1/21 175 177 Textron Inc. 5.600% 12/1/17 125 132 Tyco International Finance SA 3.375% 10/15/15 145 152 Tyco International Finance SA 8.500% 1/15/19 125 161 United Technologies Corp. 4.875% 5/1/15 115 129 United Technologies Corp. 6.125% 2/1/19 583 720 United Technologies Corp. 4.500% 4/15/20 495 556 United Technologies Corp. 6.050% 6/1/36 185 233 United Technologies Corp. 5.700% 4/15/40 175 214 Waste Management Inc. 5.000% 3/15/14 105 113 Waste Management Inc. 2.600% 9/1/16 105 107 Waste Management Inc. 6.100% 3/15/18 125 148 Waste Management Inc. 7.375% 3/11/19 80 101 Waste Management Inc. 4.600% 3/1/21 125 136 Waste Management Inc. 7.750% 5/15/32 185 262 Communication (0.9%) America Movil SAB de CV 5.500% 3/1/14 335 360 America Movil SAB de CV 5.000% 3/30/20 410 456 America Movil SAB de CV 6.125% 3/30/40 410 487 American Tower Corp. 5.050% 9/1/20 205 206 AT&T Inc. 2.500% 8/15/15 410 425 AT&T Inc. 2.950% 5/15/16 410 430 AT&T Inc. 2.400% 8/15/16 945 971 AT&T Inc. 5.500% 2/1/18 410 474 AT&T Inc. 4.450% 5/15/21 410 451 AT&T Inc. 3.875% 8/15/21 615 653 AT&T Inc. 6.300% 1/15/38 410 504 AT&T Inc. 6.550% 2/15/39 410 519 AT&T Inc. 5.350% 9/1/40 585 655 AT&T Inc. 5.550% 8/15/41 235 276 British Telecommunications plc 5.950% 1/15/18 615 678 CBS Corp. 5.750% 4/15/20 285 320 Cellco Partnership / Verizon Wireless Capital LLC 7.375% 11/15/13 205 228 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 310 337 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 467 631 CenturyLink Inc. 6.450% 6/15/21 410 412 Comcast Corp. 5.900% 3/15/16 615 705 Comcast Corp. 5.700% 7/1/19 380 440 Comcast Corp. 5.150% 3/1/20 645 731 Comcast Corp. 6.950% 8/15/37 820 1,032 Deutsche Telekom International Finance BV 5.250% 7/22/13 310 326 Deutsche Telekom International Finance BV 5.875% 8/20/13 165 176 Deutsche Telekom International Finance BV 8.750% 6/15/30 325 452 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.000% 3/1/21 1,025 1,095 Discovery Communications LLC 4.375% 6/15/21 205 217 Embarq Corp. 7.995% 6/1/36 205 215 France Telecom SA 2.750% 9/14/16 820 825 France Telecom SA 4.125% 9/14/21 205 207 France Telecom SA 8.500% 3/1/31 310 442 NBCUniversal Media LLC 2.875% 4/1/16 820 837 NBCUniversal Media LLC 4.375% 4/1/21 205 217 NBCUniversal Media LLC 5.950% 4/1/41 350 416 New Cingular Wireless Services Inc. 8.750% 3/1/31 205 301 News America Inc. 5.300% 12/15/14 205 223 News America Inc. 6.900% 3/1/19 410 483 News America Inc. 4.500% 2/15/21 410 431 News America Inc. 6.550% 3/15/33 292 317 News America Inc. 6.150% 2/15/41 495 567 Qwest Corp. 6.750% 12/1/21 410 446 Reed Elsevier Capital Inc. 8.625% 1/15/19 205 256 Rogers Communications Inc. 5.500% 3/15/14 595 641 Telecom Italia Capital SA 6.175% 6/18/14 410 395 Telecom Italia Capital SA 5.250% 10/1/15 205 188 Telecom Italia Capital SA 7.721% 6/4/38 410 354 Telefonica Emisiones SAU 3.992% 2/16/16 310 299 Telefonica Emisiones SAU 5.134% 4/27/20 205 191 Telefonica Emisiones SAU 5.462% 2/16/21 310 296 Telefonica Emisiones SAU 7.045% 6/20/36 690 677 Time Warner Cable Inc. 7.500% 4/1/14 820 919 Time Warner Cable Inc. 5.000% 2/1/20 820 898 Time Warner Cable Inc. 6.750% 6/15/39 925 1,098 Verizon Communications Inc. 1.950% 3/28/14 410 419 Verizon Communications Inc. 3.000% 4/1/16 205 216 Verizon Communications Inc. 2.000% 11/1/16 350 353 Verizon Communications Inc. 6.100% 4/15/18 205 245 Verizon Communications Inc. 8.750% 11/1/18 410 554 Verizon Communications Inc. 4.600% 4/1/21 615 698 Verizon Communications Inc. 3.500% 11/1/21 165 172 Verizon Communications Inc. 6.400% 2/15/38 410 518 Verizon Communications Inc. 6.000% 4/1/41 145 181 Verizon Communications Inc. 4.750% 11/1/41 125 135 Verizon Global Funding Corp. 7.750% 12/1/30 410 570 Vodafone Group plc 4.150% 6/10/14 412 438 Vodafone Group plc 5.625% 2/27/17 410 476 Vodafone Group plc 6.150% 2/27/37 205 257 WPP Finance 2010 4.750% 11/21/21 575 574 Consumer Cyclical (0.5%) CVS Caremark Corp. 3.250% 5/18/15 105 111 CVS Caremark Corp. 5.750% 6/1/17 410 478 CVS Caremark Corp. 6.125% 9/15/39 125 152 CVS Caremark Corp. 5.750% 5/15/41 205 244 Daimler Finance North America LLC 8.500% 1/18/31 205 286 Darden Restaurants Inc. 4.500% 10/15/21 70 72 Darden Restaurants Inc. 6.800% 10/15/37 205 237 Home Depot Inc. 5.400% 3/1/16 205 237 Home Depot Inc. 4.400% 4/1/21 310 349 Home Depot Inc. 5.875% 12/16/36 370 464 Johnson Controls Inc. 4.250% 3/1/21 245 262 Johnson Controls Inc. 5.700% 3/1/41 205 229 Kohl's Corp. 4.000% 11/1/21 545 558 Lowe's Cos. Inc. 4.625% 4/15/20 245 272 Lowe's Cos. Inc. 3.750% 4/15/21 205 212 Lowe's Cos. Inc. 5.800% 4/15/40 80 93 Macy's Retail Holdings Inc. 8.125% 7/15/15 410 476 McDonald's Corp. 5.350% 3/1/18 205 245 McDonald's Corp. 2.625% 1/15/22 410 411 Nordstrom Inc. 4.000% 10/15/21 310 326 Target Corp. 6.000% 1/15/18 495 604 Target Corp. 3.875% 7/15/20 145 161 Target Corp. 7.000% 1/15/38 330 464 Time Warner Inc. 3.150% 7/15/15 410 427 Time Warner Inc. 4.875% 3/15/20 615 669 Time Warner Inc. 4.000% 1/15/22 205 211 Time Warner Inc. 6.100% 7/15/40 575 678 Time Warner Inc. 5.375% 10/15/41 205 221 Toyota Motor Credit Corp. 2.800% 1/11/16 410 427 Toyota Motor Credit Corp. 3.400% 9/15/21 205 213 VF Corp. 3.500% 9/1/21 205 212 Viacom Inc. 2.500% 12/15/16 125 126 Viacom Inc. 3.500% 4/1/17 90 93 Viacom Inc. 4.500% 3/1/21 245 262 Viacom Inc. 3.875% 12/15/21 25 26 Viacom Inc. 6.875% 4/30/36 165 209 Wal-Mart Stores Inc. 4.550% 5/1/13 410 432 Wal-Mart Stores Inc. 1.625% 4/15/14 265 271 Wal-Mart Stores Inc. 1.500% 10/25/15 615 629 Wal-Mart Stores Inc. 5.800% 2/15/18 205 252 Wal-Mart Stores Inc. 3.250% 10/25/20 410 438 Wal-Mart Stores Inc. 4.250% 4/15/21 165 191 Wal-Mart Stores Inc. 5.250% 9/1/35 90 106 Wal-Mart Stores Inc. 6.500% 8/15/37 410 566 Wal-Mart Stores Inc. 5.625% 4/15/41 740 950 Walgreen Co. 4.875% 8/1/13 80 85 Walgreen Co. 5.250% 1/15/19 205 244 Walt Disney Co. 4.500% 12/15/13 205 221 Walt Disney Co. 1.350% 8/16/16 165 165 Walt Disney Co. 4.375% 8/16/41 225 239 Walt Disney Co. 4.125% 12/1/41 100 102 Yum! Brands Inc. 5.300% 9/15/19 479 537 Consumer Noncyclical (1.1%) Abbott Laboratories 5.875% 5/15/16 615 723 Abbott Laboratories 5.125% 4/1/19 310 360 Abbott Laboratories 5.300% 5/27/40 245 294 Altria Group Inc. 8.500% 11/10/13 205 232 Altria Group Inc. 9.700% 11/10/18 410 552 Altria Group Inc. 9.250% 8/6/19 410 551 Altria Group Inc. 9.950% 11/10/38 410 623 AmerisourceBergen Corp. 3.500% 11/15/21 150 155 Amgen Inc. 1.875% 11/15/14 90 91 Amgen Inc. 2.300% 6/15/16 205 204 Amgen Inc. 2.500% 11/15/16 90 91 Amgen Inc. 5.700% 2/1/19 205 231 Amgen Inc. 4.100% 6/15/21 310 318 Amgen Inc. 3.875% 11/15/21 90 91 Amgen Inc. 5.150% 11/15/41 70 73 Amgen Inc. 5.650% 6/15/42 450 487 Anheuser-Busch InBev Worldwide Inc. 5.375% 11/15/14 410 457 Anheuser-Busch InBev Worldwide Inc. 4.125% 1/15/15 410 442 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 535 692 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 410 482 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 410 648 Archer-Daniels-Midland Co. 4.479% 3/1/21 205 232 Archer-Daniels-Midland Co. 5.375% 9/15/35 125 147 Archer-Daniels-Midland Co. 5.765% 3/1/41 205 259 Aristotle Holding Inc. 4.750% 11/15/21 200 207 Aristotle Holding Inc. 6.125% 11/15/41 150 161 AstraZeneca plc 5.900% 9/15/17 285 344 AstraZeneca plc 6.450% 9/15/37 330 444 Baxter International Inc. 1.850% 1/15/17 150 150 Becton Dickinson and Co. 1.750% 11/8/16 60 60 Becton Dickinson and Co. 3.250% 11/12/20 80 83 Becton Dickinson and Co. 3.125% 11/8/21 170 176 Boston Scientific Corp. 4.500% 1/15/15 205 215 Boston Scientific Corp. 6.000% 1/15/20 100 112 Bristol-Myers Squibb Co. 5.450% 5/1/18 310 371 Bristol-Myers Squibb Co. 6.125% 5/1/38 165 216 Cardinal Health Inc. 4.625% 12/15/20 165 177 CareFusion Corp. 6.375% 8/1/19 165 194 Clorox Co. 3.800% 11/15/21 175 177 Coca-Cola Co. 1.500% 11/15/15 820 832 Coca-Cola Co. 3.300% 9/1/21 310 327 Coca-Cola Enterprises Inc. 2.125% 9/15/15 205 209 Coca-Cola HBC Finance BV 5.500% 9/17/15 100 109 Colgate-Palmolive Co. 0.600% 11/15/14 30 30 Colgate-Palmolive Co. 1.300% 1/15/17 125 124 Colgate-Palmolive Co. 2.450% 11/15/21 40 40 Covidien International Finance SA 6.000% 10/15/17 330 391 Covidien International Finance SA 6.550% 10/15/37 105 134 CR Bard Inc. 4.400% 1/15/21 165 185 Delhaize Group SA 6.500% 6/15/17 165 194 Diageo Capital plc 5.200% 1/30/13 135 141 Diageo Capital plc 5.750% 10/23/17 615 723 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 205 213 Dr Pepper Snapple Group Inc. 2.600% 1/15/19 40 40 Eli Lilly & Co. 5.950% 11/15/37 165 212 General Mills Inc. 3.150% 12/15/21 425 434 General Mills Inc. 5.400% 6/15/40 245 283 Gilead Sciences Inc. 2.400% 12/1/14 150 153 Gilead Sciences Inc. 5.650% 12/1/41 50 55 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 205 217 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 495 597 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 495 658 Hershey Co. 4.125% 12/1/20 165 185 JM Smucker Co. 3.500% 10/15/21 30 31 Johnson & Johnson 1.200% 5/15/14 165 168 Johnson & Johnson 6.730% 11/15/23 245 353 Johnson & Johnson 5.950% 8/15/37 245 334 Kellogg Co. 4.000% 12/15/20 370 392 Kimberly-Clark Corp. 3.875% 3/1/21 410 453 Koninklijke Philips Electronics NV 6.875% 3/11/38 205 260 Kraft Foods Inc. 4.125% 2/9/16 410 445 Kraft Foods Inc. 6.125% 2/1/18 410 481 Kraft Foods Inc. 6.125% 8/23/18 410 484 Kraft Foods Inc. 5.375% 2/10/20 410 472 Kraft Foods Inc. 6.500% 2/9/40 680 873 Kroger Co. 6.400% 8/15/17 165 196 Kroger Co. 6.150% 1/15/20 410 499 Laboratory Corp. of America Holdings 4.625% 11/15/20 165 174 Life Technologies Corp. 6.000% 3/1/20 410 458 Mattel Inc. 5.450% 11/1/41 30 30 McKesson Corp. 4.750% 3/1/21 410 466 Mead Johnson Nutrition Co. 5.900% 11/1/39 265 318 Medco Health Solutions Inc. 7.125% 3/15/18 205 240 Medco Health Solutions Inc. 4.125% 9/15/20 410 408 Medtronic Inc. 3.000% 3/15/15 205 217 Medtronic Inc. 4.125% 3/15/21 410 451 Memorial Sloan-Kettering Cancer Center 5.000% 7/1/42 25 26 Merck & Co. Inc. 5.300% 12/1/13 205 224 Merck & Co. Inc. 4.000% 6/30/15 410 452 Merck & Co. Inc. 5.000% 6/30/19 205 242 Merck & Co. Inc. 6.550% 9/15/37 410 565 Novartis Capital Corp. 1.900% 4/24/13 410 418 Novartis Capital Corp. 2.900% 4/24/15 205 217 Novartis Securities Investment Ltd. 5.125% 2/10/19 535 628 Partners Healthcare System Inc. 3.443% 7/1/21 50 51 PepsiCo Inc. 0.875% 10/25/13 615 618 PepsiCo Inc. 2.500% 5/10/16 410 427 PepsiCo Inc. 3.000% 8/25/21 1,070 1,099 PepsiCo Inc. 4.875% 11/1/40 165 191 PerkinElmer Inc. 5.000% 11/15/21 40 40 Pfizer Inc. 5.350% 3/15/15 410 465 Pfizer Inc. 6.200% 3/15/19 410 507 Pfizer Inc. 7.200% 3/15/39 410 602 Philip Morris International Inc. 6.875% 3/17/14 310 349 Philip Morris International Inc. 5.650% 5/16/18 410 486 Philip Morris International Inc. 4.125% 5/17/21 370 411 Philip Morris International Inc. 4.375% 11/15/41 70 72 Procter & Gamble Co. 0.700% 8/15/14 410 413 Procter & Gamble Co. 4.700% 2/15/19 310 365 Procter & Gamble Co. 5.550% 3/5/37 205 272 Quest Diagnostics Inc. 4.700% 4/1/21 165 176 Ralcorp Holdings Inc. 6.625% 8/15/39 150 157 Safeway Inc. 3.400% 12/1/16 50 51 Safeway Inc. 3.950% 8/15/20 330 327 Safeway Inc. 4.750% 12/1/21 25 26 Sanofi 4.000% 3/29/21 410 454 Stryker Corp. 2.000% 9/30/16 165 168 Teva Pharmaceutical Finance Co. BV 2.400% 11/10/16 115 117 Teva Pharmaceutical Finance Co. BV 3.650% 11/10/21 60 61 Teva Pharmaceutical Finance IV BV 3.650% 11/10/21 90 91 Teva Pharmaceutical Finance IV LLC 1.700% 11/10/14 70 70 Thermo Fisher Scientific Inc. 2.250% 8/15/16 205 210 Unilever Capital Corp. 4.250% 2/10/21 450 516 Wyeth 5.500% 2/15/16 410 477 Wyeth 5.950% 4/1/37 310 397 Zimmer Holdings Inc. 4.625% 11/30/19 205 224 Energy (0.6%) Anadarko Petroleum Corp. 5.950% 9/15/16 495 561 Anadarko Petroleum Corp. 6.200% 3/15/40 410 459 Apache Corp. 3.625% 2/1/21 615 664 Baker Hughes Inc. 3.200% 8/15/21 205 211 Baker Hughes Inc. 5.125% 9/15/40 245 288 BP Capital Markets plc 3.200% 3/11/16 1,230 1,290 BP Capital Markets plc 4.742% 3/11/21 535 608 Canadian Natural Resources Ltd. 5.700% 5/15/17 615 720 Cenovus Energy Inc. 4.500% 9/15/14 410 442 ConocoPhillips 4.600% 1/15/15 410 456 ConocoPhillips 5.750% 2/1/19 410 496 ConocoPhillips 6.000% 1/15/20 330 410 ConocoPhillips 5.900% 5/15/38 80 102 ConocoPhillips 6.500% 2/1/39 410 564 Devon Energy Corp. 5.600% 7/15/41 410 497 Encana Corp. 6.500% 5/15/19 615 728 Ensco plc 3.250% 3/15/16 615 628 EOG Resources Inc. 2.500% 2/1/16 495 512 Halliburton Co. 3.250% 11/15/21 40 41 Halliburton Co. 6.700% 9/15/38 80 107 Halliburton Co. 4.500% 11/15/41 105 107 Hess Corp. 8.125% 2/15/19 495 635 Husky Energy Inc. 7.250% 12/15/19 205 251 Marathon Oil Corp. 6.800% 3/15/32 330 402 Nabors Industries Inc. 6.150% 2/15/18 370 414 Nexen Inc. 5.875% 3/10/35 410 418 Noble Energy Inc. 8.250% 3/1/19 165 216 Noble Energy Inc. 4.150% 12/15/21 25 26 Noble Holding International Ltd. 3.050% 3/1/16 310 320 Occidental Petroleum Corp. 2.500% 2/1/16 495 519 Occidental Petroleum Corp. 4.125% 6/1/16 205 229 Shell International Finance BV 1.875% 3/25/13 1,645 1,676 Shell International Finance BV 6.375% 12/15/38 320 437 Suncor Energy Inc. 6.500% 6/15/38 770 968 Suncor Energy Inc. 6.850% 6/1/39 135 170 Talisman Energy Inc. 7.750% 6/1/19 615 758 Total Capital SA 2.300% 3/15/16 535 550 Total Capital SA 4.125% 1/28/21 262 285 Transocean Inc. 4.950% 11/15/15 575 586 Valero Energy Corp. 6.125% 6/15/17 488 545 Valero Energy Corp. 6.625% 6/15/37 330 353 Weatherford International Ltd. 5.125% 9/15/20 615 643 Williams Cos. Inc. 7.750% 6/15/31 314 399 Other Industrial (0.0%) California Institute of Technology Revenue 4.700% 11/1/11 150 151 Technology (0.4%) Applied Materials Inc. 4.300% 6/15/21 310 330 Broadcom Corp. 2.700% 11/1/18 265 266 CA Inc. 5.375% 12/1/19 205 222 Cisco Systems Inc. 1.625% 3/14/14 1,435 1,465 Cisco Systems Inc. 5.500% 1/15/40 330 402 Computer Sciences Corp. 5.500% 3/15/13 205 205 Corning Inc. 5.750% 8/15/40 165 193 Dell Inc. 4.700% 4/15/13 410 430 Fiserv Inc. 3.125% 6/15/16 285 289 Google Inc. 1.250% 5/19/14 330 335 Hewlett-Packard Co. 4.500% 3/1/13 495 510 Hewlett-Packard Co. 1.250% 9/13/13 410 404 Hewlett-Packard Co. 6.125% 3/1/14 250 270 Hewlett-Packard Co. 2.200% 12/1/15 75 73 Hewlett-Packard Co. 3.000% 9/15/16 325 329 Hewlett-Packard Co. 6.000% 9/15/41 410 456 Intel Corp. 4.800% 10/1/41 330 365 International Business Machines Corp. 1.000% 8/5/13 1,850 1,866 International Business Machines Corp. 5.600% 11/30/39 410 528 Juniper Networks Inc. 4.600% 3/15/21 310 330 Microsoft Corp. 2.950% 6/1/14 310 328 Microsoft Corp. 4.200% 6/1/19 410 471 Microsoft Corp. 5.200% 6/1/39 279 344 Nokia Oyj 6.625% 5/15/39 410 394 Oracle Corp. 4.950% 4/15/13 410 433 Oracle Corp. 5.750% 4/15/18 615 749 Oracle Corp. 6.125% 7/8/39 370 490 Oracle Corp. 5.375% 7/15/40 205 252 Pitney Bowes Inc. 4.875% 8/15/14 410 436 SAIC Inc. 4.450% 12/1/20 410 436 Texas Instruments Inc. 1.375% 5/15/14 310 315 Tyco Electronics Group SA 6.550% 10/1/17 205 237 Xerox Corp. 4.250% 2/15/15 495 522 Xerox Corp. 6.350% 5/15/18 205 231 Xerox Corp. 4.500% 5/15/21 185 188 Transportation (0.2%) Burlington Northern Santa Fe LLC 4.100% 6/1/21 410 442 Burlington Northern Santa Fe LLC 3.450% 9/15/21 410 423 Canadian National Railway Co. 5.550% 3/1/19 265 319 Canadian Pacific Railway Ltd. 5.750% 1/15/42 25 26 CSX Corp. 3.700% 10/30/20 205 209 CSX Corp. 4.250% 6/1/21 410 438 CSX Corp. 4.750% 5/30/42 410 423 FedEx Corp. 8.000% 1/15/19 125 164 Norfolk Southern Corp. 5.900% 6/15/19 410 496 Norfolk Southern Corp. 4.837% 10/1/41 310 331 4 Northwest Airlines 2007-1 Class A Pass Through Trust 7.027% 11/1/19 284 291 Ryder System Inc. 3.150% 3/2/15 310 318 Southwest Airlines Co. 5.250% 10/1/14 115 123 Union Pacific Corp. 7.125% 2/1/28 410 539 United Parcel Service Inc. 3.125% 1/15/21 615 652 United Parcel Service Inc. 6.200% 1/15/38 165 221 Utilities (1.0%) Electric (0.7%) Appalachian Power Co. 7.000% 4/1/38 360 483 Arizona Public Service Co. 5.500% 9/1/35 150 173 Commonwealth Edison Co. 1.950% 9/1/16 615 614 Commonwealth Edison Co. 6.450% 1/15/38 330 433 Consolidated Edison Co. of New York Inc. 5.550% 4/1/14 232 254 Consolidated Edison Co. of New York Inc. 5.850% 3/15/36 410 513 Constellation Energy Group Inc. 5.150% 12/1/20 495 539 Consumers Energy Co. 6.700% 9/15/19 495 627 Detroit Edison Co. 3.450% 10/1/20 410 431 Dominion Resources Inc. 1.950% 8/15/16 410 414 Dominion Resources Inc. 5.600% 11/15/16 470 547 Dominion Resources Inc. 7.000% 6/15/38 420 571 Duke Energy Carolinas LLC 3.900% 6/15/21 330 363 Duke Energy Carolinas LLC 5.300% 2/15/40 410 498 Duke Energy Corp. 5.650% 6/15/13 575 613 Exelon Generation Co. LLC 6.200% 10/1/17 205 236 FirstEnergy Corp. 7.375% 11/15/31 615 760 Florida Power & Light Co. 5.850% 5/1/37 410 527 Florida Power & Light Co. 4.125% 2/1/42 75 77 Florida Power Corp. 5.100% 12/1/15 410 466 Kansas City Power & Light Co. 5.300% 10/1/41 205 222 Kentucky Utilities Co. 1.625% 11/1/15 330 333 MidAmerican Energy Co. 5.950% 7/15/17 410 481 Midamerican Energy Holdings Co. 6.500% 9/15/37 370 461 National Rural Utilities Cooperative Finance Corp. 5.500% 7/1/13 615 659 Nevada Power Co. 6.650% 4/1/36 410 549 NextEra Energy Capital Holdings Inc. 4.500% 6/1/21 615 656 NSTAR 4.500% 11/15/19 495 548 Oglethorpe Power Corp. 5.375% 11/1/40 205 240 Ohio Power Co. 6.000% 6/1/16 330 380 Oncor Electric Delivery Co. LLC 6.800% 9/1/18 330 401 Pacific Gas & Electric Co. 4.800% 3/1/14 615 662 Pacific Gas & Electric Co. 3.500% 10/1/20 410 428 Pacific Gas & Electric Co. 6.050% 3/1/34 410 510 PacifiCorp 5.750% 4/1/37 410 506 Pennsylvania Electric Co. 5.200% 4/1/20 205 229 Pepco Holdings Inc. 2.700% 10/1/15 205 208 PPL Electric Utilities Corp. 3.000% 9/15/21 410 413 Progress Energy Inc. 5.625% 1/15/16 205 234 Progress Energy Inc. 6.000% 12/1/39 410 514 PSEG Power LLC 5.320% 9/15/16 615 686 San Diego Gas & Electric Co. 4.500% 8/15/40 205 229 SCANA Corp. 4.750% 5/15/21 205 217 Southern California Edison Co. 5.350% 7/15/35 450 540 Southern California Edison Co. 4.500% 9/1/40 205 224 Southern Co. 1.950% 9/1/16 410 415 Southern Power Co. 5.150% 9/15/41 410 434 TECO Finance Inc. 6.572% 11/1/17 330 395 Tucson Electric Power Co. 5.150% 11/15/21 30 32 Union Electric Co. 6.700% 2/1/19 310 376 Wisconsin Electric Power Co. 2.950% 9/15/21 635 647 Xcel Energy Inc. 4.700% 5/15/20 205 233 Xcel Energy Inc. 6.500% 7/1/36 410 526 Natural Gas (0.3%) CenterPoint Energy Resources Corp. 6.150% 5/1/16 205 238 El Paso Natural Gas Co. 5.950% 4/15/17 410 459 Enbridge Energy Partners LP 9.875% 3/1/19 495 655 Energy Transfer Partners LP 5.950% 2/1/15 330 357 Energy Transfer Partners LP 4.650% 6/1/21 495 483 Enterprise Products Operating LLC 5.600% 10/15/14 410 451 Enterprise Products Operating LLC 5.200% 9/1/20 410 452 Enterprise Products Operating LLC 5.950% 2/1/41 495 552 Kinder Morgan Energy Partners LP 3.500% 3/1/16 615 639 Kinder Morgan Energy Partners LP 6.950% 1/15/38 410 469 Magellan Midstream Partners LP 5.650% 10/15/16 410 468 Nisource Finance Corp. 6.400% 3/15/18 615 707 ONEOK Inc. 6.000% 6/15/35 165 176 ONEOK Partners LP 6.150% 10/1/16 410 472 ONEOK Partners LP 6.125% 2/1/41 245 286 Plains All American Pipeline LP / PAA Finance Corp. 6.700% 5/15/36 205 243 Sempra Energy 6.500% 6/1/16 615 719 Sempra Energy 6.000% 10/15/39 205 254 Southern Union Co. 7.600% 2/1/24 205 241 Spectra Energy Capital LLC 8.000% 10/1/19 165 209 TransCanada PipeLines Ltd. 3.800% 10/1/20 410 441 TransCanada PipeLines Ltd. 7.625% 1/15/39 410 591 Transcontinental Gas Pipe Line Co. LLC 6.050% 6/15/18 205 235 Williams Partners LP 5.250% 3/15/20 495 550 Total Corporate Bonds (Cost $286,404) Sovereign Bonds (U.S. Dollar-Denominated) (1.9%) African Development Bank 3.000% 5/27/14 615 648 Asian Development Bank 2.625% 2/9/15 1,870 1,980 Asian Development Bank 1.875% 10/23/18 80 82 Banco do Brasil SA 3.875% 1/23/17 50 49 Brazilian Government International Bond 6.000% 1/17/17 1,645 1,926 Brazilian Government International Bond 4.875% 1/22/21 2,055 2,292 Canada Government International Bond 2.375% 9/10/14 615 645 Colombia Government International Bond 4.375% 7/12/21 1,230 1,316 Corp Andina de Fomento 3.750% 1/15/16 615 621 Council Of Europe Development Bank 2.625% 2/16/16 410 432 7 Development Bank of Japan 4.250% 6/9/15 410 450 European Bank for Reconstruction & Development 1.375% 10/20/16 615 618 European Investment Bank 1.250% 2/14/14 410 410 European Investment Bank 3.125% 6/4/14 2,055 2,143 European Investment Bank 0.875% 12/15/14 430 423 European Investment Bank 1.625% 9/1/15 4,105 4,105 European Investment Bank 1.375% 10/20/15 2,055 2,036 Export Development Canada 1.250% 10/26/16 495 500 Export-Import Bank of Korea 4.125% 9/9/15 1,025 1,057 Hungary Government International Bond 6.250% 1/29/20 410 375 Hungary Government International Bond 6.375% 3/29/21 310 285 Hydro Quebec 2.000% 6/30/16 100 102 Hydro Quebec 8.400% 1/15/22 410 597 Inter-American Development Bank 1.375% 10/18/16 390 395 Inter-American Development Bank 1.750% 8/24/18 2,055 2,073 International Bank for Reconstruction & Development 2.375% 5/26/15 2,730 2,870 International Bank for Reconstruction & Development 1.000% 9/15/16 205 205 International Finance Corp. 1.125% 11/23/16 1,125 1,127 Israel Government International Bond 5.500% 11/9/16 470 537 7 Japan Finance Corp. 1.875% 9/24/15 1,435 1,459 Korea Development Bank 3.250% 3/9/16 820 810 Korea Finance Corp. 4.625% 11/16/21 600 600 8 Kreditanstalt fuer Wiederaufbau 2.750% 10/21/14 6,160 6,447 8 Kreditanstalt fuer Wiederaufbau 1.250% 10/5/16 1,645 1,633 8 Kreditanstalt fuer Wiederaufbau 2.375% 8/25/21 410 410 8 Landwirtschaftliche Rentenbank 4.125% 7/15/13 30 32 8 Landwirtschaftliche Rentenbank 2.500% 2/15/16 1,230 1,282 Mexico Government International Bond 5.625% 1/15/17 2,055 2,362 Mexico Government International Bond 5.125% 1/15/20 410 469 Mexico Government International Bond 6.050% 1/11/40 965 1,177 Nordic Investment Bank 2.500% 7/15/15 410 432 9 Oesterreichische Kontrollbank AG 1.375% 1/21/14 1,025 1,025 Panama Government International Bond 5.200% 1/30/20 820 927 Peruvian Government International Bond 8.750% 11/21/33 665 1,012 Petrobras International Finance Co. - Pifco 5.750% 1/20/20 1,665 1,777 Petroleos Mexicanos 5.500% 1/21/21 1,355 1,467 Poland Government International Bond 6.375% 7/15/19 915 1,011 Poland Government International Bond 5.000% 3/23/22 40 40 Province of British Columbia 2.100% 5/18/16 820 853 Province of Manitoba 4.900% 12/6/16 410 474 Province of Nova Scotia 2.375% 7/21/15 410 426 Province of Ontario 2.300% 5/10/16 410 422 Province of Ontario 1.600% 9/21/16 2,875 2,881 Quebec 3.500% 7/29/20 1,230 1,326 Republic of Italy 3.125% 1/26/15 410 373 Republic of Italy 5.250% 9/20/16 1,620 1,515 Republic of Korea 4.875% 9/22/14 615 660 South Africa Government International Bond 5.500% 3/9/20 760 848 Statoil ASA 3.125% 8/17/17 410 429 Statoil ASA 5.250% 4/15/19 410 473 Svensk Exportkredit AB 2.125% 7/13/16 615 612 Total Sovereign Bonds (Cost $65,638) Taxable Municipal Bonds (0.4%) American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 410 467 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.907% 10/1/50 410 535 Board of Regents of the University of Texas System Revenue Financing System Revenue 4.794% 8/15/46 285 326 California GO 7.500% 4/1/34 1,470 1,759 California GO 7.550% 4/1/39 205 251 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 410 484 Connecticut GO 5.850% 3/15/32 310 378 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 410 432 Illinois GO 4.071% 1/1/14 820 846 Illinois GO 5.100% 6/1/33 945 862 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 285 381 Los Angeles CA Unified School District GO 5.750% 7/1/34 410 454 Massachusetts GO 5.456% 12/1/39 285 345 Massachusetts Water Pollution Abatement Trust 5.192% 8/1/40 285 332 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 6.648% 11/15/39 410 493 10 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 410 498 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.754% 12/15/28 410 448 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.561% 12/15/40 300 390 New York City NY GO 5.968% 3/1/36 410 486 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 410 512 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/30 205 239 Ohio State University General Receipts Revenue 4.800% 6/1/11 40 42 Port Authority of New York & New Jersey Revenue 4.926% 10/1/51 535 559 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.876% 4/1/32 245 291 Texas GO 5.517% 4/1/39 410 511 University of California Revenue 5.770% 5/15/43 410 471 Washington GO 5.140% 8/1/40 205 236 Total Taxable Municipal Bonds (Cost $12,779) Market Value Coupon Shares ($000) Temporary Cash Investments (1.7%) 1 Money Market Fund (1.6%) 11 Vanguard Market Liquidity Fund 0.110% 54,098,966 54,099 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) United States Treasury Bill 0.005% 2/9/12 335 335 12 United States Treasury Bill 0.016% 3/22/12 5,000 5,000 Total Temporary Cash Investments (Cost $59,434) Total Investments (100.9%) (Cost $3,145,911) Other Assets and Liabilities-Net (-0.9%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 59.9% and 1.2%, respectively, of net assets. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of December 31, 2011. 6 Adjustable-rate security. 7 Guaranteed by the Government of Japan. 8 Guaranteed by the Federal Republic of Germany. 9 Guaranteed by the Republic of Austria. 10 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 11 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 12 Securities with a value of $5,000,000 have been segregated as initial margin for open futures contracts. GO—General Obligation Bond. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. C. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Schedule of Investments. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by entering into mortgage dollar rolls only with highly rated counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. In April 2011, the Financial Accounting Standards Board adopted Accounting Standards Update (ASU) 2011-03, "Transfers and Servicing (Topic 860)—Reconsideration of Effective Control for Repurchase Agreements." The ASU takes effect for periods beginning after December 15, 2011. Under the ASU, certain mortgage-dollar-roll transactions that previously would have been accounted for as purchases and sales may be accounted for as financing transactions. Treating these transactions as financing would have no impact on total return, but certain transactions that previously resulted in realized gains and losses would instead be reflected in net income and unrealized gains and losses. Management has concluded that treating the mortgage-dollar-roll arrangements entered into by the fund as purchases and sales continues to be appropriate. Asset Allocation Fund D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 2,037,072 — 3 U.S. Government and Agency Obligations — 966,228 — Asset-Backed/Commercial Mortgage-Backed Securities — 31,153 — Corporate Bonds — 288,544 — Sovereign Bonds — 65,963 — Taxable Municipal Bonds — 13,028 — Temporary Cash Investments 54,099 5,335 — Futures Contracts—Assets 1 16 — — Futures Contracts—Liabilities 1 (100) — — Total 2,091,087 1,370,251 3 1 Represents variation margin on the last day of the reporting period. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended December 31, 2011. Transfers into or out of Level 3 are recognized based on values as of the date of transfer. Investments in Common Stock Amount valued based on Level 3 Inputs ($000) Balance as of September 30, 2011 — Transfers into Level 3 3 Balance as of December 31, 2011 3 E. Futures Contracts: Futures Contracts: The fund uses S&P 500 Index and U.S. Treasury futures contracts , with the objectives of maintaining full exposure to the stock and bond markets, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Asset Allocation Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index March 2012 57 17,850 367 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At December 31, 2011, the cost of investment securities for tax purposes was $3,145,911,000. Net unrealized appreciation of investment securities for tax purposes was $315,514,000, consisting of unrealized gains of $587,396,000 on securities that had risen in value since their purchase and $271,882,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard U.S. Value Fund Schedule of Investments As of December 31, 2011 Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (8.3%) CBS Corp. Class B 149,200 4,049 Macy's Inc. 113,500 3,652 News Corp. Class A 190,700 3,402 Foot Locker Inc. 126,000 3,004 VF Corp. 23,000 2,921 Brinker International Inc. 104,600 2,799 Time Warner Cable Inc. 40,500 2,575 DISH Network Corp. Class A 89,530 2,550 Dillard's Inc. Class A 53,600 2,406 Walt Disney Co. 62,600 2,347 Standard Motor Products Inc. 95,246 1,910 Limited Brands Inc. 44,900 1,812 * Domino's Pizza Inc. 45,900 1,558 Penske Automotive Group Inc. 75,800 1,459 Comcast Corp. Class A 56,389 1,337 * American Axle & Manufacturing Holdings Inc. 126,400 1,250 Finish Line Inc. Class A 46,100 889 Movado Group Inc. 43,500 790 * Dana Holding Corp. 37,000 450 * TRW Automotive Holdings Corp. 7,468 243 Consumer Staples (7.1%) Procter & Gamble Co. 147,269 9,824 Philip Morris International Inc. 47,650 3,740 Lorillard Inc. 32,800 3,739 Coca-Cola Enterprises Inc. 102,500 2,642 Hormel Foods Corp. 78,300 2,293 Kroger Co. 93,800 2,272 Whole Foods Market Inc. 27,662 1,925 Clorox Co. 25,000 1,664 Kraft Foods Inc. 41,518 1,551 * Smithfield Foods Inc. 60,300 1,464 * Constellation Brands Inc. Class A 67,200 1,389 CVS Caremark Corp. 25,300 1,032 Colgate-Palmolive Co. 9,000 832 B&G Foods Inc. Class A 25,000 602 SUPERVALU Inc. 50,000 406 * Spectrum Brands Holdings Inc. 7,500 205 Energy (12.3%) Chevron Corp. 161,530 17,187 Exxon Mobil Corp. 116,100 9,841 ConocoPhillips 133,390 9,720 Marathon Oil Corp. 152,037 4,450 Occidental Petroleum Corp. 44,700 4,188 Devon Energy Corp. 64,600 4,005 Marathon Petroleum Corp. 97,668 3,251 Valero Energy Corp. 148,440 3,125 * Tesoro Corp. 109,400 2,556 National Oilwell Varco Inc. 14,300 972 Helmerich & Payne Inc. 12,400 724 * Stone Energy Corp. 21,400 565 Chesapeake Energy Corp. 19,000 423 * Western Refining Inc. 22,500 299 Financials (25.0%) JPMorgan Chase & Co. 361,140 12,008 Wells Fargo & Co. 387,423 10,677 * Berkshire Hathaway Inc. Class B 91,100 6,951 US Bancorp 241,100 6,522 PNC Financial Services Group Inc. 87,900 5,069 ACE Ltd. 64,000 4,488 Chubb Corp. 62,300 4,312 Citigroup Inc. 154,161 4,056 American Express Co. 84,800 4,000 Capital One Financial Corp. 93,100 3,937 Discover Financial Services 138,200 3,317 * Arch Capital Group Ltd. 85,400 3,179 Torchmark Corp. 72,600 3,150 KeyCorp 403,200 3,101 Lincoln National Corp. 145,300 2,822 Unum Group 127,000 2,676 Reinsurance Group of America Inc. Class A 50,100 2,618 * NASDAQ OMX Group Inc. 105,700 2,591 Allied World Assurance Co. Holdings AG 38,334 2,412 HCP Inc. 55,800 2,312 American Financial Group Inc. 62,120 2,292 Ameriprise Financial Inc. 45,220 2,245 Bank of America Corp. 365,476 2,032 Cash America International Inc. 34,600 1,613 Simon Property Group Inc. 11,900 1,534 Morgan Stanley 100,000 1,513 Taubman Centers Inc. 23,500 1,459 Kimco Realty Corp. 89,600 1,455 Commerce Bancshares Inc. 37,380 1,425 Rayonier Inc. 29,100 1,299 Aflac Inc. 28,500 1,233 CBL & Associates Properties Inc. 78,200 1,228 Hospitality Properties Trust 51,300 1,179 Sun Communities Inc. 31,900 1,165 Goldman Sachs Group Inc. 12,317 1,114 * Strategic Hotels & Resorts Inc. 202,900 1,090 Lexington Realty Trust 144,100 1,079 BOK Financial Corp. 19,500 1,071 Potlatch Corp. 30,200 939 Ashford Hospitality Trust Inc. 111,400 891 * Forest City Enterprises Inc. Class A 67,400 797 * World Acceptance Corp. 10,300 757 Douglas Emmett Inc. 35,100 640 Highwoods Properties Inc. 21,000 623 Post Properties Inc. 13,300 581 Public Storage 4,200 565 Nelnet Inc. Class A 20,300 497 RLI Corp. 5,500 401 * CNO Financial Group Inc. 63,000 398 Franklin Resources Inc. 3,250 312 NYSE Euronext 11,100 290 Health Care REIT Inc. 3,500 191 Equity Residential 2,700 154 WesBanco Inc. 6,121 119 Annaly Capital Management Inc. 7,300 116 Health Care (12.8%) Pfizer Inc. 610,925 13,220 Johnson & Johnson 117,550 7,709 Bristol-Myers Squibb Co. 200,050 7,050 UnitedHealth Group Inc. 132,800 6,730 Merck & Co. Inc. 146,701 5,531 Eli Lilly & Co. 115,400 4,796 Humana Inc. 43,700 3,828 Aetna Inc. 85,300 3,599 * Biogen Idec Inc. 24,600 2,707 McKesson Corp. 30,300 2,361 Abbott Laboratories 34,000 1,912 * Charles River Laboratories International Inc. 68,100 1,861 Amgen Inc. 21,900 1,406 AmerisourceBergen Corp. Class A 23,900 889 * Jazz Pharmaceuticals Inc. 5,400 209 * Par Pharmaceutical Cos. Inc. 2,200 72 Industrials (9.4%) General Electric Co. 861,240 15,425 Norfolk Southern Corp. 58,500 4,262 Northrop Grumman Corp. 63,700 3,725 Parker Hannifin Corp. 40,000 3,050 * Alaska Air Group Inc. 38,850 2,917 Lockheed Martin Corp. 34,300 2,775 * CNH Global NV 63,400 2,282 Dover Corp. 33,000 1,916 Tyco International Ltd. 34,000 1,588 General Dynamics Corp. 20,000 1,328 Deluxe Corp. 53,800 1,225 Eaton Corp. 26,900 1,171 Pitney Bowes Inc. 62,700 1,162 * AGCO Corp. 23,800 1,023 Chicago Bridge & Iron Co. NV 25,000 945 Cummins Inc. 10,100 889 * Nielsen Holdings NV 20,000 594 Union Pacific Corp. 3,400 360 Information Technology (9.2%) Intel Corp. 325,500 7,893 Cisco Systems Inc. 240,200 4,343 Motorola Solutions Inc. 81,942 3,793 * Dell Inc. 197,400 2,888 * LSI Corp. 452,700 2,694 Microsoft Corp. 102,800 2,669 * Western Digital Corp. 83,100 2,572 * Booz Allen Hamilton Holding Corp. 148,400 2,560 Fair Isaac Corp. 67,900 2,434 Jabil Circuit Inc. 122,100 2,400 KLA-Tencor Corp. 41,000 1,978 * CACI International Inc. Class A 33,500 1,873 Hewlett-Packard Co. 53,300 1,373 * FEI Co. 32,900 1,342 Applied Materials Inc. 86,300 924 International Business Machines Corp. 5,000 919 * Freescale Semiconductor Holdings I Ltd. 70,600 893 * Entegris Inc. 86,500 755 * Motorola Mobility Holdings Inc. 18,987 737 * Teradata Corp. 9,600 466 * Novellus Systems Inc. 5,000 206 * Electronic Arts Inc. 7,600 157 Materials (3.4%) International Paper Co. 118,900 3,519 CF Industries Holdings Inc. 17,600 2,552 Eastman Chemical Co. 61,800 2,414 * Rockwood Holdings Inc. 60,400 2,378 PPG Industries Inc. 26,800 2,237 Buckeye Technologies Inc. 57,637 1,927 Dow Chemical Co. 31,800 915 Domtar Corp. 10,400 832 Telecommunication Services (4.9%) AT&T Inc. 516,310 15,613 Verizon Communications Inc. 225,502 9,047 Utilities (7.4%) American Electric Power Co. Inc. 101,200 4,181 Entergy Corp. 50,300 3,674 Public Service Enterprise Group Inc. 110,600 3,651 TECO Energy Inc. 168,700 3,229 Ameren Corp. 97,100 3,217 CenterPoint Energy Inc. 155,800 3,130 Consolidated Edison Inc. 46,800 2,903 Alliant Energy Corp. 64,500 2,845 NiSource Inc. 115,200 2,743 Pepco Holdings Inc. 121,300 2,462 Cleco Corp. 43,900 1,673 DTE Energy Co. 30,300 1,650 CMS Energy Corp. 45,300 1,000 NorthWestern Corp. 17,700 633 Total Common Stocks (Cost $467,880) Market Value Coupon Shares ($000) Temporary Cash Investments (0.4%) 1 Money Market Fund (0.4%) 2 Vanguard Market Liquidity Fund 0.110% 1,761,191 1,761 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 3,4 Federal Home Loan Bank Discount Notes 0.030% 2/8/12 100 100 3,4 Federal Home Loan Bank Discount Notes 0.025% 3/14/12 100 100 Total Temporary Cash Investments (Cost $1,961) Total Investments (100.2%) (Cost $469,841) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.1% and 0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Securities with a value of $200,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 497,595 — — Temporary Cash Investments 1,761 200 — Futures Contracts—Liabilities 1 (5) — — Total 499,351 200 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index March 2012 19 1,190 25 S&P 500 Index March 2012 1 313 5 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At December 31, 2011, the cost of investment securities for tax purposes was $469,841,000. Net unrealized appreciation of investment securities for tax purposes was $29,715,000, consisting of unrealized gains of $59,516,000 on securities that had risen in value since their purchase and $29,801,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Capital Value Fund Schedule of Investments As of December 31, 2011 Market Value Shares ($000) Common Stocks (100.1%) Consumer Discretionary (13.1%) * PulteGroup Inc. 1,485,910 9,376 * Buck Holdings LP Private Placement 271,000 9,271 Kohl's Corp. 166,200 8,202 * Amazon.com Inc. 45,765 7,922 * Dana Holding Corp. 550,570 6,689 Brunswick Corp. 335,875 6,066 DeVry Inc. 124,800 4,800 Rent-A-Center Inc. 123,830 4,582 * Liz Claiborne Inc. 456,130 3,936 * GameStop Corp. Class A 160,985 3,884 Lowe's Cos. Inc. 136,100 3,454 * Hanesbrands Inc. 131,105 2,866 * General Motors Co. 131,905 2,674 Comcast Corp. Class A 106,700 2,530 Target Corp. 41,200 2,110 * Samsonite International SA 1,325,520 2,074 * Allstar Co-Invest LLC Private Placement 1,647,100 1,706 Gildan Activewear Inc. Class A 53,540 1,006 Consumer Staples (7.0%) * Green Mountain Coffee Roasters Inc. 303,800 13,625 Molson Coors Brewing Co. Class B 192,700 8,390 Archer-Daniels-Midland Co. 217,200 6,212 ^ Diamond Foods Inc. 165,605 5,344 Maple Leaf Foods Inc. 398,200 4,233 Tyson Foods Inc. Class A 177,600 3,666 China Agri-Industries Holdings Ltd. 3,841,000 2,914 Energy (13.3%) * Cobalt International Energy Inc. 1,000,435 15,527 Chesapeake Energy Corp. 364,805 8,131 Occidental Petroleum Corp. 80,400 7,533 * Alpha Natural Resources Inc. 325,419 6,648 Inpex Corp. 890 5,604 * Southwestern Energy Co. 174,400 5,570 * Petroleum Geo-Services ASA 471,635 5,140 Pioneer Natural Resources Co. 51,425 4,601 Statoil ASA ADR 163,400 4,185 Noble Corp. 130,900 3,956 Canadian Natural Resources Ltd. 97,400 3,640 * Newfield Exploration Co. 78,765 2,972 Consol Energy Inc. 80,100 2,940 * Lone Pine Resources Inc. 324,400 2,274 Apache Corp. 19,500 1,766 Baker Hughes Inc. 33,400 1,625 Tsakos Energy Navigation Ltd. 231,700 1,108 * Hornbeck Offshore Services Inc. 32,005 993 Financials (22.3%) Wells Fargo & Co. 828,930 22,845 JPMorgan Chase & Co. 519,480 17,273 Bank of America Corp. 2,903,417 16,143 BB&T Corp. 453,300 11,409 Unum Group 386,000 8,133 Reinsurance Group of America Inc. Class A 114,500 5,983 BlackRock Inc. 30,800 5,490 Principal Financial Group Inc. 212,300 5,223 Everest Re Group Ltd. 55,400 4,659 Swiss Re AG 77,747 3,953 Goldman Sachs Group Inc. 41,200 3,726 * Genworth Financial Inc. Class A 556,490 3,645 Barclays plc 1,291,055 3,536 Platinum Underwriters Holdings Ltd. 101,600 3,466 Fifth Third Bancorp 259,700 3,303 Ameriprise Financial Inc. 63,775 3,166 * ING Groep NV 420,390 3,006 Ageas 1,920,421 2,967 * NASDAQ OMX Group Inc. 110,900 2,718 StanCorp Financial Group Inc. 72,200 2,653 Weyerhaeuser Co. 136,500 2,548 Radian Group Inc. 932,810 2,183 NYSE Euronext 81,200 2,119 * UBS AG 61,970 735 Health Care (10.9%) Merck & Co. Inc. 392,100 14,782 Medtronic Inc. 201,300 7,700 Roche Holding AG 41,272 6,980 * Elan Corp. plc ADR 475,595 6,535 * Gilead Sciences Inc. 138,785 5,680 Universal Health Services Inc. Class B 142,700 5,545 * WuXi PharmaTech Cayman Inc. ADR 304,200 3,358 *,^ Novavax Inc. 2,297,050 2,894 Almirall SA 345,089 2,364 Covidien plc 51,400 2,313 * Agilent Technologies Inc. 60,800 2,124 *,^ AVANIR Pharmaceuticals Inc. 900,200 1,845 * Seattle Genetics Inc. 110,000 1,839 Daiichi Sankyo Co. Ltd. 91,500 1,812 Amgen Inc. 27,100 1,740 UCB SA 26,567 1,115 Teva Pharmaceutical Industries Ltd. ADR 6,480 262 Industrials (5.5%) * Delta Air Lines Inc. 518,080 4,191 Knight Transportation Inc. 218,800 3,422 United Parcel Service Inc. Class B 46,200 3,381 L-3 Communications Holdings Inc. 46,200 3,081 Toll Holdings Ltd. 629,879 2,712 * Meritor Inc. 505,655 2,690 * United Continental Holdings Inc. 138,205 2,608 PACCAR Inc. 69,000 2,586 General Dynamics Corp. 38,100 2,530 * Navistar International Corp. 52,125 1,975 Pentair Inc. 57,200 1,904 AirAsia Bhd. 1,530,500 1,819 * Swift Transportation Co. 166,140 1,369 * Hertz Global Holdings Inc. 62,910 737 Information Technology (17.9%) * Juniper Networks Inc. 507,105 10,350 * Acme Packet Inc. 303,340 9,376 * Rovi Corp. 355,135 8,729 Western Union Co. 471,600 8,611 * eBay Inc. 257,080 7,797 Oracle Corp. 236,995 6,079 * JDS Uniphase Corp. 573,000 5,982 Jabil Circuit Inc. 282,660 5,557 * Booz Allen Hamilton Holding Corp. 316,667 5,463 Activision Blizzard Inc. 385,651 4,751 * TiVo Inc. 490,130 4,397 * Apple Inc. 10,320 4,180 * Flextronics International Ltd. 718,700 4,068 Harris Corp. 109,100 3,932 Paychex Inc. 117,700 3,544 * MicroStrategy Inc. Class A 28,591 3,097 Microsoft Corp. 113,700 2,952 * Baidu Inc. ADR 24,825 2,891 Cisco Systems Inc. 153,300 2,772 * ON Semiconductor Corp. 336,190 2,595 * RF Micro Devices Inc. 340,580 1,839 * Avnet Inc. 57,100 1,775 Corning Inc. 128,800 1,672 * Micron Technology Inc. 127,320 801 Materials (8.3%) Methanex Corp. 486,555 11,103 Barrick Gold Corp. 143,070 6,474 * Louisiana-Pacific Corp. 735,455 5,935 *,^ Molycorp Inc. 227,615 5,458 Cabot Corp. 154,300 4,959 Freeport-McMoRan Copper & Gold Inc. 117,350 4,317 CRH plc 180,131 3,575 Akzo Nobel NV 64,725 3,119 ArcelorMittal 158,625 2,886 Mosaic Co. 50,100 2,527 * Detour Gold Corp. 84,945 2,097 Utilities (1.8%) Entergy Corp. 87,700 6,407 UGI Corp. 111,600 3,281 NV Energy Inc. 115,000 1,880 Total Common Stocks (Cost $668,699) Market Value Coupon Shares ($000) Temporary Cash Investments (1.2%) Money Market Fund (0.7%) 1,2 Vanguard Market Liquidity Fund 0.110% 4,345,100 4,345 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (0.5%) Credit Suisse Securities (USA) LLC (Dated 12/30/11, Repurchase Value $3,100,000, collateralized by U.S. Treasury Note/Bond, 4.500%, 5/15/17) 0.020% 1/3/12 3,100 3,100 Total Temporary Cash Investments (Cost $7,445) Total Investments (101.3%) (Cost $676,144) Other Assets and Liabilities-Net (-1.3%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $4,101,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $4,345,000 of collateral received for securities on loan. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). Capital Value Fund C. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however such action may be subject to legal proceedings. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 569,347 53,424 10,977 Temporary Cash Investments 4,345 3,100 — Total 573,692 56,524 10,977 The following table summarizes changes in investments valued based on Level 3 inputs during the period ended December 31, 2011. Transfers into or out of Level 3 are recognized based on values as of the date of transfer. Investments in Common Stock Amount valued based on Level 3 Inputs ($000) Balance as of September 30, 2011 11,691 Transfers out of Level 3 (1,681) Change in Unrealized Appreciation (Depreciation) 967 Balance as of December 31, 2011 10,977 E. At December 31, 2011, the cost of investment securities for tax purposes was $676,144,000. Net unrealized depreciation of investment securities for tax purposes was $34,951,000, consisting of unrealized gains of $52,884,000 on securities that had risen in value since their purchase and $87,835,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD MALVERN FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 21, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MALVERN FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 21, 2012 VANGUARD MALVERN FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: February 21, 2012 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on November 28, 2011, see File Number 33-23444, Incorporated by Reference.
